Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 21, 2006

among

K2 INC.

and

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

as the Borrowers and the Guarantors,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as the Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

J.P. MORGAN SECURITIES INC.

LEAD ARRANGER AND SOLE BOOKRUNNER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE 1 DEFINITIONS

   2

Section 1.1 Definitions

   2

ARTICLE 2 THE CREDITS

   33

Section 2.1 Commitments

   33

Section 2.2 Reserved

   38

Section 2.3 Evidence of Indebtedness; Noteless Agreement

   39

Section 2.4 Facility LCs and Acceptances

   39

Section 2.5 Interest

   48

Section 2.6 Continuation and Conversion of Outstanding Loans

   49

Section 2.7 Borrowing Notices Irrevocable

   50

Section 2.8 Interest Periods

   50

Section 2.9 Limitation of Interest

   50

Section 2.10 Fees

   51

Section 2.11 Payment of the Loans

   53

Section 2.12 Termination of Facilities

   53

Section 2.13 Prepayment of the Loans

   53

Section 2.14 Payments by the Borrowers

   54

Section 2.15 Payments as Revolving Advances

   54

Section 2.16 Apportionment, Application, and Reversal of Payments

   55

Section 2.17 Settlement

   55

Section 2.18 Indemnity for Returned Payments

   57

Section 2.19 Judgment Currency

   57

ARTICLE 3 YIELD PROTECTION; TAXES

   58

Section 3.1 Yield Protection

   58

Section 3.2 Changes in Capital Adequacy Regulations

   59

Section 3.3 Availability of Types of Advances

   60

Section 3.4 Funding Indemnification

   60

Section 3.5 Taxes

   60

Section 3.6 Lender Statements; Survival of Indemnity

   62

Section 3.7 Replacement of a Lender

   62

ARTICLE 4 CONDITIONS PRECEDENT

   63

Section 4.1 Initial Credit Extension

   63

Section 4.2 Each Credit Extension

   64

Section 4.3 Consequences to Closing Date

   65

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

   66

Section 5.1 Existence and Standing

   66

Section 5.2 Capitalization and Subsidiaries

   66

Section 5.3 Authorization and Validity

   66

Section 5.4 Name; Prior Transactions

   67

 

i



--------------------------------------------------------------------------------

Section 5.5 No Conflict; Government Consent

   67

Section 5.6 Security Interest in Facility Collateral

   67

Section 5.7 Financial Statements

   67

Section 5.8 Material Adverse Change

   68

Section 5.9 Taxes

   68

Section 5.10 Litigation and Contingent Obligations

   69

Section 5.11 ERISA and Foreign Plans

   69

Section 5.12 Accuracy of Information

   69

Section 5.13 Regulations Concerning Margin Stock

   70

Section 5.14 Material Agreements

   70

Section 5.15 Compliance With Laws

   70

Section 5.16 Ownership of Properties

   70

Section 5.17 Plan Assets; Prohibited Transactions

   70

Section 5.18 Environmental Matters

   70

Section 5.19 Investment Company Act

   71

Section 5.20 Bank Accounts

   71

Section 5.21 Indebtedness

   71

Section 5.22 Real Estate; Leases

   71

Section 5.23 Intellectual Property Rights

   71

Section 5.24 Accounts Payable

   71

Section 5.25 Solvency

   72

Section 5.26 Subordinated Indebtedness

   72

Section 5.27 Post-Retirement Benefits

   72

Section 5.28 Investment Property

   72

Section 5.29 Common Enterprise

   73

Section 5.30 Insider Transactions

   73

ARTICLE 6 COVENANTS

   73

Section 6.1 Reporting

   73

Section 6.2 Use of Proceeds

   76

Section 6.3 Notices

   76

Section 6.4 Conduct of Business

   77

Section 6.5 Taxes

   77

Section 6.6 Payment of Indebtedness and Other Liabilities

   77

Section 6.7 Insurance

   78

Section 6.8 Application of Proceeds of Insurance

   78

Section 6.9 Compliance with Laws; Maintenance of Existence and Good Standing

   79

Section 6.10 Maintenance of Properties and Licenses

   79

Section 6.11 Amendment of Organization Certificates and Management Agreements

   79

Section 6.12 Inspection

   79

Section 6.13 Dividends

   80

Section 6.14 Indebtedness

   80

Section 6.15 Guaranties

   81

Section 6.16 Real Estate

   82

Section 6.17 Merger

   82

Section 6.18 Sale of Assets

   82

 

ii



--------------------------------------------------------------------------------

Section 6.19 Investments and Acquisitions

   83

Section 6.20 Liens

   84

Section 6.21 Restrictions on Lien Covenants

   85

Section 6.22 Sale and Leaseback Transactions and Other Off-Balance Sheet
Liabilities

   85

Section 6.23 Affiliate Transactions

   86

Section 6.24 Appraisals

   86

Section 6.25 Reserved

   86

Section 6.26 Reserved

   86

Section 6.27 Consolidated Debt Service Coverage Ratio

   86

Section 6.28 Fiscal Year

   86

Section 6.29 Reserved

   86

Section 6.30 Collateral Waiver Agreements; Deposit Control Agreements

   86

Section 6.31 Guaranties of the Obligations

   87

Section 6.32 Additional Collateral; Further Assurances

   87

Section 6.33 Amendments to Agreements

   89

Section 6.34 Prepayment of Indebtedness

   89

Section 6.35 Cash Management

   90

ARTICLE 7 DEFAULTS

   90

Section 7.1 Events of Default

   90

ARTICLE 8 REMEDIES; WAIVERS AND AMENDMENTS

   93

Section 8.1 Remedies; Acceleration; Facility LC/Acceptance Collateral Account

   93

Section 8.2 Amendments

   95

Section 8.3 Preservation of Rights

   97

ARTICLE 9 GENERAL PROVISIONS

   97

Section 9.1 Survival of Representations

   97

Section 9.2 Governmental Regulation

   97

Section 9.3 Headings

   97

Section 9.4 Entire Agreement

   98

Section 9.5 Several Obligations; Benefits of this Agreement

   98

Section 9.6 Expenses; Indemnification

   98

Section 9.7 Numbers of Documents

   99

Section 9.8 Accounting

   99

Section 9.9 Severability of Provisions

   100

Section 9.10 Nonliability of the Lenders

   100

Section 9.11 Confidentiality

   100

Section 9.12 Nonreliance

   100

Section 9.13 Disclosure

   100

Section 9.14 Designated Senior Debt

   101

Section 9.15 USA PATRIOT Act

   101

ARTICLE 10 THE AGENTS

   101

Section 10.1 Appointment; Nature of Relationship

   101

Section 10.2 Powers

   101

 

iii



--------------------------------------------------------------------------------

Section 10.3 General Immunity

   101

Section 10.4 No Responsibility for Loans, Recitals, etc.

   102

Section 10.5 Action on Instructions of the Lenders

   102

Section 10.6 Employment of Agents and Counsel

   102

Section 10.7 Reliance on Documents; Counsel

   102

Section 10.8 The Agents’ Reimbursement and Indemnification

   103

Section 10.9 Notice of Default

   103

Section 10.10 Rights as a Lender

   103

Section 10.11 Lender Credit Decision

   104

Section 10.12 Successor Agents

   104

Section 10.13 Agents Fees

   104

Section 10.14 Delegation to Affiliates

   105

Section 10.15 Execution of Loan Documents

   105

Section 10.16 Facility Collateral Matters

   106

Section 10.17 Agency for Perfection

   107

Section 10.18 Reports

   107

Section 10.19 Co-Agents

   107

Section 10.20 Administrative Agent as U.K. Security Trustee

   108

ARTICLE 11 SETOFF; RATABLE PAYMENTS

   109

Section 11.1 Setoff

   109

Section 11.2 Ratable Payments

   109

ARTICLE 12 BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   109

Section 12.1 Successors and Assigns

   109

Section 12.2 Dissemination of Information

   112

Section 12.3 Tax Treatment

   112

ARTICLE 13 NOTICES

   113

Section 13.1 Notices

   113

Section 13.2 Change of Address

   113

ARTICLE 14 COUNTERPARTS

   113

Section 14.1 Counterparts

   113

ARTICLE 15 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   113

Section 15.1 Choice of Law

   113

Section 15.2 Consent to Jurisdiction

   114

Section 15.3 Waiver of Jury Trial

   114

ARTICLE 16 RELATIONSHIP OF THE OBLIGATED PARTIES

   114

Section 16.1 Joint and Several Liability

   114

Section 16.2 Contribution and Indemnification Among the U.S. Borrowers

   117

Section 16.3 Agency of the Parent for Each Other Obligated Party

   118

Section 16.4 Additional Borrowers

   118

Section 16.5 Express Waivers By the Obligated Parties In Respect of Cross
Guaranties and Cross Collateralization

   119

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -    Form of Note Exhibit B    -    Form of Borrowing Base
Certificate Exhibit C    -    Form of Borrowing Notice Exhibit D    -    Form of
Compliance Certificate Exhibit E    -    Form of Money Transfer Instructions
Exhibit F    -    Form of Assignment Agreement

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1A

   -    Pricing Schedule

Schedule 5.2

   -    Capitalization and Subsidiaries

Schedule 5.4

   -    Names; Prior Transactions

Schedule 5.10

   -    Litigation and Contingent Obligations

Schedule 5.11

   -    ERISA

Schedule 5.16

   -    Ownership of Properties

Schedule 5.21

   -    Bank Accounts

Schedule 5.22

   -    Indebtedness

Schedule 5.23

   -    Real Estate; Leases

Schedule 5.24

   -    Intellectual Property Rights

Schedule 5.29

   -    Investment Property

Schedule 5.31

   -    Insider Transactions

Schedule 6.20

   -    Permitted Liens

Schedule 6.23

   -    Affiliate Transactions

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of February __, 2006, is
among K2 Inc. and each of its Subsidiaries party hereto, each of the lending
institutions from time to time party hereto (such lending institutions, together
with their respective successors and assigns, are referred to herein
individually as a “Lender” and collectively as the “Lenders”), JPMorgan Chase
Bank, N.A., as a contractual representative for the Lenders (the “Administrative
Agent”), JPMorgan Chase Bank, N.A., as a contractual representative for the
Lenders (the “Collateral Agent”), and acting through its London branch as the
“U.K. Security Trustee”. The parties hereto agree as follows:

RECITALS:

WHEREAS, certain of the parties hereto have heretofore entered into a credit
agreement dated as of March 25, 2003, among the Borrowers, the lending
institutions from time to time parties thereto and Bank One, NA, as contractual
representative for such lending institutions;

WHEREAS, certain of the parties hereto have heretofore entered into an Amended
and Restated Credit Agreement dated as of July 1, 2004 (the “2004 Credit
Agreement”), among the Borrowers, the lending institutions from time to time
parties thereto and the Administrative Agent, as contractual representative for
such lending institutions, as amended by the First Amendment to the Amended and
Restated Credit Agreement, dated as of September 30, 2004 (the “First
Amendment”), the Second Amendment to the Amended and Restated Credit Agreement,
dated as of March 18, 2005 (the “Second Amendment”), the Third Amendment to the
Amended and Restated Credit Agreement, dated as of May 25, 2005 (the “Third
Amendment”) and the Fourth Amendment to the Amended and Restated Credit
Agreement, dated as of July 25, 2005 (the “Fourth Amendment”) (the 2004 Credit
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth amendment, the “Existing Credit Agreement”);

WHEREAS, the Obligated Parties have requested the Lenders amend and restate the
Existing Credit Agreement to make available to the Borrowers a five year senior
secured revolving credit facility; and

WHEREAS, the Lenders are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth; it being understood
that no repayment in full of the outstanding amount of the Revolving Loans under
the Existing Credit Agreement as of the Closing Date is being effected hereby
but rather an amendment, restatement and assignment in accordance with the terms
hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that, upon the satisfaction of the
conditions precedent set forth in Section 4.1, the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Each of the following terms, wherever used in this
Agreement, shall have the following respective meanings.

“2003 Convertible Notes” means the $75,000,000 aggregate principal amount of
5.00% convertible senior debentures due June 2010 of the Parent issued pursuant
to an Indenture dated as of June 10, 2003 between the Parent and U.S. Bank
National Association, as Trustee, and related documents and instruments.

“2004 Senior Notes” means the $200,000,000 aggregate principal amount of 7.375%
senior unsecured notes due July 1, 2014 of the Parent issued pursuant to an
Indenture dated as of July 1, 2004 among the Parent, the subsidiary guarantors
party thereto and U.S. Bank National Association, as Trustee, and related
documents and instruments.

“Acceptance” and “Acceptances” mean any and all existing and future drafts, each
of which shall be drawn (a) by the Parent or beneficiary under any Letter of
Credit as drawer or (b) by the Parent or any other U.S. Borrower as drawer that,
upon acceptance by any Acceptance Lender, will constitute a clean banker
acceptance (a “Clean Acceptance”), with each such draft under clause (a) or
(b) being processed and accepted for payment by any Acceptance Lender in its
absolute discretion. Such discretion may be exercised to exclude, for example
and without limitation, any draft that, upon acceptance, will not constitute an
“eligible” banker acceptance under applicable laws and the regulations of the
Federal Reserve System or as a result of limitations on outstanding acceptances
of such Acceptance Lenders.

“Acceptance Date” means the date any Acceptance is accepted, created or deemed
accepted or created hereunder.

“Acceptance Fee” has the meaning specified in Section 2.10(c).

“Acceptance Lender” means any Lender in its capacity as an “acceptance lender”
of Acceptances hereunder.

“Acceptance Obligations” means, at any time, without duplication, the sum of
(a) the aggregate amount of all Acceptances outstanding at such time, plus
(b) the aggregate unpaid amount at such time of all Acceptance Reimbursement
Obligations.

“Acceptance Reimbursement Obligations” means, at any time, the aggregate of all
indebtedness, liabilities, and obligations of the Parent then outstanding under
Section 2.4(f) to pay to any Acceptance Lender (or reimburse any Acceptance
Lender for) any amount due under any Acceptance at maturity.

“Account” and “Accounts” have the meanings specified in the Security Agreements
and includes “Receivables” as such term is defined in the U.K. Debenture.

“Account Debtor” means any Person obligated on an Account.

 

2



--------------------------------------------------------------------------------

“Accounts Advance Rate” means 85.0%.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Obligated Party
(a) acquires any going business or all or substantially all of the assets of any
Person or division thereof, whether through purchase of assets, merger, or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) a majority (in number of
votes) of the Capital Stock of a Person which has ordinary voting power for the
election of directors or other similar management personnel of a Person (other
than Capital Stock having such power only by reason of the happening of a
contingency) or a majority of the outstanding Capital Stock of a Person.

“Act” has the meaning specified in Section 9.15.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders pursuant to Article 10, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article 10.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance of funds under the Revolving Loans, (a) made by some
or all of the Lenders on the same Borrowing Date or (b) continued or converted
by the Lenders on the same date of continuation or conversion, consisting, in
either case, of the aggregate amount of the several Loans of the same Type and,
in the case of Eurodollar Loans, for the same Interest Period. The term
“Advance” shall include Swingline Loans and Collateral Protection Advances
unless otherwise expressly provided.

“Affected Lender” has the meaning specified in Section 3.7.

“Affiliate” means, with respect to any Person (the “subject Person”), any other
Person directly or indirectly controlling, controlled by, or under common
control with the subject Person. A Person shall be deemed to control another
Person if the controlling Person owns 10.0% or more of any class of voting
Capital Stock of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of Capital Stock, by contract, or
otherwise.

“Agent” means any of the Administrative Agent and the Collateral Agent and
“Agents” means the Administrative Agent and the Collateral Agent collectively.

“Agent-Related Party” means any of the Agents, their respective directors,
officers, agents, or employees, and “Agent-Related Parties” means more than one
of any of the foregoing.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms of this
Agreement. As of the Closing Date, the Aggregate Commitment is equal to
$250,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

3



--------------------------------------------------------------------------------

“Aggregate Unused Commitment” means, at any time, the amount of the Aggregate
Commitment, minus the Aggregate Outstanding Credit Exposure at such time.

“Agreement” means this Credit Agreement, as it may be amended, restated, or
otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a fluctuating per annum rate of
interest equal to the higher of (a) the Prime Rate for such day or (b) the sum
of the Federal Funds Effective Rate for such day, plus one-half percent (0.50%)
per annum.

“Applicable Acceptance Rate” means, at any time, with respect to Acceptances,
the percentage per annum rate for determining the applicable fee payable in
respect of Acceptances pursuant to Section 2.10(c), as set forth in Schedule
1.1(A).

“Applicable LC Rate” means, at any time, with respect to Facility LCs, the
percentage per annum rate for determining the LC Fee applicable in respect of a
standby Facility LC or a commercial Facility LC, as the case may be, as set
forth in Schedule 1.1(A).

“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in Schedule 1.1A.

“Appraised Inventory” means Inventory of the Canadian Obligated Parties, the
U.K. Obligates Parties, and the U.S. Borrowers, as applicable, which is of a
type which is the subject of an Inventory Appraisal.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” has the meaning specified in Section 12.1(b).

“Assigning Lender” has the meaning specified in Section 4.3(a).

“Assuming Lender” has the meaning specified in Section 4.3(a).

“Authorized Officer” means, with respect to any Obligated Party, any of the
chief executive officer, president, chief financial officer, secretary, or
treasurer of such Obligated Party, acting singly.

 

4



--------------------------------------------------------------------------------

“Availability Reserves” means any and all reserves which the Administrative
Agent deems necessary in the exercise of its reasonable credit judgment to
maintain (including, without limitation, reserves for accrued and unpaid
interest on the Obligations, Banking Services Reserves, Priority Payable
Reserve, reserves for up to three months rent at locations leased by any
Obligated Party and for warehousemen’s and bailee’s charges, reserves for
dilution of Accounts (such reserve to not be less than an amount equal to the
dilution percentage for the six preceding calendar months, minus 8.0%), reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Eligible Inventory in transit, reserves for taxes (including any
amount which represents a sales or excise tax or goods and services tax), fees,
assessments, and other governmental charges) with respect to the Facility
Collateral or any Obligated Party which limit the availability of Credit
Extensions hereunder or which represent amounts any Agent or any Lender may be
obligated to pay in the future on behalf of an Obligated Party.

“Banking Services” means each and any of the following bank services provided to
any Obligated Party by any Lender or its respective Affiliates: (a) Facility
Rate Management Transactions, (b) commercial credit cards, (c) treasury
management services (including, without limitation, controlled disbursing,
automated clearinghouse transactions, return items, and interstate depository
network services), and (d) foreign exchange.

“Banking Services Reserves” means all Availability Reserves which the
Administrative Agent from time to time establishes in its sole discretion for
the Banking Services then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.) as amended, reformed, or otherwise modified from time to time, and any
rule or regulation issued thereunder.

“BIA” means the Bankruptcy and Insolvency Act (Canada) as amended, reformed, or
otherwise modified from time to time and any rule or regulation issued
thereunder.

“Borrower” means any Canadian Borrower, any U.K. Borrower, or any U.S. Borrower,
and “Borrowers” means two or more of such Persons, as the context requires.

“Borrowing Base” means each of the Canadian Borrowing Base, the U.K. Borrowing
Base, and the U.S. Borrowing Base, as the context requires.

“Borrowing Base Calculation” means an amount equal to the sum of (a) the amount
of Eligible Accounts, multiplied by the Accounts Advance Rate, plus (b) the
Inventory Advance Amount.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Parent, in the form of Exhibit B or another form which is
acceptable to the Administrative Agent in its discretion.

“Borrowing Date” means a date on which a Loan or an Advance is made hereunder.

“Borrowing Notice” has the meaning specified in Section 2.1(c)(i).

 

5



--------------------------------------------------------------------------------

“Business Day” means (a) in all cases, a day (other than a Saturday or Sunday)
on which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system, (b) with respect to any borrowing,
payment, or rate selection of Eurodollar Loans or Eurodollar Advances, a
Business Day pursuant to clause (a) preceding and on which dealings in U.S.
dollars are carried on in the London interbank market, (c) with respect to any
transaction in connection with any Loan to a Canadian Borrower, a Business Day
pursuant to clause (a) preceding and on which banks generally are open in
Toronto, Canada for the conduct of substantially all of their commercial lending
activities, and (d) with respect to any transaction in connection with any Loan
to a U.K. Borrower, a Business Day pursuant to clause (a) preceding and on which
banks generally are open in London, England for the conduct of substantially all
of their commercial lending activities.

“Canadian Borrower” means, separately and individually, any of K2 Canada,
Rawlings Canada Incorporated, any other Canadian Person who becomes a party to
this Agreement as a Borrower pursuant to the terms of this Agreement, jointly,
severally, and collectively, including their respective successors and assigns,
and “Canadian Borrowers” means one or more or all of the foregoing Persons,
jointly, severally, and collectively, as the context requires.

“Canadian Borrowing Base” means, at any time, an amount equal to the lesser of
(a) $20,000,000 or (b) the Borrowing Base Calculation of the Canadian Obligated
Parties, minus Availability Reserves applicable to the Canadian Obligated
Parties.

“Canadian Guarantee Agreement” means a guarantee agreement, dated March 25,
2003, duly executed by one or more of the Canadian Obligated Parties, and any
other agreement executed by a Person whereby such Person guarantees or assures
payment and performance of the Canadian Obligations or any portion thereof.

“Canadian Guarantor” means each Person who is or becomes a party to any Canadian
Guarantee Agreement, whether pursuant to the terms of this Agreement or
otherwise, including each such Person’s successors and assigns, and “Canadian
Guarantors” means two or more of such Persons, collectively.

“Canadian Obligated Parties” means each Canadian Borrower and each Canadian
Guarantor, individually, and “Canadian Obligated Parties” means two or more of
such Persons, collectively, as the context requires.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans to the Canadian Borrowers and all accrued and unpaid fees,
expenses, reimbursements, indemnities, and other indebtedness, liabilities, and
obligations of the Canadian Obligated Parties to the Lenders or to any Lender
(including with respect to Facility Rate Management Obligations owing by the
Canadian Obligated Parties), any Agent, or any indemnified party arising under
any of the Loan Documents.

“Canadian Security Agreements” means any general security agreement, dated
March 25, 2003, and any future general security agreement or deed of hypothec,
between one or more of the

 

6



--------------------------------------------------------------------------------

Canadian Obligated Parties and the Collateral Agent, for the benefit of the
Agents and the Lenders, as such agreement may be amended, restated, or otherwise
modified from time to time.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP, excluding (a) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(b) leasehold improvement expenditures for which the Parent or a Subsidiary of
the Parent is reimbursed by the lessor within 45 days of such expenditure.

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

“Capitalized Lease” means, with respect to any Person, any lease of Property by
such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

“Capitalized Lease Obligations” means, with respect to any Person, the amount of
the obligations of such Person under Capitalized Leases which would be shown as
a liability on a balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A -1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business, (d) certificates of deposit and guaranteed investment
certificates issued by and time deposits with commercial banks (whether domestic
or foreign) having capital and surplus in excess of $100,000,000,
(e) investments in repurchase agreements or bankers acceptances having terms of
less than 30 days, and (f) mutual funds substantially all of the assets of which
are invested in assets of a type described in clause (a) through clause
(e) preceding; provided in each case that any such investment provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

“Cash Purchase Consideration” means, as of any date of determination and with
respect to any Acquisition by an Obligated Party, the purchase price to be paid
for the Capital Stock issued by the Person being acquired or for the assets
being acquired, as the case may be, including all cash consideration paid
(whether classified as purchase price, noncompete payments, consulting payments,
or otherwise and without regard to whether such amount is paid at closing or
paid over time) and the dollar value of all other assets, excluding any Capital
Stock of the Parent, transferred or to be transferred by the purchaser in
connection with such Acquisition to the seller or sellers, all valued in
accordance with the applicable agreement entered into between the Person being
acquired or selling such assets and/or the seller or sellers and the purchaser,
and including (without duplication) the amount of any Indebtedness incurred,
assumed, or acquired by any Obligated Party in connection with such Acquisition.

 

7



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 35.0% or more of the outstanding shares of voting Capital Stock
of the Parent or (b) any Borrower (other than the Parent) shall cease to be a
Wholly-Owned Subsidiary of the Parent and such Borrower shall not have paid all
non-contingent Indebtedness owing by such Borrower under any Loan Document.

“Civil Code” means the Civil Code of Quebec (or any successor statute).

“Closing Date” means the date of this Agreement.

“Co-agent” means any of General Electric Capital Corporation, as “Syndication
Agent,” and Bank of America, N.A. and Wells Fargo Bank, National Association, as
“Co-Documentation Agents”.

“Code” means the Internal Revenue Code of 1986, as amended, reformed, or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral Agent” means JPMorgan Chase Bank, N.A., as successor to Bank One,
NA, and its successors, in its capacity as contractual representative of the
Lenders pursuant to Article 10, and not in its individual capacity as a Lender,
and any successor Collateral Agent appointed pursuant to Article 10.

“Collateral Protection Advances” has the meaning specified in Section 2.1(i).

“Collateral Shortfall Amount” has the meaning specified in Section 8.1(a).

“Collateral Waiver Agreement” means any agreement, in form and substance
satisfactory to the Agents, between the Collateral Agent and any third party
(including any bailee, consignee, customs broker, processor, warehouseman, or
other similar Person) in possession of any Facility Collateral or any landlord
of any Obligated Party for any real Property where any Facility Collateral is
located, as such agreement may be amended, restated, or otherwise modified from
time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to any Borrower, to participate in Facility LCs issued upon the
application of the Parent, to participate in Acceptances created or deemed
created hereunder, and to participate in Swingline Loans hereunder, in an
aggregate amount not exceeding the amount set forth under the heading
“Commitment” on such Lender’s signature page to this Agreement, in any
Assignment Agreement entered into pursuant to Section 2.13 (including such
amount as it may be increased or decreased from time to time pursuant to
Section 2.1(b), Section 2.12(b), or Section 12.1), or as otherwise provided in
this Agreement.

“Compliance Certificate” has the meaning specified in Section 6.1(e).

“Consolidated Capital Expenditures” means, for any period, the Capital
Expenditures of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

 

8



--------------------------------------------------------------------------------

“Consolidated Debt Service Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA, minus Consolidated Capital Expenditures (net of any
purchase money Indebtedness or Capital Lease Obligations entered into in
connection therewith), minus the aggregate amount of Taxes paid in cash by the
Parent and its Subsidiaries during such period, minus the aggregate amount of
dividends and other distributions paid to owners of the Capital Stock of the
Parent and any of its Subsidiaries, excluding any such dividends and
distributions paid in Capital Stock of the Parent or made to any Obligated
Party, divided by (b) the aggregate amount of all interest paid or payable in
cash by the Parent and its Subsidiaries during such period, plus (i) actual cash
payments made by the Parent and its Subsidiaries pursuant to Section 412 of the
Code or Section 302 of ERISA with respect to all Plans and (ii) the aggregate
amount of all cash payments of principal which are paid by the Parent and its
Subsidiaries with respect to the Indebtedness (excluding (x) principal payments
made with respect to any revolving credit facility and (y) the aggregate
principal amount of any prepayment with respect to any Indebtedness.

“Consolidated EBITDA” means, for any period, Consolidated Net Income, plus
(a) to the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) other non-cash charges, and
(vi) extraordinary losses (as determined in accordance with GAAP) realized other
than in the ordinary course of business, minus (b) to the extent included in
Consolidated Net Income, extraordinary gains (as determined in accordance with
GAAP) realized other than in the ordinary course of business, all calculated for
the Parent and its Subsidiaries on a consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Parent and its Subsidiaries calculated on a consolidated basis for such
period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries calculated on a consolidated basis for such period.

“Contingent Obligation” means, with respect to any Person (the “subject
Person”), any agreement, undertaking, or arrangement by which the subject Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or the subject Person agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or the subject Person otherwise assures any creditor of any other
Person against loss, including, without limitation, any operating agreement,
take-or-pay contract, or the obligations of any other Person as general partner
of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code,
and shall in any event include the Parent and each of its Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Convertible Subordinated Debentures” means the $25,000,000 aggregate principal
amount of 7.25% Convertible Subordinated Debentures maturing March 3, 2010 of
the Parent issued pursuant to the certain Securities Purchase Agreement, dated
as of November 22, 2002, by and among the Parent and the “Purchasers” set forth
on the signature pages thereto.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements or any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Extension” means the making of an Advance or Loan, the issuance of a
Facility LC, or the creation of an Acceptance hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or Loan, the
issuance date for a Facility LC, or the Acceptance Date for an Acceptance.

“Default” means an event described in Article 7.

“Deposit Account Control Agreement” means an agreement, including a blocked
account agreement, in form and substance satisfactory to the Agents (or the U.K.
Security Trustee on behalf of the Agents), among an Obligated Party, a banking
institution holding funds of such Obligated Party, and the Collateral Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by such Obligated Party with such banking institution.

“Dominion Event Date” means (a) the date of the occurrence of any Default or
Unmatured Default or (b) any time after the Closing Date, any date which is the
last day of a calendar month of the Parent on which the daily average Unused
Availability for the completed three consecutive calendar month period is less
than $45,000,000.

“Dominion Period” means any period of time beginning on a Dominion Event Date
and continuing through a Dominion Termination Date, if any.

“Dominion Termination Date” means, the first day after any three consecutive
calendar month period of the Parent is completed after a Dominion Event Date,
during which the average Unused Availability equals or exceeds $60,000,000 and
no Default or Unmatured Default then exists.

“Eligible Accounts” means, at any time, the Accounts of the Canadian Obligated
Parties, the U.K. Obligated Parties, or the U.S. Borrowers, as applicable, which
the Administrative Agent determines in its reasonable credit judgment are
eligible as the basis for Credit Extensions hereunder. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Accounts shall not
include any Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent;

 

10



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent and (ii) a Permitted Lien which does not have priority over the
Lien in favor of the Collateral Agent;

(c) which was originally entered into (i) on terms requiring payment not more
than 60 days after the original invoice date and (A) with respect to which more
than 90 days have elapsed since the date of the original invoice therefor or
(B) which is more than 60 days past due for payment, (ii) on terms requiring
payment more than 60 days after the original invoice date and (A) which is more
than 30 days past due for payment or (B) which is due for payment more than 180
days after the date of determination, (iii) on terms requiring payment more than
60 days after the original invoice date and which are not excluded from Eligible
Accounts pursuant to clause (ii) preceding to the extent the aggregate of such
Accounts which are on terms requiring payment 120 days or more but less than 150
days after the original invoice date are in excess of 15.0% of Eligible Accounts
or which are on terms requiring payment 150 days or more after the original
invoice date are in excess of 10.0% of Eligible Accounts, or (iv) on terms which
require payment by the Account Debtor upon delivery of goods or rendition of
services;

(d) which is owing by an Account Debtor for which more than 50.0% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Canadian
Obligated Parties, the U.K. Obligated Parties, and the U.S. Borrowers,
individually, exceeds 25.0% of the aggregate Eligible Accounts;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or the applicable Security Agreement has been breached or is not
true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Borrower’s completion of any further performance,
or (v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, or any other repurchase or return basis;

(h) for which the goods giving rise to such Account have not been shipped to,
for the account of, or at the direction of the Account Debtor or for which the
services giving rise to such Account have not been performed by the applicable
Canadian Obligated Party, U.K. Obligated Party, or U.S. Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

11



--------------------------------------------------------------------------------

(j) which, unless such Account is covered by credit insurance pursuant to a
policy in form and substance (including the right of the Administrative Agent to
directly collect such insurance during the existence of any Default), and from
an insurer, reasonably acceptable to the Administrative Agent or unless
otherwise approved by the Administrative Agent in its sole discretion, is owed
by an Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, monitor, administrator, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition or proposal (or intention to
file a proposal) for liquidation, reorganization, arrangement, adjustment of
debts, adjudication as bankrupt, winding-up, or voluntary or involuntary case
under any state, provincial, or federal bankruptcy laws, (iv) admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which, unless such Account is covered by credit insurance pursuant to a
policy in form and substance (including the right of the Administrative Agent to
directly collect such insurance during the existence of any Default), and from
an insurer, reasonably acceptable to the Administrative Agent or is supported by
a Letter of Credit acceptable to the Administrative Agent, which is in the
possession of the Collateral Agent, and which, together with all related
letter-of-credit rights, is subject to a first priority Lien in favor of the
Collateral Agent,

(i) for any Canadian Obligated Party, is owed by an Account Debtor, which
(A) does not maintain its chief executive office in Canada (excluding Quebec) or
the U.S. or (B) is not organized under applicable law of Canada or the U.S. or
any province of Canada (excluding Quebec) or state of the U.S.,

(ii) for any U.K. Obligated Party, is owed by an Account Debtor, which (A) does
not maintain its chief executive office in the U.K. or the U.S. or (B) is not
organized under applicable law of the England or the U.S. or any state of the
U.S., and

(iii) for any U.S. Borrower, is owed by an Account Debtor which (A) does not
maintain its chief executive office in the U.S. or Canada (excluding the
province of Quebec) or (B) is not organized under applicable law of the U.S.,
any state or of the U.S., Canada, or any province or territory of Canada
(excluding the province of Quebec);

(m) which is owed (a) to any Canadian Obligated Party in any currency other than
Canadian dollars or U.S. dollars, (b) to any U.K. Obligated Party in any
currency other than British Pounds Sterling or U.S. dollars, or (c) to any U.S.
Borrower in any currency other than U.S. dollars or, with respect to Canadian
Subsidiaries of WalMart Stores, Inc., in Canadian dollars;

 

12



--------------------------------------------------------------------------------

(n) which is owed by (i) the government (or any department, agency, public
corporation, crown corporation, or instrumentality thereof) of any country other
than the U.S. unless and to the extent such Account is supported by a Letter of
Credit acceptable to the Administrative Agent, which is in the possession of the
Collateral Agent, and which, together with all related letter-of-credit rights,
is subject to a first priority Lien in favor of Collateral Agent, (ii) the
government of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Collateral Agent in such Account have
been complied with to the Administrative Agent’s satisfaction, or (iii) the
government of any state of the U.S. or province or municipality of Canada, or
any department, agency, public corporation, or instrumentality thereof, unless
the applicable U.S. Borrower has complied with all applicable laws necessary to
perfect the Lien of the Collateral Agent therein, and in all proceeds thereof,
to the Administrative Agent’s satisfaction;

(o) which is owed by any Affiliate, employee, or director of any Obligated
Party;

(p) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;

(q) which is owed by an Account Debtor to which any Obligated Party is indebted
or to which any Obligated Party is indebted to any Affiliate of such Account
Debtor, or which is subject to any right of setoff, counterclaim, deduction,
defense, or dispute by the Account Debtor to the extent of such indebtedness or
the amount of such setoff, counterclaim, deduction, defense, or dispute;

(r) with respect to which the Account Debtor has disputed liability or made any
claim with respect to any other Account to the extent of such dispute or claim;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Canadian Obligated Party, U.K.
Obligated Party, or U.S. Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the applicable Canadian
Obligated Party, U.K. Obligated Party, or U.S. Borrower has filed such report or
qualified to do business in such jurisdiction;

(u) with respect to which the applicable Canadian Obligated Party, U.K.
Obligated Party, or U.S. Borrower has made any agreement with the Account Debtor
for any reduction thereof, other than discounts and adjustments given in the
ordinary course of business;

(v) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent determines
is unacceptable;

 

13



--------------------------------------------------------------------------------

(w) which is acquired in connection with any Acquisition to the extent the
Administrative Agent has not completed an audit of such Accounts with results
satisfactory to the Administrative Agent; and

(x) except as provided in clause (n) preceding, with respect to which either the
perfection, enforceability, or validity of the Collateral Agent’s Liens in such
Account, or the Collateral Agent’s right or ability to obtain direct payment to
the Collateral Agent of the proceeds of such Account, is governed by any
federal, provincial, municipal, state, or local statutory requirements other
than those of the UCC (in the case of a U.S. Borrower), the PPSA (in the case of
the Canadian Obligated Parties), or similar applicable law in the case of the
U.K. Obligated Parties;

“Eligible Inventory” means, at any time, the Inventory of the Canadian Obligated
Parties, U.K. Obligated Parties, or U.S. Borrowers, as applicable, which the
Administrative Agent determines in its reasonable credit judgment is eligible as
the basis for Credit Extensions hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent and (ii) a Permitted Lien which does not have priority over the
Lien in favor of the Collateral Agent;

(c) which is, in the Administrative Agent’s reasonable credit judgment, slow
moving, obsolete, unmerchantable, defective, unfit for sale, or not salable at
prices approximating at least the cost of such Inventory in the normal course of
business;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the applicable Security Agreement has been breached or is not
true in any material respect;

(e) which does not conform to all standards imposed by any governmental
authority;

(f) which is not finished goods or raw materials or which constitutes
work-in-process not otherwise deemed eligible by the Administrative Agent in its
sole discretion, spare or replacement parts, packaging and shipping material,
manufacturing supplies, display items, bill-and-hold goods, returned or
repossessed goods, defective goods, goods held on consignment, or goods which
are not of a type held for sale in the ordinary course of business;

(g) which is not located in Canada (with respect to any Canadian Obligated
Party), England (with respect to any U.K. Obligated Party), or the U.S. (with
respect to any U.S. Borrower); provided that up to $5,000,000 of Inventory which
is in transit to a Canadian Obligated Party, U.K. Obligated Party, or U.S.
Borrower may be included as Eligible Inventory if the Collateral Agent has
received (i) a true and correct copy of the

 

14



--------------------------------------------------------------------------------

nonnegotiable bill of lading and other shipping documents for such Inventory,
(ii) casualty insurance naming the Administrative Agent as loss payee and
otherwise covering such risks as the Administrative Agent may reasonably
request, and (iii) a duly executed Collateral Waiver Agreement from the
applicable customs broker for such Inventory;

(h) which at any time after Closing Date is located in any location leased by
any Person unless (i) the lessor has delivered to the Collateral Agent a
Collateral Waiver Agreement or (ii) an Availability Reserve for not more than
three months rent, charges, and other amounts due or to become due with respect
to such location has been established by the Administrative Agent in its sole
discretion;

(i) which is located in any public warehouse or is in the possession of a bailee
unless such warehouseman or bailee has delivered to the Collateral Agent a
Collateral Waiver Agreement and such other documentation as the Administrative
Agent may require;

(j) which is the subject of a consignment by a Canadian Obligated Party, U.K.
Obligated Party, or U.S. Borrower as consignor;

(k) which at any time after the Closing Date contains or bears any Intellectual
Property Rights licensed to a Canadian Obligated Party, U.K. Obligated Party, or
U.S. Borrower unless the Administrative Agent is reasonably satisfied that such
Inventory may be sold or otherwise disposed of without (i) infringing the rights
of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(l) which is not reflected in a current perpetual inventory report of the
applicable Canadian Obligated Party, U.K. Obligated Party, or U.S. Borrower
(unless such Inventory is reflected in a report to the Administrative Agent as
“in transit” Inventory); and

(m) that is acquired in connection with any Acquisition to the extent the
Administrative Agent has not completed an audit and appraisal of such Inventory
with results satisfactory to the Administrative Agent.

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements, and other governmental restrictions relating
to (a) the protection of the environment, (b) the effect of the environment on
human health, (c) emissions, discharges, or releases of pollutants,
contaminants, hazardous substances, or wastes into surface water, ground water,
or land, or (d) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants, hazardous
substances, or wastes or the clean-up or other remediation thereof.

“Equipment” has the meaning specified in the Security Agreements.

 

15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
reformed, or otherwise modified from time to time, and any rule or regulation
issued thereunder.

“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance or a
Eurodollar Loan for the relevant Interest Period, the rate per annum determined
on the basis of the rate for deposits in U.S. dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 A.M. (London time) two Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on Page 3750 of the Telerate screen (or otherwise on such
screen), the Eurodollar Base Rate shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which JPMorgan is offered U.S. Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its
eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance or a Eurodollar
Loan for the relevant Interest Period, the sum of (a) the quotient of (i) the
Eurodollar Base Rate applicable to such Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and each Agent, taxes imposed on its overall revenue or net income,
and franchise taxes imposed on it, by (a) the jurisdiction under the laws of
which such Lender or such Agent is incorporated or organized or (b) the
jurisdiction in which such Agent’s or such Lender’s principal executive office
or such Lender’s applicable Lending Installation is located, or any political
subdivision thereof.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility Collateral” means (a) all “Collateral” as defined in the Security
Agreements, (b) all real Property which is subject to the Lien created by any
Real Estate Mortgage, (c) any other Property of any Obligated Party which at any
time is the subject of any Lien in favor of the Collateral Agent, for the
benefit of the Agents and the Lenders, and (d) all accessions to, substitutions
for, and replacements, products, and proceeds of any of the foregoing.

“Facility LC” has the meaning specified in Section 2.4(a).

“Facility LC Application” has the meaning specified in Section 2.4(c).

 

16



--------------------------------------------------------------------------------

“Facility LC/Acceptance Collateral Account” has the meaning specified in
Section 2.4(o).

“Facility Rate Management Obligations” means any Rate Management Obligations
existing under a Facility Rate Management Transaction.

“Facility Rate Management Transaction” means any Rate Management Transaction
entered into by any Obligated Party with a Lender and which relates to interest
payable on the Obligations.

“Facility Termination Date” means February __, 2011.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Dallas,
Texas time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Fiscal Quarter” means one of the four three calendar month measurement periods
in a Fiscal Year, with the first of such measurement periods for the Parent
ending on March 31 of each Fiscal Year.

“Fiscal Year” means, with respect to any Obligated Party, such Obligated Party’s
fiscal year for financial accounting purposes. The current Fiscal Year of the
Parent will end on December 31, 2006.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Floating Rate Revolving Loan” means a Revolving Loan which is a Floating Rate
Loan.

“Foreign Loan Balance” means the aggregate principal amount of Loans outstanding
under this Agreement to the Canadian Borrowers and the U.K. Borrowers.

“Foreign Plan” means any benefit plan established or maintained outside of the
U.S. which an Obligated Party maintains, sponsors, or to which such Person has
any obligation or liability and which provides or otherwise makes available
retirement or deferred benefits of any kind whatsoever to employees.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Account” means, individually, a deposit account of the Canadian
Borrowers, the U.K. Borrowers, or the U.S. Borrowers maintained with the
Administrative Agent (or as applicable the U.K. Security Trustee on behalf of
the Administrative Agent) to which the Administrative Agent is authorized by
each of such Persons to deposit the proceeds of its Revolving Loans.

“GAAP” means generally accepted accounting principles as in effect from time to
time, and, with respect to any Obligated Party, as applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.7.

“Guarantor” means any of the Parent, a Canadian Guarantor, a U.K. Guarantor, or
a U.S. Subsidiary Guarantor, individually, and “Guarantors” means two or more of
such Persons, collectively.

“Guaranty Agreement” means, collectively and individually (as applicable), the
Parent Guaranty Agreement, the Canadian Guarantee Agreement, the U.K. Debenture,
the U.S. Subsidiary Guaranty Agreement, together with such confirmations thereof
and amendments thereto as reasonably requested by the Administrative Agent prior
to the Closing Date, and any other agreement executed by a Person whereby such
Person guarantees or assures payment or performance of the Obligations, or any
portion thereof.

“Highest Lawful Rate” means, at any time, the maximum rate of interest the
Lenders may lawfully contract for, charge, or receive in respect of the
Obligations as allowed by any applicable law.

“Indebtedness” means, with respect to any Person, (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business), (c) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from Property now or hereafter owned
or acquired by such Person, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (f) Capitalized Lease
Obligations, (g) Contingent Obligations for which the underlying transaction
constitutes Indebtedness under this definition, (h) any other obligation for
borrowed money or other financial accommodation for borrowed money which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person, (i) reimbursement or payment obligations with respect to
Letters of Credit, banker’s acceptances and similar agreements (including,
without limitation, with respect to the Obligated Parties, Facility LCs and
Acceptances), (j) Net Mark-to-Market Exposure under Rate Management
Transactions, and (k) Off-Balance Sheet Liabilities.

 

18



--------------------------------------------------------------------------------

“Insolvency Act” means the Insolvency Act 1986 of England and Wales, as amended,
reformed, or otherwise modified from time to time, and any rules or regulations
issued thereunder.

“Intellectual Property Rights” means, with respect to any Person, all of such
Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, or six months commencing on a Business Day selected by a Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three, or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, or third, or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if such next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“Inventory” has the meaning specified in the Security Agreements.

“Inventory Advance Amount” means the lesser of (a) with respect to Eligible
Inventory, (i) for monofilament line and Stearns Inventory, 60.0% of the lower
of cost or market value, determined on a first-in-first-out basis, (ii) for
Rawlings Inventory and fishing tackle not included in clause (i) preceding,
65.0% of the lower of cost or market value, determined on a first-in-first-out
basis, and (iii) for all other Inventory, 55.0% of the lower of cost or market
value, determined on a first-in-first-out basis, or (b) 80.0% of the Net Orderly
Liquidation Value of Appraised Inventory; provided that, during the period from
December 1 of each calendar year through and including March 31 of the following
calendar year, the advance rate percentages expressed in clause (a)(i), clause
(a)(ii), and clause (a)(iii) preceding shall be increased to 70.0%, 75.0%, and
65.0%, respectively, and the advance rate percentage expressed in clause
(b) preceding shall be increased to 90.0%.

“Inventory Appraisal” means an appraisal of the Inventory of a Canadian
Obligated Party, a U.K. Obligated Party, or a U.S. Borrower by an experienced
and reputable appraiser acceptable to the Administrative Agent of the orderly
liquidation value thereof, net of all costs of liquidation.

“Investment” means, with respect to any Person, any (a) loan, advance (other
than commission, travel, and similar advances to officers and employees made in
the ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade), or contribution of capital by such Person, (b) stocks, bonds, mutual
funds, partnership interests, notes, debentures, or other securities owned by
such Person, (c) deposit accounts, certificates of deposit, and guaranteed
investment certificates owned by such Person, and (d) structured notes,
derivative financial instruments, and other

 

19



--------------------------------------------------------------------------------

similar instruments or contracts owned by such Person; provided that
“Investment” shall not include any Acquisition.

“Investment Property” has the meaning specified in the Security Agreements.

“IP Security Agreement” means any Copyright Security Agreement, Patent Security
Agreement, or Trademark Security Agreement executed and delivered by any
Obligated Party in connection herewith, as such agreement may be amended,
restated, or otherwise modified from time to time, and “IP Security Agreements”
means any two or more of such agreements, collectively, as the context requires.

“Issuer” has the meaning specified in Section 5.28(b).

“K2 Canada” means K2 Corporation of Canada, an Ontario corporation, and its
successors and assigns.

“K2 Licensing” means K2 Licensed Products, Inc. (formerly known as K2
Licensing & Promotions, Inc.), a Delaware corporation, and its successors and
assigns.

“LC Fee” has the meaning specified in Section 2.10(b).

“LC Issuer” means any Lender (or any Subsidiary or Affiliate of any Lender
designated by such Lender) in its capacity as the issuer of Facility LCs
hereunder, including in any event JPMorgan Chase Bank, N.A., as successor to
Bank One, NA, as an issuer of Facility LCs hereunder and as the issuer of
Facility LCs outstanding under the Existing Credit Agreement, which shall be
deemed on the Closing Date to be outstanding hereunder.

“LC Obligations” means, at any time, without duplication, the sum of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time,
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” has the meaning specified in Section 2.4(d).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
of this Agreement and include each of their respective successors and assigns.
Unless otherwise specified, the term “Lenders” includes JPMorgan Chase Bank,
N.A. with respect to its Swingline Loans and the Administrative Agent with
respect to the Collateral Protection Advances.

“Lending Installation” means, with respect to each Lender, the office, branch,
subsidiary, or Affiliate of such Lender listed on the signature pages hereof (or
any Assignment Agreement which such Lender is a party to) or otherwise selected
by such Lender pursuant to the terms of this Agreement.

“Letter of Credit” means a letter of credit or similar instrument which is
issued upon the application of a Person or upon which such Person is an account
party or for which such Person is in any way liable.

 

20



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” means any lien (statutory or other, choate or inchoate), security
interest, mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance or preference, priority, charge, secured claim, title retention,
garnishment right, deemed trust, or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease, or
other title retention agreement) arising pursuant to any statute, act of law of
any jurisdiction at common law or equity, or by agreement.

“Loan” means a Revolving Loan (including a Swingline Loan or a Collateral
Protection Advance).

“Loan Documents” means this Agreement, the Facility LC Applications, the Notes,
the Security Agreements, the IP Security Agreements, the Guaranty Agreements,
all agreements providing for Banking Services, the Real Estate Mortgages, the
Deposit Account Control Agreements, any agreements in respect of Acceptances,
and any other agreements, documents, or instruments now or hereafter executed
and/or delivered pursuant to or in connection with any of the foregoing, and any
and all amendments, modifications, supplements, renewals, extensions, or
restatements thereof.

“Maca LLC” means Maca Acquisition, LLC, a Delaware limited liability company and
Wholly-Owned Subsidiary of the Parent, and its successors and assigns.

“Management Agreement” means, (a) with respect to any corporation, its bylaws,
(b) with respect to any entity incorporated in England and Wales, its memorandum
and articles of association, (c) with respect to any limited liability company
or other similar entity, its operating agreement, management agreement, or other
similar agreement, (d) with respect to any limited partnership, its partnership
agreement, and (e) with respect to any other entity, any agreement or other
document similar in nature to any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Obligated Parties taken as a whole, (b) the ability of the
Obligated Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Agents, the U.K. Security Trustee, any LC Issuer,
any Acceptance Lender or the Lenders thereunder.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$10,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

21



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Subsidiary” means, at any time, any Subsidiary the assets of which, at
such time, are equal to or greater than $2,000,000, or the U.S. dollar
equivalent thereof.

“Modify” and “Modification” have the respective meanings specified in
Section 2.4(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Parent or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Net Mark-to-Market Exposure” means, with respect to any Person as of any date
of determination, the aggregate net payment obligations (including the net
amount of all indebtedness, liabilities, and obligations owing by such Person
with respect to Rate Management Transactions) if all Rate Management
Transactions to which such Person is a party were terminated as of such date.

“Net Orderly Liquidation Value of Appraised Inventory” means the amount
determined by multiplying the amount of Appraised Inventory of such Person by
the Net Orderly Liquidation Value Percentage.

“Net Orderly Liquidation Value Percentage” means the percentage determined
pursuant to an Inventory Appraisal which represents the value of the Inventory
appraised to the lesser of the cost or market value of such Inventory.

“Non-U.S. Lender” has the meaning specified in Section 3.5(d).

“Note” has the meaning specified in Section 2.3(d).

“Obligated Party” means each of the Borrowers and any Guarantor which is not a
Borrower, individually, and “Obligated Parties” means two or more of such
Persons, collectively, as the context requires.

“Obligations” means all of the Canadian Obligations, U.K. Obligations, and U.S.
Obligations.

“Off-Balance Sheet Liability” means, with respect to any Person, (a) any
repurchase indebtedness, liability, or obligation of such Person with respect to
accounts or notes receivable sold by such Person, (b) any indebtedness,
liability, or obligation under any Sale and Leaseback Transaction which is not a
Capitalized Lease, (c) any indebtedness, liability, or obligation under any
so-called “synthetic lease” transaction entered into by such Person, excluding
the interest component thereof, or (d) any indebtedness, liability, or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which

 

22



--------------------------------------------------------------------------------

does not constitute a liability on the balance sheet of such Person, but
excluding from this clause (d) Operating Leases.

“Operating Lease” means, with respect to any Person, any lease of Property
(other than a Capitalized Lease) by such Person as lessee which has an original
term (including any required renewals and any renewals effective at the option
of the lessor) of one year or more.

“Organization Certificate” means, (a) with respect to any corporation, its
articles or certificate of incorporation, (b) with respect of any company
incorporated in England or Wales, its certificate of incorporation, (c) with
respect to any limited liability company or other similar entity, its
certificate of formation or organization, (d) with respect to any limited
partnership, its certificate of limited partnership, and (e) with respect to any
other entity, any certificate or other document similar in nature to any of the
foregoing.

“Other Taxes” has the meaning specified Section 3.5(b).

“Outstanding Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (b) an amount equal to its Pro Rata Share of the LC Obligations,
plus (c) an amount equal to its Pro Rata Share of the Acceptance Obligations at
such time, plus (d) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swingline Loans and the Collateral Protection Advances
outstanding at such time.

“Parent” means K2 Inc., a Delaware corporation, and its successors and assigns.

“Parent Guaranty Agreement” means that certain Guaranty Agreement, dated
March 25, 2003, duly executed by the Parent in favor of the Administrative
Agent, for the benefit of the Agents and the Lenders, as such agreement may be
amended, restated, or otherwise modified and in effect from time to time.

“Parent Security Agreements” means that certain Pledge and Security Agreement
and that certain Equitable Mortgage Over Shares, dated March 25, 2003, between
the Parent and the Agents or the U.K. Security Trustee on behalf of the Agents,
as applicable, for the benefit of the Agents and the Lenders, as such agreements
may be amended, restated, or otherwise modified from time to time.

“Participants” has the meaning specified in Section 12.1(c).

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

23



--------------------------------------------------------------------------------

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan (other than a Swingline Loan), the first day of each calendar month
and the Facility Termination Date, (b) with respect to interest payments due on
any Eurodollar Loan, (i) the last day of the applicable Interest Period, (ii) in
the case of any Interest Period in excess of three months, the day which is
three months after the first day of such Interest Period, and (iii) the Facility
Termination Date, (c) with respect to any payment of Unused Commitment Fees, the
first day of each calendar month and the Facility Termination Date, (d) with
respect to any payment of LC Fees and Acceptance Fees, the first day of each
Fiscal Quarter and the Facility Termination Date, and (e) with respect to any
Swingline Loan, the day such loan is required to be repaid.

“PBA” means the Pension Benefits Act of Ontario and all regulations thereunder
as amended from time to time and any successor legislation.

“PBGC” means the Pension Benefit Guaranty Corporation, and any successor
thereto.

“Permitted Acquisition” means any Acquisition by an Obligated Party in a
transaction that satisfies each of the following requirements:

(a) such Acquisition has been approved by the board of directors (or other
similar governing body) of the Person which is being acquired or which owns the
assets being acquired in connection with such Acquisition;

(b) the business acquired in connection with such Acquisition is not primarily
engaged in any line of business other than the businesses in which the Borrowers
are engaged on the Closing Date and any business activities that are
substantially similar, related, incidental or complementary thereto;

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except (i) any such representation or warranty which relates to a
specified prior date and (ii) to the extent the Administrative Agent and the
Lenders have been notified in writing by the Obligated Parties that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty)
and no Default or Unmatured Default exists, will exist, or would result
therefrom;

(d) as soon as available, but not less than fifteen days prior to such
Acquisition, the Borrowers have provided the Lenders (i) notice of such
Acquisition and (ii) a copy of all business and financial information reasonably
requested by the Administrative Agent including pro forma financial statements,
statements of cash flow, and projections of Unused Availability;

(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Administrative Agent shall have conducted an audit and field examination of such
Accounts and Inventory to its satisfaction in the exercise of its reasonable
credit judgment;

 

24



--------------------------------------------------------------------------------

(f) if such Acquisition is an acquisition of the Capital Stock of a Person, the
Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of an Obligated Party and, subject to Section 6.32, a
Guarantor pursuant to the terms of this Agreement;

(g) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that an Obligated Party (or a Person that concurrently with such
Acquisition becomes an Obligated Party) shall acquire such assets;

(h) if such Acquisition is an acquisition of Capital Stock, such Acquisition
will not result in any violation of Regulation U;

(i) no Obligated Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(j) in connection with an Acquisition of the Capital Stock of any Person, all
Liens on the Accounts and Inventory of such Person shall be terminated (other
than Permitted Liens) unless the Administrative Agent in its discretion in the
exercise of its reasonable credit judgment consents otherwise, and in connection
with an Acquisition of the assets of any Person, all Liens on any such assets
which are Accounts and Inventory shall be terminated (other than Permitted
Liens);

(k) if the Cash Purchase Consideration to be paid in an Acquisition exceeds
$10,000,000, the Parent shall certify (and provide the Administrative Agent with
a pro forma calculation in form and substance reasonably satisfactory to the
Administrative Agent) to the Administrative Agent and the Lenders that, after
giving effect to completion of such Acquisition, the Unused Availability
(calculated on a pro forma and projected basis to include such Eligible Accounts
and Eligible Inventory to be acquired as determined by the Administrative Agent
to be eligible for such calculation) will not be less than $50,000,000 for each
day during both the period that is 180-days prior to such Acquisition and the
period that is 180-days following such Acquisition, as determined on a pro forma
basis which includes all consideration given in connection with such
Acquisition, other than Capital Stock of the Parent delivered to the seller(s)
in such Acquisition, as having been paid in cash at the time of making such
Acquisition;

(l) as of the date of the end of the Fiscal Quarter immediately preceding the
date of the consummation of the subject Acquisition for which financial
statements are available, the pro forma Consolidated Debt Service Coverage Ratio
of the Obligated Parties (calculated on a pro forma basis to reflect the
consummation of the subject Acquisition), determined for the immediately
preceding four Fiscal Quarters of the Parent, shall be greater than or equal to
1.10 to 1.00; and

(m) no Default or Unmatured Default exists or would result therefrom.

“Permitted Lien” has the meaning specified in Section 6.20.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust, or other
entity or organization, or any government or political subdivision or any
agency, department, or instrumentality thereof.

“Plan” means an employee pension benefit plan, including any Multiemployer Plan,
which is a defined benefit plan that is covered by applicable law of any
jurisdiction, including, without limitation, Title IV of ERISA or the PBA, or
subject to the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA, as to which the Parent, any of its Subsidiaries, or any
member of the Controlled Group may have any liability.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation (including, without limitation, the Civil Code)
of any other jurisdiction the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, validity, or
effect of security interests.

“Pre-Closing Date Loan” has the meaning specified in Section 4.3(a).

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase Bank, N.A. (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Priority Payable Reserve” means reserves established in the reasonable credit
judgment of the Administrative Agent for amounts secured by any Liens, choate or
inchoate, which rank or are capable of ranking higher in priority to the Liens
of the Collateral Agent and/or for amounts which may represent costs relating to
the enforcement of the Liens of the Collateral Agent including, without
limitation, in the reasonable credit judgment of the Administrative Agent, any
such amounts due and not paid for vacation pay, amounts due and not paid under
any legislation relating to workers’ compensation or to employment insurance,
all amounts deducted or withheld and not paid and remitted when due under the
Income Tax Act (Canada), amounts currently or past due and not paid for realty,
municipal, or similar taxes (to the extent impacting personal or moveable
property), and all amounts currently or past due and not contributed, remitted,
or paid to any Plan or under the Canada Pension Plan, the PBA, or any similar
legislation.

“Projections” means (a) as of the Closing Date and thereafter until delivery of
the items required pursuant to Section 6.1(d), the projections of the Parent’s
and its Subsidiaries’ financial condition (including results of operations and
cash flow) for the period commencing January 1, 2006 and ending December 31,
2006, delivered to the Lenders prior to the Closing Date and (b) thereafter, the
projections of the Parent’s and its Subsidiaries’ financial condition, in
substantially the form received by the Lenders on or prior to the Closing Date.

“Property” means, with respect to any Person, any and all property, whether
real, personal, moveable, immovable, tangible, intangible, or mixed, of such
Person, or other assets owned, leased, or operated by such Person.

“Pro Rata Share” means, with respect to each Lender holding a Commitment, a
portion equal to a fraction the numerator of which is the Commitment of such
Lender and the denominator of which is the Aggregate Commitment.

 

26



--------------------------------------------------------------------------------

“Rate Management Obligations” means, with respect to any Person, all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced, or acquired (including all renewals, extensions,
and other modifications thereof and substitutions therefor), under (a) any and
all Rate Management Transactions and (b) any and all cancellations, buy backs,
reversals, terminations, or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Obligated Party which
is a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices, or other financial measures.

“Rawlings” means Rawlings Sporting Goods Company, Inc., a Delaware corporation,
and its successors and assigns.

“Rawlings Inventory” means, after the Rawlings Acquisition, any Inventory owned
by Rawlings, its successor, or any of their respective Subsidiaries.

“Real Estate Mortgages” means any mortgage, deed of trust, deed of immovable
hypothec, or other agreement which conveys or evidences a Lien in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, on real
Property of an Obligated Party, including any amendment, modification, or
supplement thereto.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit for the purpose of buying or carrying margin stocks.

“Reimbursement Obligations” means, at any time, the aggregate of all
indebtedness, liabilities, and obligations of the Parent then outstanding under
Section 2.4(e) to reimburse the LC Issuer for amounts paid by the LC Issuer in
respect of any one or more drawings under Facility LCs.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of

 

27



--------------------------------------------------------------------------------

ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Reports” has the meaning specified in Section 6.12.

“Required Lenders” means Lenders in the aggregate having more than 50.0% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal, and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Resolutions” means, (a) with respect to any business entity other than a
limited partnership, resolutions of such Person’s board of directors, board of
managers, board of governors, or other similar governing body and (b) with
respect to any limited partnership, resolutions of its general partner, in each
case duly adopted in compliance with such Person’s Management Agreement.

“Revolving Loan” means, with respect to each Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any continuation
or conversion thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Secretary” means (a) with respect to any business entity other than a
partnership, such Person’s secretary, assistant secretary, or other individual
granted similar authority, duties, and responsibilities by the board of
directors or other similar governing body of such Person, (b) with respect to
any limited partnership, its general partner or the Secretary (as specified in
clause (a) preceding) of its general partner, and (c) with respect to any
general partnership, any partner with the authority granted to a Secretary of
any Person in clause (a) preceding.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security Agreements” means the Canadian Security Agreements, the U.K.
Debenture, the U.K. Equitable Mortgages, the Parent Security Agreements, the
U.S. Subsidiary Security Agreements, and any other agreement (excluding the Real
Estate Mortgages) executed and delivered by any Person which creates a Lien on
any Property to secure payment or performance of the Obligations, together with
such confirmations thereof and amendments thereto as reasonably requested by the
Administrative Agent prior to the Closing Date, or any portion

 

28



--------------------------------------------------------------------------------

thereof, collectively and individually, and “Security Agreement” means any one
of such agreements, individually.

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

“Snowshoes” means K2 Snowshoes, Inc., a Delaware corporation and Wholly-Owned
Subsidiary of the Parent, and its successors and assigns.

“Stated Rate” has the meaning specified in Section 2.9.

“Stearns Inventory” means Inventory owned by Stearns, Inc, a Wholly-Owned
Subsidiary of the Parent.

“Subordinated Indebtedness” means the Convertible Subordinated Debentures and
any other Indebtedness of a Person the payment of which is subordinated to
payment of the Obligations in a manner satisfactory to the Required Lenders.

“Subsidiary” means, with respect to any Person (the “subject Person”), (a) any
corporation, partnership, limited liability company, association, joint venture,
or similar business organization more than 50.0% of the outstanding Capital
Stock having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the subject Person or by one or more of
its Subsidiaries or by the subject Person and one or more of its Subsidiaries.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than 10.0% of the consolidated
assets of the Parent and its Subsidiaries or property which is responsible for
more than 10.0% of the consolidated net sales or of the consolidated net income
of the Parent and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Parent and its Subsidiaries as at the
beginning of the twelve calendar month period ending with the calendar month in
which such determination is made (or if financial statements have not been
delivered hereunder for that calendar month which begins the twelve calendar
month period, then the financial statements delivered hereunder for the Fiscal
Quarter ending immediately prior to that calendar month).

“Supporting Letter of Credit” has the meaning specified in Section 2.4(n).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” and “Swingline Loans” have the respective meanings specified in
Section 2.1(h).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges, or withholdings, and any and all liabilities with respect
to the foregoing, but excluding Excluded Taxes and Other Taxes.

 

29



--------------------------------------------------------------------------------

“Termination Event” means (a) the complete or partial withdrawal under Title IV
of ERISA or otherwise of the Parent or any member of the Controlled Group from a
Plan during a plan year, (b) the filing of a notice of intent to terminate in
whole or in part a Plan or any other action by the Parent or any member of the
Controlled Group to terminate all or any portion of a Plan, (c) the institution
of proceedings by any governmental authority to terminate in whole or in part or
have a trustee appointed to administer a Plan, (d) any other event or condition
which is reasonably likely to constitute grounds for the termination of, or the
appointment of a trustee to administer, all or any portion of any Plan, in each
of clause (a) through clause (d) preceding where the liability of the Parent or
a member of the Controlled Group exceeds $1,000,000, (e) there is any
indebtedness, liability, or obligation (other than a contingent liability) which
is not satisfied at the time permitted under applicable law (without regard to
any waivers permitted under applicable law) pursuant to, related to, or
concerning Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code,
of (f) the amount of the Unfunded Liabilities cause any governmental authority
to take any official action against the Parent or any member of the Controlled
Group with regard to or concerning such Unfunded Liabilities.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Trust Property” means all or any of the assets, rights, powers, authorities,
and discretions at any time subject to or expressed to be subject to the
security from time to time constituted by or arising pursuant to the U.K.
security Documents or vested in the U.K. Security Trustee or given under or
pursuant to the U.K. Security Documents, including all income and other sums at
any time received or receivable by the U.K. Security Trustee in respect thereof.

“Transferee” has the meaning specified in Section 12.2.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.K. Borrower” means, separately and individually, any of Shakespeare Company
(UK) Limited, Shakespeare Monofilament UK Limited, Shakespeare International
Limited, any other U.K. Person who becomes a party to this Agreement as a
Borrower pursuant to the terms of this Agreement, jointly, severally, and
collectively, including their respective successors and assigns,

 

30



--------------------------------------------------------------------------------

and “U.K. Borrowers” means one or more or all of the foregoing Persons, jointly,
severally, and collectively, as the context requires.

“U.K. Borrowing Base” means, at any time, an amount equal to the lesser of
(a) $9,000,000 or (b) the Borrowing Base Calculation of the U.K. Obligated
Parties, minus Availability Reserves applicable to the U.K. Obligated Parties.

“U.K. Debenture” means the certain Syndicated Composite Guarantee and Debenture,
dated March 25, 2003, between each of the U.K. Obligated Parties and the U.K.
Security Trustee, for the benefit of the Agents and Lenders, as such agreement
may be amended, restated, or otherwise modified from time to time.

“U.K. Equitable Mortgages” means the certain Equitable Mortgage Over Securities,
dated March 25, 2003, between the Parent and the U.K. Security Trustee, for the
benefit of the Agents and the Lenders, and the certain Equitable Mortgage Over
Securities, dated March 25, 2003, between Shakespeare Company LLC and the U.K.
Security Trustee, for the benefit of the Agents and the Lenders, as each such
agreement may be amended, restated, or otherwise modified from time to time.

“U.K. Guarantor” means each Person who is or becomes a party to the U.K.
Debenture or any other agreement executed by a Person whereby such Person
guarantees or assures payment or performance of the U.K. Obligations or any
portion thereof, whether pursuant to the terms of this Agreement or otherwise,
including each such Person’s successors and assigns, and “U.K. Guarantors” means
two or more of such Persons, collectively.

“U.K. Obligated Parties” means each of the U.K. Borrowers and each U.K.
Guarantor, individually, and “U.K. Obligated Parties” means two or more of such
Persons, collectively, as the context requires.

“U.K. Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans to the U.K. Borrowers and all accrued and unpaid fees, expenses,
reimbursements, indemnities, and other indebtedness, liabilities, and
obligations of the U.K. Obligated Parties to the Lenders or to any Lender
(including with respect to Facility Rate Management Obligations owing by the
U.K. Obligated Parties), any Agent, the U.K. Security Trustee, or any
indemnified party arising under any of the Loan Documents.

“U.K. Security Documents” means the U.K. Debenture, the U.K. Equitable
Mortgages, any other Guaranty Agreement or Security Agreement governed by
English Law pursuant to which the U.K. Security Trustee holds the security
thereby created for the benefit of the Agents and the Lenders, and any other
security document from time to time executed and delivered by any Obligated
Party which grants a Lien in Property of such Obligated Party as security for
the U.K. Obligations in favor of the U.K. Security Trustee for the benefit of
the Agents and the Lenders.

“U.K. Security Trustee” means JPMorgan Chase Bank, N.A., as successor to Bank
One, NA, acting through its London branch at 1 Triton Square, NW1 3FN, London,
United Kingdom, in its capacity as security trustee of the security created by
the U.K. Security Documents and includes any successor entity thereto.

 

31



--------------------------------------------------------------------------------

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations as if the Plan then
terminated under Title IV of ERISA, and in the case of any Plan regulated by the
PBA or the applicable laws of any foreign jurisdiction, any unfunded liability
or solvency deficiency as determined under the PBA or other applicable foreign
law in accordance with assumptions reasonably acceptable to the Required
Lenders.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Availability” means, on any day, the amount of the Borrowing Base
Calculation, minus the Aggregate Outstanding Credit Exposure.

“Unused Commitment Fee Rate” means 0.25% per annum.

“U.S.” means the United States of America.

“U.S. Borrower” means, separately and individually, any of the Parent,
Shakespeare Conductive Fibers, LLC, Shakespeare Company, LLC, Sitca Corporation,
K-2 Corporation, Earth Products, Inc., K-2 International, Inc., SMCA, Inc.,
Stearns Inc., Ride, Inc., Hilton Corporate Casuals, LLC, K2 Bike Inc., Katin,
Inc., Morrow Snowboards Inc., Shakespeare Industries, Inc., K2 Snowshoes, Inc.,
Ride Snowboard Company, Rawlings, Brass Eagle, LLC, JT USA LLC, JT Protective
Gear LLC, K2 Licensing, SATV, LLC, Sospenders, LLC, Marker Volkl USA Inc.,
Sports Recreation Company Ltd., Ex Officio Internet Company, LLC, Ex Officio
LLC, K2 Eyewear, LLC, Shakespeare All Star Acquisition LLC, Marmot Mountain LLC,
Miken Sports LLC, WGP, LLC, K-2 Internet Company, LLC, K2 Merchandising, Inc.,
and any other Person who becomes a party to this Agreement as a “U.S. Borrower”
pursuant to the terms of this Agreement, jointly, severally, and collectively,
including their respective successors and assigns, and “U.S. Borrowers” means
more than one or all of the foregoing Persons, jointly, severally, and
collectively, as the context requires.

“U.S. Borrowing Base” means, at any time, an amount equal to the lesser of
(a) the Aggregate Commitment, minus the Foreign Loan Balance or (b) the
Borrowing Base Calculation of the U.S. Borrowers, minus the Availability
Reserves applicable to the U.S. Borrowers.

“U.S. Obligated Parties” means each of the U.S. Borrowers and each U.S.
Guarantor, individually, and “U.S. Obligated Parties” means two or more of such
Persons, collectively, as the context requires.

“U.S. Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans to the U.S. Borrowers, all Reimbursement Obligations, all
Acceptance Reimbursement Obligations, all Swingline Loans, and all accrued and
unpaid fees, expenses, reimbursements, indemnities, and other indebtedness,
liabilities, and obligations of the U.S. Obligated Parties to the Lenders or to
any Lender (including with respect to Facility Rate Management Obligations owing
by the U.S. Obligated Parties), any Agent, any LC Issuer, any Acceptance Lender,
the Swingline Lender, or any indemnified party arising under any of the Loan
Documents.

 

32



--------------------------------------------------------------------------------

“U.S. Subsidiary Guarantor” means each Person who is or becomes a party to any
U.S. Subsidiary Guaranty Agreement, whether pursuant to the terms of this
Agreement or otherwise, including each such Person’s successors and assigns, and
“U.S. Subsidiary Guarantors” means two or more of such Persons, collectively.

“U.S. Subsidiary Guaranty Agreement” means, that certain Guaranty Agreement,
dated March 25, 2003, duly executed by the U.S. Obligated Parties (other than
the Parent), and any other agreement executed by a Person whereby such Person
guarantees or assures payment and performance of the U.S. Obligations or any
portion thereof.

“U.S. Subsidiary Security Agreements” means that certain Pledge and Security
Agreement, dated March 25, 2003, between each of the U.S. Obligated Parties
(other than the Parent) and the Collateral Agent (or the U.K. Security Trustee
on behalf of the Agents), and that certain Equitable Mortgage Over Securities,
dated March 25, 2003, between Shakespeare Company, LLC, a Delaware limited
liability company, and the U.K. Security Trustee, for the benefit of the
Collateral Agent and the Lenders (each of such agreements in form and substance
satisfactory to the Agents), as such agreements may be amended, restated, or
otherwise modified from time to time.

“Wholly-Owned Subsidiary” means, with respect to any Person (the “subject
Person”), any Person all of the outstanding voting Capital Stock of which shall
at the time be owned or controlled, directly or indirectly, by the subject
Person or one or more Wholly-Owned Subsidiaries of the subject Person, or by the
subject Person and one or more Wholly-Owned Subsidiaries of the subject Person.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE 2

THE CREDITS

Subject to the terms and conditions of this Agreement, the Lenders agree to make
the credit facilities described in this Article 2 available to the Borrowers for
use for any purpose pursuant to Section 6.2 from time to time during the term of
this Agreement. The credit facilities shall be composed of a revolving credit
facility in an initial aggregate principal amount of $250,000,000 consisting of
Revolving Loans, Swingline Loans, Facility LCs and Acceptances.

Section 2.1 Commitments.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Article 4, each Lender severally, but not jointly, agrees, upon a Borrower’s
request from time to time on any Business Day during the period from the Closing
Date to the Facility Termination Date, to make Credit Extensions to, or for the
account of, the applicable Borrower in an aggregate amount not in excess of such
Lender’s Pro Rata Share of the applicable Borrowing Base, except for Collateral
Protection Advances. The Lenders, however, in their unanimous discretion, may
elect to make Credit Extensions in excess of the applicable Borrowing Base on
one or more occasions, but if they do so, neither the

 

33



--------------------------------------------------------------------------------

Administrative Agent nor the Lenders shall be deemed thereby to have changed the
limits of any Borrowing Base or to be obligated to exceed such limits on any
other occasion. If any requested Credit Extension exceeds (i) the Unused
Availability (as determined prior to giving effect to such Credit Extension),
(ii) with respect to any Credit Extension to the Canadian Borrowers, the unused
portion of the Canadian Borrowing Base (after giving effect to all outstanding
Loans to the Canadian Borrowers but prior to making any requested Loan to the
Canadian Borrowers), (iii) with respect to any Credit Extension to any U.K.
Borrower, the unused portion of the U.K. Borrowing Base (after giving effect to
all outstanding Loans to the U.K. Borrowers but prior to making any requested
Loan to such U.K. Borrower), or (iv) with respect to any Credit Extension to any
U.S. Borrower, the unused portion of the U.S. Borrowing Base (after giving
effect to all outstanding Loans to the U.S. Borrowers but prior to making any
requested Loan to such U.S. Borrower), then the Lenders may refuse to make or
may otherwise restrict the making of Credit Extensions, subject to the
Administrative Agent’s authority, in its sole discretion, to make Collateral
Protection Advances pursuant to the terms of Section 2.1(i). Subject to the
terms of this Agreement, the Borrowers may borrow, repay, and reborrow Revolving
Loans at any time prior to the Facility Termination Date. Credit Extensions
outstanding under the Existing Credit Agreement shall, as of the Closing Date,
be deemed to be outstanding hereunder and subject to the terms hereof as of the
Closing Date but with the Interest Periods then applicable thereto under the
Existing Credit Agreement (it being understood that accrued amounts owing under
the Existing Credit Agreement shall be paid on the Closing Date).

(b) Increase of Aggregate Commitment.

(i) Upon notice to the Administrative Agent (who shall promptly notify the
Lenders), the Borrowers may, from time to time, request increases in the
Aggregate Commitment in an aggregate amount of up to $100,000,000; provided that
any such increase shall not increase the maximum amount of Loans available to
the Canadian Borrowers or the U.K. Borrowers and shall be in a minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof. At the time
of sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period (not less than 10 days) within which each
Lender is requested to respond to such request. Each Lender shall respond within
such time period to the Administrative Agent whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.
The Administrative Agent shall notify the Borrowers and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, the Borrowers may also (i) request that one or more other
Lenders, in their sole and absolute discretion, nonratably increase their
Commitment, and/or (ii) invite additional lending institutions which otherwise
qualify as assignees under Section 12.1 to become Lenders under the terms of
this Agreement. In connection with the foregoing, each of the Lenders agrees to
execute and deliver such amendments or other agreements as are reasonably
required to give effect to the adjustment of such Lender’s Commitment or of the

 

34



--------------------------------------------------------------------------------

Aggregate Commitment. Any new Purchaser added as a Lender pursuant to the
preceding sentence shall be required to have a Commitment of not less than
$5,000,000. In connection with each increase in any Lender’s Commitment pursuant
to this Section 2.1(b) and each addition of a new Lender, the Borrowers shall
pay to the Administrative Agent, for its own account, a fee of $3,500 for
processing such increase and addition.

(ii) If any requested increase in the Commitments is agreed to in accordance
with clause (i) preceding, the Administrative Agent and the Borrowers shall
determine the effective date of such increase (the “Increase Effective Date”).
The Administrative Agent, with the consent and approval of the Borrowers, shall
promptly confirm in writing to the Lenders the final allocation of such increase
and the Increase Effective Date. As a condition precedent to the effectiveness
of such increase, the Borrowers shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a responsible officer of the Parent on behalf of all of
the Borrowers, including a Compliance Certificate demonstrating compliance with
the terms of this Agreement and certification that, before and after giving
effect to such increase, the representations and warranties contained in Article
5 are true and correct in all material respects on and as of the Increase
Effective Date (except to the extent any such representation or warranty is
stated to relate solely to an earlier date) and no Default or Unmatured Default
exists. Upon the request of any Lender, the Borrowers shall deliver a new or
amended Note reflecting the new or increased Commitment of each new or affected
Lender as of the Increase Effective Date. The Borrowers shall prepay any
Revolving Loans which are Eurodollar Loans and which are outstanding on the
Increase Effective Date (and pay any costs incurred in connection with such
prepayment pursuant to Section 3.4) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments.

(iii) This Section 2.1(b) shall supersede any provisions of Section 8.2.

(c) Procedure for Borrowing.

(i) Each Advance shall be made upon a Borrower’s written notice delivered to the
Administrative Agent in the form of Exhibit C (a “Borrowing Notice”), or upon
telephonic notice pursuant to Section 2.7, which must be received by the
Administrative Agent prior to 12:00 noon (Dallas, Texas time) (x) three Business
Days prior to the requested Borrowing Date, in the case of any Eurodollar
Advance, (y) on the requested Borrowing Date, in the case of any Floating Rate
Advance requested by a U.S. Borrower, and (z) three Business Days prior to the
requested Borrowing Date, in the case of any Floating Rate Advance requested by
a Canadian Borrower or a U.K. Borrower. Each Borrowing Notice shall specify
(A) the Borrowing Date (which shall be a Business Day) of such Advance, (B) the
amount of the Advance requested, which (1) in the case of Eurodollar Advances
shall be in an amount that is not less than

 

35



--------------------------------------------------------------------------------

$1,500,000 or an integral multiple of $500,000 in excess thereof, (2) in the
case of Floating Rate Advances to a Canadian Borrower or a U.K. Borrower shall
be in an amount that is not less than $500,000 or an integral multiple of
$250,000 in excess thereof, or (3) in the case of Floating Rate Advances to the
U.S. Borrowers shall be in an amount that is not less than $50,000 or an
integral multiple of $10,000 in excess thereof (other than a Floating Rate
Advance made pursuant to Section 2.15 or which is used to repay Swingline Loans
which may be in the amount of the Swingline Loans being repaid), (C) the Type of
Advance requested; provided that if such Borrower fails to specify the Type of
Advance requested, such request shall be deemed a request for a Floating Rate
Advance, and (D) the duration of the Interest Period if the Type of Advance
requested is a Eurodollar Advance; provided that if such Borrower fails to
select the duration of the Interest Period requested for any Eurodollar Advance,
such Borrower shall be deemed to have requested such Eurodollar Advance be made
with an Interest Period of one month in duration.

(ii) The Borrowers shall have no right to request a Eurodollar Advance while any
Default or Unmatured Default exists.

(d) Funding Account. The Borrowers shall deliver to the Administrative Agent, on
the Closing Date, a notice setting forth the deposit accounts of the Borrowers
(each a “Funding Account”) to which the Administrative Agent is authorized by
the Borrowers to transfer the proceeds of the Advances requested hereunder. A
separate Funding Account shall be designated for each of the Canadian Borrowers
(collectively), the U.K. Borrowers (collectively), and the U.S. Borrowers
(collectively). The Borrowers may designate a replacement Funding Account (as
applicable) from time to time by written notice to the Administrative Agent. Any
designation by the Borrowers of the Funding Account must be reasonably
acceptable to the Administrative Agent.

(e) Reliance Upon Authority; No Liability. The Administrative Agent is entitled
to rely conclusively on any individual’s request for Advances hereunder, so long
as the proceeds thereof are to be transferred to the applicable Funding Account.
The Administrative Agent shall have no duty to verify the identity of any
individual representing himself or herself as a person authorized by any
Borrower to make such requests on its behalf. The Administrative Agent shall not
incur any liability to the Borrowers as a result of acting upon any notice
referred to in Section 2.1(c), Section 2.1(d), Section 2.6, and Section 2.7
which the Administrative Agent reasonably believes to have been given by an
officer or other person duly authorized by a Borrower to request Advances on its
behalf or for otherwise acting under this Agreement. The crediting of Advances
to the applicable Funding Account shall conclusively establish the obligation of
the applicable Borrowers to repay such Advances as provided herein.

(f) The Administrative Agent’s Election. Subject to the requirements of
Section 2.1(g), promptly after receipt of a Borrowing Notice (or telephonic
notice in lieu thereof) of a requested Floating Rate Advance from the U.S.
Borrowers, the Administrative Agent shall elect in its discretion to have the
terms of Section 2.1(g) or Section 2.1(h) apply to such requested Advance. If
JPMorgan Chase Bank, N.A. declines in its sole discretion to

 

36



--------------------------------------------------------------------------------

make a Swingline Loan pursuant to Section 2.1(h), the terms of Section 2.1(g)
shall apply to the requested Advance.

(g) Making of Advances. If the Administrative Agent elects to have the terms of
this Section 2.1(g) apply to a requested Floating Rate Advance or if a requested
Advance is for a Eurodollar Advance, then promptly after receipt of a Borrowing
Notice or telephonic notice in lieu thereof, the Administrative Agent shall
notify the Lenders by telecopy, telephone, or e-mail of the requested Advance.
Each Lender shall transfer its Pro Rata Share of the requested Advance to the
Administrative Agent in immediately available funds, to the account from time to
time designated by the Administrative Agent, not later than 2:00 p.m. (Dallas,
Texas time) on the applicable Borrowing Date. After the Administrative Agent’s
receipt of all proceeds of such requested Advance, the Administrative Agent
shall make the proceeds of such requested Advance available to the applicable
Borrower on the applicable Borrowing Date by transferring same day funds to the
applicable Funding Account; provided, however, that the amount of Credit
Extensions made to the Borrowers on any Borrowing Date shall not exceed the
Unused Availability on such date, may not cause the Aggregate Outstanding Credit
Exposure to exceed the Aggregate Commitment, and shall not cause the aggregate
amount of Credit Extensions outstanding to the Canadian Borrowers, the U.K.
Borrowers, or the U.S. Borrowers to exceed the Canadian Borrowing Base, the U.K.
Borrowing Base, or the U.S. Borrowing Base (as applicable) after giving effect
to any such Credit Extension.

(h) Making of Swingline Loans. Subject to Section 2.1(f), if the Administrative
Agent elects, with the consent of JPMorgan Chase Bank, N.A., to have the terms
of this Section 2.1(h) apply to a requested Floating Rate Advance requested by
any U.S. Borrower, JPMorgan Chase Bank, N.A. shall make an Advance in the amount
requested available to the U.S. Borrowers on the applicable Borrowing Date by
transferring same day funds to the applicable Funding Account. Each advance made
solely by JPMorgan Chase Bank, N.A. pursuant to this Section 2.1(h) is referred
to in this Agreement as a “Swingline Loan,” and such Advances are referred to as
the “Swingline Loans.” Each Swingline Loan shall be subject to all the terms and
conditions applicable to other Advances funded by the Lenders, except that all
payments thereon shall be payable to JPMorgan Chase Bank, N.A. solely for its
own account. The aggregate amount of Swingline Loans outstanding at any time
shall not exceed $20,000,000. The Administrative Agent shall not request
JPMorgan Chase Bank, N.A. to make any Swingline Loan if (A) the Administrative
Agent has received written notice from any Lender that one or more of the
applicable conditions precedent set forth in Article 4 will not be satisfied on
the requested Borrowing Date for the applicable Swingline Loan, or (B) the
requested Swingline Loan exceeds the Unused Availability (before giving effect
to such Swingline Loan) or would cause the Aggregate Outstanding Credit Exposure
(after giving effect to such Swingline Loan) to exceed the Aggregate Commitment
on the applicable Borrowing Date. The Swingline Loans shall be secured by the
Liens granted to the Administrative Agent in and to the Facility Collateral and
shall constitute Obligations hereunder. All Swingline Loans shall be Floating
Rate Advances.

(i) Collateral Protection Advances. Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrowers and the Lenders, from
time to time

 

37



--------------------------------------------------------------------------------

in the Administrative Agent’s sole discretion, (i) during the existence of a
Default or (ii) at any time that any of the other conditions precedent set forth
in Article 4 have not been satisfied, to make Advances (each such Advance to be
a Floating Rate Advance) to any of the Borrowers on behalf of the Lenders in an
aggregate amount outstanding at any time not to exceed, at the time of making
such Advance, the lesser of 10.0% of the aggregate amount of the Borrowing Base
or $10,000,000 which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (A) to preserve or protect the Facility
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including costs, fees, and expenses as
described in Section 9.6 (any of such Advances are herein referred to as
“Collateral Protection Advances”); provided that the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Collateral
Protection Advances; provided, further, that the amount of Collateral Protection
Advances made on any day may not cause the Aggregate Outstanding Credit Exposure
to exceed the Aggregate Commitment. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. Absent such revocation, the Administrative Agent’s determination that
the making of a Collateral Protection Advance is required for any such purposes
shall be conclusive. The Collateral Protection Advances shall be secured by the
Liens in favor of the Administrative Agent in and to the Facility Collateral and
shall constitute Obligations hereunder. All Collateral Protection Advances shall
be Floating Rate Advances.

(j) Advances to Canadian Borrowers and U.K. Borrower. In the event that a
Canadian Borrower or U.K. Borrower requests an Advance, then promptly after
receipt of a Borrowing Notice or telephonic notice in lieu thereof, the
Administrative Agent shall notify the Lenders by telecopy, telephone, or e-mail
of the requested Advance. Each Lender shall transfer its Pro Rata Share of the
requested Advance to the Administrative Agent in immediately available funds, to
the account from time to time designated by the Administrative Agent, not later
than 2:00 p.m. (Dallas, Texas time) on the applicable Borrowing Date; provided,
however, that each Lender may elect to designate a Lending Installation to
transfer such funds so that the Lender will be entitled to an exemption from
withholding tax under the law of the jurisdiction in which the applicable
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement in connection with such Advance. If one
or more Lenders elect not to designate such a Lending Installation, the
Administrative Agent, in its discretion, may request that some or all of the
Lenders who elect to designate such a Lending Installation provide the entire
amount of the requested Advance, even if such amount would be greater than such
Lender’s Pro Rata Share of the requested Advance. After the Administrative
Agent’s receipt of all proceeds of such requested Advance, the Administrative
Agent shall make the proceeds of such requested Advance available to the
applicable Borrower on the applicable Borrowing Date by transferring same day
funds to the applicable Funding Account.

Section 2.2 Reserved.

 

38



--------------------------------------------------------------------------------

Section 2.3 Evidence of Indebtedness; Noteless Agreement.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof, and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time (which shall be to the
knowledge of the Administrative Agent where it is not the LC Issuer), (iv) the
original amount of each Acceptance and the amount of the Acceptance Obligations
outstanding at any time (which shall be to the knowledge of the Administrative
Agent where it is not the Acceptance Lender), and (v) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to clause (a) and
clause (b) preceding shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by one or more promissory
notes, substantially in the form of Exhibit A, with appropriate changes (each
such promissory note being referred to herein as a “Note”). In such event, the
Borrowers shall execute and deliver to such Lender such Note or Notes payable to
the order of such Lender. Thereafter, the Loans evidenced by each such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.1) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clause (a) and clause (b) preceding.

Section 2.4 Facility LCs and Acceptances.

(a) Issuance and Creation. Each of the Lenders, if and to the extent acting as
the LC Issuer or Acceptance Lender hereunder (it being agreed and understood
that an Acceptance may or may not be accepted for payment by an Acceptance
Lender in accordance with the underlying application, agreement, or Letter of
Credit), hereby agrees, on the terms and conditions set forth in this Agreement,
to issue standby and commercial letters of credit (each, a “Facility LC”) and to
renew, extend, increase, decrease, or otherwise modify each Facility LC
(“Modify” and each such action a “Modification”) or to accept or create (or
cause or deem to be accepted or created) Acceptances (including Clean
Acceptances) hereunder, in each case from time to time

 

39



--------------------------------------------------------------------------------

from and including the Closing Date and prior to the Facility Termination Date
upon the request of the Parent in support of or to finance obligations of any
Obligated Party or, up to an aggregate amount outstanding at any time not in
excess of $15,000,000, any Subsidiary of the Parent which is not an Obligated
Party; provided that immediately after each such Facility LC is issued or
Modified or such Acceptance is accepted or created (or deemed accepted or
created), (i) the aggregate amount of the outstanding LC Obligations and
Acceptance Obligations shall not exceed $100,000,000, and (ii) the sum (without
duplication) of all Loans to the U.S. Borrowers, plus all LC Obligations, plus
all Acceptance Obligations shall not exceed the U.S. Borrowing Base. No Facility
LC shall have an expiry date later than the earlier of (y) the fifth Business
Day prior to the Facility Termination Date or (z) one year after its issuance;
provided that, subject to clause (y) preceding, any Facility LC with an original
one year term may provide for automatic renewals thereof for up to one year.
With respect to any Facility LC which provides for automatic renewal of such
Facility LC, each Lender shall be deemed to have consented to any such extension
or renewal unless such Lender shall have provided to the Administrative Agent
written notice that such Lender declines to consent to any such extension or
renewal at least 30 days prior to the date on which the LC Issuer is entitled to
decline to extend or renew the Facility LC; provided that, notwithstanding the
foregoing, if all of the requirements of this Section 2.4(a) are met and no
Default or Unmatured Default exists, no Lender may decline to consent to any
such extension or renewal.

(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC or the creation or deemed creation of an Acceptance (including a
Clean Acceptance) by the Acceptance Lender, in each case in accordance with this
Section 2.4, the LC Issuer or the Acceptance Lender, as applicable, shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer or the Acceptance Lender, as applicable, a
participation in such Facility LC (and each Modification thereof) or Acceptance,
as applicable, and the related LC Obligations or Acceptance Obligations in
proportion to its Pro Rata Share. Each Lender acknowledges and agrees that each
such participation in a Facility LC (and each Modification thereof) or
Acceptance, as applicable, and its payment and other obligations with respect
thereto: (i) is absolute and unconditional; (ii) shall remain and continue in
full force and effect without regard (A) to any waiver, modification, extension,
renewal, amendment or restatement of any other term or provision of any Facility
LC or Acceptance, (B) to any act or circumstance respecting any Facility LC or
Acceptance consented to or waived by any Borrower, (C) to any full, partial, or
non-exercise of any of the rights, powers, privileges, remedies, and interests
of the LC Issuer or Acceptance Lender respecting any Facility LC or Acceptance
or under any related application, any Loan Document or applicable law, against
any Person or with respect to any Facility Collateral, (D) to any Default or
Unmatured Default, whenever occurring or continuing, or (E) to any act or
omission on the part of the LC Issuer or Acceptance Lender, the Administrative
Agent, any Lender, or any other Person; (iii) shall not be subject to any
defense, counterclaim, set off, right of recoupment, abatement, reduction, or
other claim or determination that such Lender may have against the
Administrative Agent, any other Lender, any Borrower, or any other

 

40



--------------------------------------------------------------------------------

Person; and (iv) shall not be diminished or qualified by the death, disability,
dissolution, reorganization, insolvency, bankruptcy, custodianship, or
receivership of the LC Issuer, the Acceptance Lender, any Lender, any Borrower,
any other co-obligor, guarantor, surety or pledgor, or any other Person, or the
inability of any of them to pay its debts or perform or otherwise satisfy its
obligations as they become due for any reason whatsoever.

(c) Notice of Facility LCs. Subject to Section 2.4(a), the Parent shall give the
LC Issuer notice prior to 12:00 noon (Dallas, Texas time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification), and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
notify each Lender (at the time of a Settlement pursuant to Section 2.17), of
the contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
4 (the satisfaction of which the LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to the LC Issuer and that the Parent shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

(d) Facility LC Administration; Reimbursement by the Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Administrative Agent and the Parent as to the
amount to be paid by the LC Issuer as a result of such demand and the proposed
payment date (the “LC Payment Date”). The responsibility of the LC Issuer to the
Parent and the Lenders shall be only to determine that the documents (including
each demand for payment) delivered under each Facility LC in connection with
such presentment shall be in conformity in all material respects with such
Facility LC. The LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable, without
regard to the occurrence of any Default, Unmatured Default, or any condition
precedent whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s
Pro Rata Share of the amount of each payment made by the LC Issuer under each
Facility LC to the extent such amount is not reimbursed by the Parent pursuant
to Section 2.4(e), plus (ii) interest on the foregoing amount to be reimbursed
by such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 1:00 p.m. (Dallas, Texas time)
on such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal

 

41



--------------------------------------------------------------------------------

to the Federal Funds Effective Rate for the first three days and, thereafter, at
a rate of interest equal to the rate applicable to Floating Rate Advances.

(e) Reimbursement by the Parent. The Parent shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on the applicable LC
Payment Date for any amounts to be paid by the LC Issuer upon any drawing under
any Facility LC, without presentment, demand, protest, or other formalities of
any kind; provided that neither the Parent nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Parent or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Parent shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (y) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (z) the sum of 2.00%, plus
the rate applicable to Floating Rate Advances for such day if such day falls
after such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by the LC Issuer from
the Parent for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by the LC Issuer, but only to
the extent such Lender has made payment to the LC Issuer in respect of such
Facility LC pursuant to Section 2.4(d). Subject to the terms and conditions of
this Agreement (including, without limitation, the submission of a Borrowing
Notice in compliance with Section 2.1(c) and the satisfaction of the applicable
conditions precedent set forth in Article 4), the Parent may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

(f) Acceptance, Creation and Additional Acceptance Provisions.

(i) In the event a LC Issuer accepts a LC Application from the Parent calling
for acceptance (rather than immediate payment) on presentment, then upon due
presentment to the LC Issuer by the beneficiary under any Facility LC of a time
draft in accordance therewith and herewith, (A) the LC Issuer shall be deemed to
be an Acceptance Lender, (B) the LC Issuer shall accept the draft presented by
the beneficiary of the Facility LC in accordance with the terms thereof and
hereof (which may be by way of notice to the beneficiary or delivery of the
Acceptance), (C) the accepted draft of the beneficiary shall be deemed to be an
Acceptance, and (D) the Acceptance Lender shall provide notice to the
Administrative Agent of creation of such Acceptance. The amount of the
Acceptance shall be equal to the face amount of the beneficiary’s draft.

(ii) Subject to Section 2.4(a), the Parent shall give the Acceptance Lender
notice prior to 12:00 noon (Dallas, Texas time) at least three Business Days
prior to the proposed date of issuance of each Clean Acceptance, specifying the
proposed date of issuance and acceptance, the maturity date or tenor, if any,

 

42



--------------------------------------------------------------------------------

and the nature of the transactions to be supported thereby. Upon receipt of such
notice, the Acceptance Lender shall notify the Administrative Agent. The
issuance of any Clean Acceptance shall be subject to the conditions precedent
that such Clean Acceptance shall be acceptable to the Acceptance Lender and that
the Parent shall have executed and delivered such instruments and agreements as
the Acceptance Lender shall have reasonably requested (including, as applicable,
any related documents necessary to establish “eligibility” under applicable laws
and regulations of the Federal Reserve System). Upon issuance of a Clean
Acceptance and presentment thereof to the Acceptance Lender by the Parent,
(A) the Acceptance Lender shall accept and purchase the Clean Acceptance
presented in accordance with the terms thereof and hereof and (B) the Acceptance
Lender shall provide notice to the Administrative Agent of such acceptance and
purchase. Upon acceptance and purchase by the Acceptance Lender of any Clean
Acceptance, the Acceptance Lender shall deposit in the relevant Funding Account
an amount equal to the face amount of such Clean Acceptance less a discount
calculated using a rate (exclusive of the Applicable Acceptance Rate) applicable
to the type of such Clean Acceptance as agreed between the Parent and the
Acceptance Lender for the period from the date of such acceptance and purchase
to the maturity of such Clean Acceptance, and computed on the basis of a 360 day
year for the actual number of days to be elapsed. The Lenders shall not
participate in such discount rate.

(iii) Notwithstanding anything herein to the contrary, the Acceptance Lender
shall not be required to accept any draft (including a Clean Acceptance) that
(A) did not arise out of the purchase or sale of goods by any Borrower in the
ordinary course of its business, (B) arose out of a purchase from or sale to an
Affiliate of any Borrower, (C) involves any purchase or sale for which each of
the Administrative Agent and the Acceptance Lender has not received all related
documents, instruments, and forms requested by either the Administrative Agent
or the Acceptance Lender, or (D) is not eligible for discounting with Federal
Reserve Banks pursuant to paragraph 7 of Section 13 of the Federal Reserve Act,
as amended.

(iv) The Acceptance Lender shall pay the amount of the Acceptance on maturity to
the presenting Facility LC beneficiary or its assignee (if not previously
discounted by the beneficiary to the Acceptance Lender or, in the case of a
Clean Acceptance, to the holder of such Clean Acceptance). The Acceptance Lender
may in its discretion discount the Acceptance for the presenting Facility LC
beneficiary at its request, which may be subject to such interest (discount)
rate for the applicable maturity period and other charges as such beneficiary
and the Acceptance Lender may agree. The Lenders shall not participate in such
interest (discount) rate and charges.

(v) The Parent shall pay to the Acceptance Lender the amount of any Acceptance
on its maturity date. In addition, each of the Administrative Agent and the
Acceptance Lender is hereby irrevocably authorized, in its sole discretion, to
cause the Lenders to make Revolving Loans to the U.S. Borrowers (and the

 

43



--------------------------------------------------------------------------------

U.S. Borrowers agree to request and accept such Revolving Loans for all purposes
of this Agreement) from time to time, or to charge any account of the U.S.
Borrowers, to pay any Acceptance for which payment is due, or at any time after
the occurrence of a Default to fund cash collateral for any outstanding
Acceptance.

(vi) Each Acceptance shall be payable in Dollars and shall be in the face amount
of at least $10,000. The maturity of each Acceptance shall be in any 30 day
increment equal to or greater than 30 days and less than or equal to 180 days
or, if such maturity date is not a Business Day, on the next succeeding Business
Day and, in any event, no later than the fifth Business Day prior to the
Facility Termination Date.

(vii) The Parent and other Borrowers acknowledge and agree that none of the
Acceptance Lender, the LC Issuer (except in so far as this Agreement provides
otherwise with respect to a LC Issuer’s liability for a Facility LC issued by
it), the Administrative Agent, or any Lender, and none of their respective
affiliates, correspondents, custodians, participants, and representatives, shall
be responsible or have any liability for: (A) the existence, character,
quantity, quality, condition, packing, value, or delivery of any goods or other
property relating to any draft or Acceptance; (B) the validity, sufficiency, or
genuineness of any documents or endorsements or other notations thereon; (C) the
time, place, manner, or order in which shipment is made; (D) any insurance or
insurer; or (E) any act or omission of any shipper, warehouseman, carrier,
correspondent, or other party involved in any transaction related to any draft
or Acceptance.

(g) Obligations Absolute. The Parent’s obligations under this Section 2.4 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim, or defense to payment which the Parent may have or
have had against the LC Issuer, the Acceptance Lender, any Lender, or any
beneficiary of a Facility LC, and irrespective of whether any such party has
received notice or otherwise has knowledge of the same. Each of the Parent and
the other Borrowers further agrees with the LC Issuer, the Acceptance Lender and
the Lenders that (i) neither the Parent nor any other Borrower can request or
stop payment under any Facility LC or Acceptance in accordance with its terms
and (ii) the Administrative Agent, the LC Issuer, the Acceptance Lender, and the
Lenders shall not be responsible for, and the LC Obligation or Acceptance
Obligation in respect of any Facility LC or Acceptance shall not be affected by,
among other things, (A) the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent, or forged, (B) any dispute between or among
the Parent, any of its Affiliates, the beneficiary of any Facility LC or
Acceptance, or any financial institution or other party to whom any Facility LC
or Acceptance may be transferred, or (C) any claims or defenses whatsoever of
the Parent or of any of its Affiliates against the beneficiary of any Facility
LC or Acceptance or any such transferee. Neither the Administrative Agent, the
LC Issuer, the Acceptance Lender, or any Lender shall be liable for any error,
omission, interruption, or delay in transmission, dispatch, or delivery of any
message or advice, however transmitted, in connection with any Facility LC or

 

44



--------------------------------------------------------------------------------

Acceptance. The Parent agrees that any action taken or omitted by the
Administrative Agent, the LC Issuer, the Acceptance Lender, or any Lender under
or in connection with each Facility LC or Acceptance and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Parent and shall not put the Administrative Agent, the LC
Issuer, the Acceptance Lender, or any Lender under any liability to the Parent.
Nothing in this Section 2.4(g) is intended to limit the right of the Parent to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.4(e).

(h) Actions of the LC Issuer and the Acceptance Lender. The LC Issuer and the
Acceptance Lender shall be entitled to rely, and shall be fully protected in
relying, upon any Facility LC, Acceptance, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order, or other document believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants, and other experts selected by the LC Issuer or the Acceptance
Lender, as applicable. The LC Issuer and the Acceptance Lender shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first have received such advice or concurrence of the Required Lenders
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Notwithstanding any other provision of this Section 2.4, the LC Issuer
and the Acceptance Lender shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC or Acceptance.

(i) Inventory Financed with Facility LCs and Acceptances.

(i) During the existence of any Default, in connection with all Inventory
financed for any Obligated Party with any Facility LC or Acceptance, each
Obligated Party hereby appoints the Administrative Agent, or the Administrative
Agent’s designee, as its attorney, with full power and authority: (A) to sign
and/or endorse such Obligated Party’s name upon any warehouse or other receipts;
(B) to sign such Obligated Party’s name on bills of lading and other negotiable
and non-negotiable documents; (C) to clear Inventory through customs in the
Administrative Agent’s or such Obligated Party’s name, and to sign and deliver
to customs officials powers of attorney in such Obligated Party’s name for such
purpose; (D) to complete in such Obligated Party’s or the Administrative Agent’s
name, any order, sale, or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof; and (E) to do such other
acts and things as are necessary in order to enable the Administrative Agent to
obtain possession or control of such Inventory and to obtain payment of the
Obligations. Neither the Administrative Agent nor its designee, as such
Obligated Party’s attorney, will be liable for any acts or omissions, nor for
any error of judgment or mistakes of fact or law other than for

 

45



--------------------------------------------------------------------------------

gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until all Obligations have been paid and satisfied.

(ii) During the existence of any Default, in connection with all Inventory
financed by any Facility LC or Acceptance, each Obligated Party will, at the
Administrative Agent’s request, instruct all suppliers, carriers, forwarders,
customs brokers, warehouses, or others receiving or holding cash, checks,
Inventory, documents, or instruments in which the Administrative Agent holds a
security interest to deliver them to the Administrative Agent and/or subject to
the Administrative Agent’s order, and if they shall come into any Obligated
Party’s possession, to deliver them, upon request, to the Administrative Agent
in their original form. Each Obligated Party shall also, at the Administrative
Agent’s request, designate the Administrative Agent as the consignee on all
bills of lading and other negotiable and non-negotiable documents.

(j) Indemnification. The Parent hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer, the Acceptance Lender, and the Administrative Agent,
and their respective directors, officers, agents, and employees from and against
any and all claims and damages, losses, liabilities, costs, or expenses which
such Lender, the LC Issuer, the Acceptance Lender, or the Administrative Agent
may incur (or which may be claimed against such Lender, the LC Issuer, the
Acceptance Lender, or the Administrative Agent by any Person whatsoever) by
reason of or in connection with the issuance, execution, and delivery or
transfer of or payment or failure to pay under any Facility LC or Acceptance or
any actual or proposed use of any Facility LC or Acceptance, including, without
limitation, any claims, damages, losses, liabilities, costs, or expenses which
the LC Issuer or the Acceptance Lender may incur by reason of or in connection
with (i) the failure of any other Lender to fulfill or comply with its
obligations to the LC Issuer or the Acceptance Lender hereunder (but nothing
herein contained shall affect any rights the Parent may have against any
defaulting Lender) or (ii) by reason of or on account of the LC Issuer issuing
any Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named “Beneficiary”, but which
Facility LC does not require that any drawing by any such successor
“Beneficiary” be accompanied by a copy of a legal document, satisfactory to the
LC Issuer, evidencing the appointment of such successor “Beneficiary”; provided
that the Parent shall not be required to indemnify any Lender, the LC Issuer,
the Acceptance Lender, or the Administrative Agent for any claims, damages,
losses, liabilities, costs, or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer or the
Acceptance Lender in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC, (y) the LC Issuer’s failure to
pay or create an Acceptance as contemplated under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC, or (z) the failure of the Acceptance Lender to pay the
amount of the Acceptance on maturity to the applicable beneficiary (if not
previously discounted by the beneficiary to the Acceptance Lender). Nothing in
this Section 2.4(i) is intended (or shall be deemed or construed) to limit the
obligations of the Parent under any other provision of this Agreement.

 

46



--------------------------------------------------------------------------------

(k) The Lenders’ Indemnification of the LC Issuer. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its Affiliates, and
their respective directors, officers, agents, and employees (to the extent not
reimbursed by the Parent) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss, or liability
(except such as result from such indemnitees’ own gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.4 or any action taken or omitted by such indemnitees hereunder.

(l) The Lender’s Indemnification of the Acceptance Lender. Each Lender shall,
ratably in accordance with its Pro Rata Share, indemnify the Acceptance Lender,
its Affiliates, and their respective directors, officers, agents, and employees
(to the extent not reimbursed by the Parent) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss, or liability (except such as result from such indemnitees’ own gross
negligence or willful misconduct or the failure of the Acceptance Lender to pay
the amount of the Acceptance on maturity to the applicable beneficiary (if not
previously discounted by the beneficiary to the Acceptance Lender)) that such
indemnitees may suffer or incur in connection with this Section 2.4 or any
action taken or omitted by such indemnitees hereunder.

(m) Rights as a Lender. In its capacity as a Lender, each LC Issuer and each
Acceptance Lender shall have the same rights and obligations as any other
Lender.

(n) Termination. If, notwithstanding the provisions of Section 2.4(a), any
Facility LC or Acceptance is outstanding upon the termination of this Agreement,
then upon such termination the Parent shall deposit with the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, with respect
to each such Facility LC or Acceptance then outstanding, as the Administrative
Agent in its discretion shall specify, either (i) a standby letter of credit (a
“Supporting Letter of Credit”), in form and substance satisfactory to the
Administrative Agent, issued by an issuer satisfactory to the Administrative
Agent in an amount equal to 110% of the sum of the amount for which each such
Facility LC may be drawn and the amount of each such Acceptance, plus any fees
and expenses associated with such Facility LC or Acceptance, under which
Supporting Letter of Credit the Administrative Agent is entitled to draw amounts
necessary to reimburse the Administrative Agent and the Lenders for payments to
be made by the Administrative Agent and the Lenders under such Facility LC or
Acceptance and any fees and expenses associated with such Facility LC or
Acceptance or (ii) cash in an amount equal to 110% of the amount necessary to
reimburse the Administrative Agent and the Lenders for payments to be made by
the Administrative Agent and the Lenders under such Facility LC or Acceptance,
plus any fees and expenses associated with such Facility LC or Acceptance. Such
Supporting Letter of Credit or deposit of cash shall be held by the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, as security for, and to provide for the payment of, the aggregate
undrawn amount of such Facility LC or Acceptance remaining outstanding.

 

47



--------------------------------------------------------------------------------

(o) Facility LC/Acceptance Collateral Account. The Parent agrees that it will,
during the existence of any Default, upon the request of the Administrative
Agent or the Required Lenders, maintain a special collateral account pursuant to
arrangements satisfactory to the Agents (the “Facility LC/Acceptance Collateral
Account”) at the Collateral Agent’s office at the address specified pursuant to
Article 13, in the name of the Parent but under the sole dominion and control of
the Collateral Agent, for the benefit of the Agents and the Lenders and in which
the Parent shall have no interest other than as set forth in Section 8.1. The
Parent hereby pledges, assigns, and grants to the Collateral Agent, for the
benefit of the Agents and the Lenders, a security interest in all of the
Parent’s right, title, and interest in and to all funds which may from time to
time be on deposit in the Facility LC/Acceptance Collateral Account to secure
the prompt and complete payment and performance of all U.S. Obligations. Nothing
in this clause (o) shall either obligate the Agents to require the Parent to
deposit any funds in the Facility LC/Acceptance Collateral Account or limit the
right of the Collateral Agent to release any funds held in the Facility
LC/Acceptance Collateral Account in each case other than as required by
Section 8.1.

Section 2.5 Interest.

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
accrued interest thereon not paid when due) from the date made or incurred until
paid in full in cash at a rate determined by reference to the Floating Rate or
the Eurodollar Rate, as applicable. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:

(i) for all Floating Rate Loans and other Obligations (other than Eurodollar
Loans) at a fluctuating per annum rate equal to the lesser of (A) the Floating
Rate or (B) the Highest Lawful Rate; and

(ii) for all Eurodollar Loans at a per annum rate equal to the lesser of (A) the
Eurodollar Rate or (B) the Highest Lawful Rate.

Each change in the Prime Rate shall be reflected in the interest rate described
in clause (i) preceding as of the effective date of such change. Subject to
Section 2.9, all (y) interest charges on Eurodollar Loans and the fees specified
in Section 2.10 shall be computed on the basis of a year of 360 days and actual
days elapsed (which results in more interest and fees being paid than if
computed on the basis of a 365 day year) and (z) all other Obligations shall be
computed on the basis of a 365 (or 366, if applicable) day year. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year is equivalent to the stated rate multiplied by the
actual number of days in the year and divided by the number of days in the
shorter period.

(b) Rates Applicable After Default. Subject to Section 2.9, during the existence
of a Default the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrowers (which notice may be revoked at the option of
the Required

 

48



--------------------------------------------------------------------------------

Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that (a) each Eurodollar
Loan shall bear interest for the remainder of the applicable Interest Period at
the rate otherwise applicable to such Interest Period, plus 2.00% per annum and
(b) each Floating Rate Loan shall bear interest at a rate per annum equal to the
applicable Floating Rate in effect from time to time plus 2.00% per annum,
provided that during the existence of a Default under Section 7.1(f) or
Section 7.1(g), the interest rates set forth in clause (a) and clause
(b) preceding shall be applicable to all Obligations without any election or
action on the part of the Administrative Agent or any Lender.

Section 2.6 Continuation and Conversion of Outstanding Loans.

(a) Floating Rate Loans (other than Swingline Loans) shall continue as Floating
Rate Loans unless and until such Floating Rate Loans are converted into
Eurodollar Loans pursuant to this Section 2.6 or are repaid in accordance with
Section 2.11. Each Eurodollar Loan shall continue as a Eurodollar Loan until the
end of the then applicable Interest Period therefor, at which time such
Eurodollar Loan shall be automatically converted into a Floating Rate Loan
unless (a) such Eurodollar Loan is repaid in accordance with Section 2.11 or
(b) the applicable Borrower requests that, at the end of such Interest Period,
such Eurodollar Loan continue as a Eurodollar Loan for the same or another
Interest Period. The applicable Borrower may elect from time to time to convert
all or any part of the Floating Rate Loans owing by such Borrower (other than
the Swingline Loans) into a Eurodollar Loan. No Borrower may continue any
Eurodollar Loan as a Eurodollar Loan or convert any Floating Rate Loans into a
Eurodollar Loan if the Eurodollar Loan resulting from such continuation or
conversion is less than $1,500,000 or is not an integral multiple of $500,000 in
excess thereof. In connection with any proposed continuation of a Eurodollar
Loan as a Eurodollar Loan or conversion of a Floating Rate Loan to a Eurodollar
Loan, the applicable Borrower shall deliver to the Administrative Agent a
Borrowing Notice not later than 12:00 noon (Dallas, Texas time) at least three
Business Days prior to the date of the requested continuation or conversion,
specifying:

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

(ii) the aggregate amount and Type of the Loan which is to be continued or
converted; and

(iii) the amount of such Loan which is to be continued as or converted into a
Eurodollar Loan and the duration of the Interest Period applicable thereto;
provided that no Borrower may select an Interest Period that ends after the
Facility Termination Date. If any Borrowing Notice delivered pursuant to this
Section 2.6(a) fails to select the duration of the Interest Period for the
requested Eurodollar Loan, the applicable Borrower shall be deemed to have
requested such Eurodollar Loan be made with an Interest Period of one month in
duration.

 

49



--------------------------------------------------------------------------------

(b) Notwithstanding Section 2.6(a), if upon the expiration of any Interest
Period applicable to Eurodollar Loans any Default or Unmatured Default then
exists, the applicable Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Floating Rate Loans effective as of the expiration date of
such Interest Period.

(c) The Administrative Agent will promptly notify each Lender of its receipt of
a Borrowing Notice with respect to any continuation or conversion.

(d) All continuations and conversions shall be made ratably according to the
respective outstanding principal amounts of the Loans with respect to which such
notice was given held by each Lender.

Section 2.7 Borrowing Notices Irrevocable. Any Borrowing Notice (or telephonic
notice in lieu thereof) shall be irrevocable and the applicable Borrower(s)
shall be bound to borrow the funds requested therein in accordance therewith.
With respect to any request by the U.S. Borrowers for a Revolving Loan which is
to be a Floating Rate Advance, in lieu of delivering a Borrowing Notice, a U.S.
Borrower may give the Administrative Agent telephonic notice of such request for
advances to the Funding Account not later than the required time specified in
Section 2.1(c)(i). The Administrative Agent at all times shall be entitled to
rely on such telephonic notice in making any such Advance, regardless of whether
any written confirmation is received by the Administrative Agent.

Section 2.8 Interest Periods. After giving effect to any Loan, Advance, or
continuation or conversion of any Eurodollar Loan, there may not be more than
eight different Interest Periods in effect hereunder.

Section 2.9 Limitation of Interest. The Borrowers, the Agents, and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.9 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.9, even if such provision
declares that it controls. As used in this Section 2.9, the term “interest”
includes the aggregate of all charges, fees, benefits, or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance, or detention of money and not as interest and (b) all interest at
any time contracted for, reserved, charged, or received shall be amortized,
prorated, allocated, and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrowers or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive, or retain,
(i) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the State of California or the applicable laws (if
any) of the U.S. or of any other applicable state or (ii) total interest in
excess of the amount which such Lender could lawfully have contracted for,
reserved, received, retained, or charged had the interest been calculated for
the full term of the Obligations at the Highest Lawful Rate. On each day, if
any, that the interest rate (the “Stated Rate”) called for under this Agreement
or any other Loan Document exceeds the Highest Lawful Rate, the rate at which
interest shall accrue shall automatically be fixed by operation of this sentence
at the Highest Lawful Rate for that day, and shall remain fixed at the Highest
Lawful Rate for each day thereafter until the total amount of

 

50



--------------------------------------------------------------------------------

interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.9, or be construed to
create a contract to pay for the use, forbearance, or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any
Obligation is shortened by reason of acceleration of maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment, or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then outstanding
principal balance of the Borrowers’ obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.

Section 2.10 Fees.

(a) Unused Commitment Fee. Subject to Section 2.9, until termination of the
Aggregate Commitment, the U.S. Borrowers agree to pay to the Administrative
Agent, for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, on each Payment Date from the Closing Date through
and including the Facility Termination Date, an unused commitment fee (the
“Unused Commitment Fee”) equal to (i) the Unused Commitment Fee Rate multiplied
by (ii) the daily Aggregate Unused Commitment. Subject to Section 2.9, the
Unused Commitment Fee shall be computed on the basis of a 360 day year for the
actual number of days elapsed. For purposes of calculating the Unused Commitment
Fee pursuant to this Section 2.10, any payment received by the Administrative
Agent (if received prior to 12:00 noon (Dallas, Texas time)) shall be deemed to
be credited to the Borrowers’ account on the Business Day following the date
such payment is received by the Administrative Agent.

(b) LC Fees. The Parent shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
(i) for standby Facility LCs, the Applicable LC Rate for a standby Facility LC
in effect from time to time and (ii) for commercial Facility LCs, the Applicable
LC Rate for a commercial Facility LC in effect from time to time, in each case
multiplied by the average daily undrawn stated amount under such Facility LC
(provided that, during the existence of a Default, upon notice by the
Administrative Agent or the Required Lenders to the Parent (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of

 

51



--------------------------------------------------------------------------------

Section 8.2 requiring unanimous consent of the Lenders to changes in fees), the
Applicable LC Rate otherwise in effect shall be increased by 2.00% per annum),
such fee to be payable in arrears on each Payment Date (each such fee paid
pursuant to this sentence, an “LC Fee”). Subject to Section 2.9, the LC Fee
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. The Parent shall also pay to the LC Issuer for its own account (y) at
the time of issuance of each Facility LC, a fronting fee in an amount equal to
0.25% of the stated amount of each Facility LC and (z) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

(c) Acceptance Fees. The Parent shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Acceptance, a fee at a per annum rate equal to the
Applicable Acceptance Rate multiplied by the average daily aggregate amount of
outstanding Acceptances, provided, that during the existence of a Default, upon
notice by the Administrative Agent or the Required Lenders to the Parent (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in fees), the Applicable Acceptance Rate otherwise in effect shall be increased
by an additional 2.00% per annum, such fee to be payable in arrears on each
Payment Date (each such fee, an “Acceptance Fee”). Subject to Section 2.9, each
Acceptance Fee shall be computed on the basis of a 360 day year for the actual
number of days elapsed. The Parent shall also pay to the Acceptance Lender for
its own account documentary and processing charges in connection with the
creation, acceptance and payment of the contemplated Acceptance in accordance
with the Acceptance Lender’s standard schedule for such charges as in effect
from time to time.

 

52



--------------------------------------------------------------------------------

Section 2.11 Payment of the Loans. The Borrowers shall repay the outstanding
principal balance of the Revolving Loans, together with all other Obligations,
including all accrued and unpaid interest thereon, on the Facility Termination
Date as follows: the Canadian Borrowers shall repay the Canadian Obligations;
the U.K. Borrowers shall repay the U.K. Obligations; and the U.S. Borrowers
shall repay the U.S. Obligations. The Borrowers may prepay their respective
Revolving Loans at any time and reborrow subject to the terms of this Agreement;
provided that with respect to any Eurodollar Loans prepaid prior to the
expiration date of the Interest Period applicable thereto, the U.S. Borrowers
shall pay to the Administrative Agent, for the account of the Lenders, the
amounts described in Section 3.4. In addition, and without limiting the
generality of the foregoing, upon demand (i) the Canadian Borrowers shall pay to
the Administrative Agent, for account of the Lenders, the amount, if any and
without duplication, by which the outstanding Revolving Loans owing by the
Canadian Borrowers exceed the Canadian Borrowing Base, (ii) the U.K. Borrowers
shall pay to the Administrative Agent, for account of the Lenders, the amount,
if any and without duplication, by which the outstanding Revolving Loans owing
by the U.K. Borrowers exceed the U.K. Borrowing Base, and (iii) the U.S.
Borrowers shall pay to the Administrative Agent, for account of the Lenders, the
amount, if any and without duplication, by which the Aggregate Outstanding
Credit Exposure owing by the U.S. Borrowers exceeds the U.S. Borrowing Base.
Accrued interest on the Revolving Loans shall be due and payable on each Payment
Date.

Section 2.12 Termination of Facilities.

(a) Without limiting Section 2.11 or Section 8.1, (a) the Aggregate Commitment
shall expire on the Facility Termination Date and (b) the Aggregate Outstanding
Credit Exposure and all other unpaid Obligations shall be paid in full on the
Facility Termination Date.

(b) The Borrowers may terminate this Agreement upon at least five Business Days
prior written notice thereof to the Administrative Agent and the Lenders, upon
(a) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon, (b) the cancellation and return of all outstanding
Facility LCs (or alternatively, with respect to each such Facility LC, the
furnishing to the Administrative Agent of a cash deposit or Supporting Letter of
Credit as required by Section 2.4(n)), (c) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon, and (d) the payment in full of any amount due under
Section 3.4. The Borrowers may, without premium or penalty, permanently reduce
the Aggregate Commitment ratably among the Lenders to an amount not less than
$170,000,000 or any integral multiple of $10,000,000 in excess thereof, upon at
least five Business Days written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure.

Section 2.13 Prepayment of the Loans.

(a) The Borrowers may prepay the principal of the Revolving Loans and Swingline
Loans, in whole or in part, at any time and from time to time.

 

53



--------------------------------------------------------------------------------

(b) Immediately upon receipt by any Obligated Party of proceeds of any sale of
any Facility Collateral, the Borrowers shall cause such Obligated Party to
deliver such proceeds to the Administrative Agent, or deposit such proceeds in a
deposit account subject to a Deposit Account Control Agreement. During a
Dominion Period, all of such proceeds shall be applied, without premium or
penalty, as a payment to the Loans as provided in Section 2.16.

(c) During a Dominion Period, or at any time while any Default is continuing,
all cash amounts received by any Obligated Party from any other Person as a
result of or in connection with any dividend, distribution, loan, or other
advance (other than a loan or advance by an Obligated Party to a Borrower and
excluding the proceeds of the Revolving Loans) to such Obligated Party shall be
paid to the Administrative Agent, promptly upon such receipt, for application to
the Revolving Loans in accordance with Section 2.16.

Section 2.14 Payments by the Borrowers.

(a) All payments to be made by the Borrowers shall be made without setoff,
recoupment, or counterclaim. Without in any way limiting any provision of any
Security Agreement (including, without limitation, Article 7 of the Parent
Security Agreement which is a “Pledge and Security Agreement” or Article 7 of
the U.S. Subsidiary Security Agreement which is a “Pledge and Security
Agreement”), except as otherwise expressly provided herein, all payments by the
Borrowers shall be made to the Administrative Agent, for the account of the
Lenders, to the account designated by the Administrative Agent and shall be made
in U.S. dollars and in immediately available funds, no later than 12:00 noon
(Dallas, Texas time) on the date specified herein. Any payment received by the
Administrative Agent after such time shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue.

(b) Subject to the provisions set forth in the definition of Interest Period,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

Section 2.15 Payments as Revolving Advances. At the election of the
Administrative Agent, all payments of principal, interest, reimbursement
obligations in connection with Facility LCs and Acceptances, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.6), and other sums payable under the Loan
Documents, may be paid from the proceeds of Revolving Advances made hereunder
whether made following a request by the Borrowers pursuant to Section 2.1 or a
deemed request as provided in this Section 2.15 or may be deducted from any
Funding Account or any other deposit account of any Borrower maintained with the
Administrative Agent. The Borrowers hereby irrevocably authorize the
Administrative Agent to make an Advance for the purpose of paying all amounts
from time to time due under the Loan Documents and agree that all such amounts
charged shall constitute Revolving Loans (including Swingline Loans and
Collateral Protection Advances) and that all such Advances shall be deemed to
have been requested pursuant to Section 2.1.

 

54



--------------------------------------------------------------------------------

Section 2.16 Apportionment, Application, and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to the Administrative
Agent, the LC Issuer, and the Acceptance Lender, respectively, and except as
provided in Section 10.13. All payments shall be remitted to the Administrative
Agent and all such payments not relating to principal or interest of specific
Loans, or not constituting payment of specific fees, and all proceeds of any
Facility Collateral received by the Administrative Agent, shall be applied,
ratably, subject to the provisions of this Agreement (including, the first
sentence of Section 2.11 and Section 6.32(b)) first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Agents
from the Borrowers, second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers, third, to pay interest due in respect of the
Revolving Loans, including Swingline Loans and Collateral Protection Advances,
fourth, to pay or prepay principal of the Swingline Loans and the Collateral
Protection Advances, fifth, to pay or prepay principal of the Revolving Loans
(other than Swingline Loans and Collateral Protection Advances), unpaid
Reimbursement Obligations and unpaid Acceptance Reimbursement Obligations,
sixth, during the existence of any Default, to pay an amount to the
Administrative Agent equal to 105% of the aggregate undrawn face amount of all
outstanding Facility LCs and Acceptances, to be held as cash collateral in the
Facility LC/Acceptance Collateral Account for such Obligations, seventh, to
payment of any amounts owing with respect to Banking Services, and eighth, to
the payment of any other Obligation due to any Agent or any Lender by the
Borrowers; provided that any payment received from or proceeds of Facility
Collateral of (a) any Canadian Obligated Party shall be applied only to the
Canadian Obligations and (b) any U.K. Obligated Party shall be applied only to
the U.K. Obligations. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by a Borrower, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (y) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (z) in the
event, and only to the extent, that there are no outstanding Floating Rate Loans
and, in any event, the Borrowers shall pay the Eurodollar breakage losses in
accordance with Section 3.4. Subject to the first sentence of Section 2.11, the
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

Section 2.17 Settlement. Each Lender’s funded portion of the Revolving Loans is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of the outstanding Revolving Loans. Notwithstanding such agreement, the
Administrative Agent, JPMorgan Chase Bank, N.A. (with respect to the Swingline
Loans), and the Lenders agree (which agreement shall not be for the benefit of
or enforceable by the Obligated Parties) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, including the Swingline Loans and the Collateral
Protection Advances shall take place on a periodic basis in accordance with the
following provisions:

(a) The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis at the
Administrative Agent’s election, (A) on behalf of JPMorgan Chase Bank, N.A.,
with respect to each

 

55



--------------------------------------------------------------------------------

outstanding Swingline Loan, (B) for itself, with respect to each Collateral
Protection Advance, and (C) with respect to collections received, in each case,
by notifying the Lenders of such requested Settlement by telecopy, telephone, or
e-mail, of such requested Settlement, no later than 12:00 noon (Dallas, Texas
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than JPMorgan Chase Bank, N.A., in the case of the Swingline
Loans, and the Administrative Agent, in the case of the Collateral Protection
Advances) shall transfer the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Swingline Loans and the Collateral
Protection Advances with respect to which Settlement is requested to the
Administrative Agent, to such account of the Agent as the Agent may designate,
not later than 2:00 p.m. (Dallas, Texas time), on the Settlement Date applicable
thereto. Settlements may occur during the existence of a Default or an Unmatured
Default and whether or not the applicable conditions precedent set forth in
Article 4 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the applicable
Swingline Loan or Collateral Protection Advance and, together with the portion
of such Swingline Loan or Collateral Protection Advance representing JPMorgan
Chase Bank, N.A.’s Pro Rata Share thereof, shall constitute Revolving Loans of
such Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on the Settlement Date applicable thereto,
the Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three days from and after the Settlement Date and thereafter at the
Interest Rate then applicable to the Floating Rate Revolving Loans (Y) on behalf
of JPMorgan Chase Bank, N.A., with respect to each outstanding Swingline Loan
and (Z) for itself, with respect to each Collateral Protection Advance.

(b) Notwithstanding the foregoing, not more than one Business Day after demand
is made by the Administrative Agent (whether before or after the occurrence of a
Default or an Unmatured Default and regardless of whether the Administrative
Agent has requested a Settlement with respect to a Swingline Loan or Collateral
Protection Advance), each other Lender (A) shall irrevocably and unconditionally
purchase and receive from JPMorgan Chase Bank, N.A. or the Administrative Agent,
as applicable, without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Collateral Protection Advance equal to
such Lender’s Pro Rata Share of such Swingline Loan or Collateral Protection
Advance, and (B) if Settlement has not previously occurred with respect to such
Swingline Loans or Collateral Protection Advances, upon demand by the
Administrative Agent or JPMorgan Chase Bank, N.A., as applicable, shall pay to
the Administrative Agent or JPMorgan Chase Bank, N.A., as applicable, as the
purchase price of such participation an amount equal to 100% of such Lender’s
Pro Rata Share of such Swingline Loans or Collateral Protection Advances. If
such amount is not in fact transferred to the Administrative Agent by any
Lender, the Administrative Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Federal Funds Rate
for the first three days from and after such demand and thereafter at the
interest rate then applicable to Floating Rate Revolving Loans.

(c) From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Swingline Loan or Collateral Protection
Advance

 

56



--------------------------------------------------------------------------------

pursuant to clause (b) preceding, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Collateral Protection
Advance.

(d) Between Settlement Dates, to the extent no Administrative Agent Advances are
outstanding, the Administrative Agent may pay over to JPMorgan Chase Bank, N.A.
any payments received by the Administrative Agent, which in accordance with the
terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to JPMorgan Chase Bank, N.A.’s Revolving Loans including
Swingline Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to JPMorgan Chase
Bank, N.A.’s Revolving Loans (other than to Swingline Loans or Collateral
Protection Advances in which a Lender has not yet funded its purchase of a
participation pursuant to clause (b) preceding), as provided for in the previous
sentence, JPMorgan Chase Bank, N.A. shall pay to the Administrative Agent for
the accounts of the Lenders, to be applied to the outstanding Revolving Loans of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans. During the period between Settlement Dates, JPMorgan Chase Bank, N.A.
with respect to Swingline Loans, the Administrative Agent with respect to
Collateral Protection Advances, and each Lender with respect to the Revolving
Loans other than Swingline Loans and Collateral Protection Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the actual average daily amount of funds employed by JPMorgan Chase
Bank, N.A., the Administrative Agent, and the other Lenders.

Section 2.18 Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, any Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender and the Borrowers shall be liable to pay to the Agents and the Lenders,
and each Borrower hereby indemnifies the Agents and the Lenders and holds the
Agents and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this Section 2.18 shall be and remain effective
notwithstanding any contrary action which may have been taken by any Agent or
any Lender in reliance upon such payment or application of proceeds, and any
such contrary action so taken shall be without prejudice to the Agents’ and the
Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 2.18 shall survive the termination
of this Agreement.

Section 2.19 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in U.S.
dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the

 

57



--------------------------------------------------------------------------------

Administrative Agent could purchase U.S. dollars with such other currency at the
Administrative Agent’s office in Dallas, Texas on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or any Agent hereunder shall,
notwithstanding any judgment in a currency other than U.S. dollars, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or such Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase U.S.
dollars with such other currency. If the amount of U.S. dollars so purchased is
less than the sum originally due to such Lender or such Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or such Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Lender or any Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 12.1(c), such Lender or such Agent, as the case may be, agrees to remit
such excess to the applicable Borrower.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.1 Yield Protection. If, on or after the Closing Date, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline, or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank, or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender,
applicable Lending Installation, LC Issuer, or Acceptance Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency:

(a) subjects any Lender, applicable Lending Installation, LC Issuer, or
Acceptance Lender to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender, LC Issuer or
Acceptance Lender in respect of its Eurodollar Loans, Facility LCs, Acceptances,
or participations therein;

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, applicable Lending
Installation, LC Issuer, or Acceptance Lender (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances); or

(c) imposes any other condition the result of which is to increase the cost to
any Lender, applicable Lending Installation, LC Issuer, or Acceptance Lender of
making, funding, or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs or Acceptances, or reduces any amount receivable
by any Lender, applicable Lending Installation, LC Issuer, or Acceptance Lender
in connection with its Eurodollar Loans, Facility LCs, Acceptances, or
participations in Facility LCs or Acceptances, or

 

58



--------------------------------------------------------------------------------

requires any Lender, applicable Lending Installation, LC Issuer, or Acceptance
Lender to make any payment calculated by reference to the amount of Eurodollar
Loans, Facility LCs, Acceptances, or participations in Facility LCs or
Acceptances held or interest or LC Fees or Acceptance Fees received by it, by an
amount deemed material by such Lender, LC Issuer, or Acceptance Lender, as the
case may be;

and the result of any of the foregoing is to increase the cost to such Lender,
applicable Lending Installation, LC Issuer, or Acceptance Lender, as the case
may be, of making or maintaining its Eurodollar Loans or Commitment, of issuing
or participating in Facility LCs, or of accepting or participating in
Acceptances or to reduce the return received by such Lender, applicable Lending
Installation, LC Issuer, or Acceptance Lender, as the case may be, in connection
with such Eurodollar Loans, Commitment, Facility LCs, Acceptances, or
participations in Facility LCs or Acceptances, then, within fifteen days of
demand by such Lender, LC Issuer, or Acceptance Lender (any such demand to be
made within 180 days of the date such Lender, LC Issuer, or Acceptance Lender
obtains knowledge that it is entitled to compensation pursuant to this
Section 3.1), as the case may be, the applicable Borrower or Borrowers shall pay
such Lender, LC Issuer, or Acceptance Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, LC Issuer, or
Acceptance Lender, as the case may be, for such increased cost or reduction in
amount received.

Section 3.2 Changes in Capital Adequacy Regulations. If any Lender, LC Issuer,
or Acceptance Lender determines the amount of capital required or expected to be
maintained by such Lender, LC Issuer, Acceptance Lender, or any Lending
Installation of such Lender, LC Issuer, or Acceptance Lender, or any corporation
controlling such Lender, LC Issuer, or Acceptance Lender is increased as a
result of a Change (as defined below), then, within fifteen days of demand by
such Lender, LC Issuer, or Acceptance Lender, the Borrowers shall pay such
Lender, LC Issuer, or Acceptance Lender the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender, LC Issuer, or Acceptance Lender reasonably determines is
attributable to this Agreement, its Outstanding Credit Exposure, or its
commitment to make Loans, issue or participate in Facility LCs, and accept or
participate in Acceptances, as the case may be, hereunder (after taking into
account such Lender’s, LC Issuer’s, or Acceptance Lender’s policies as to
capital adequacy). As used in this Section, “Change” means (a) any change after
the Closing Date in the Risk-Based Capital Guidelines (as defined below) or
(b) any adoption of or change after the Closing Date in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) which
affects the amount of capital required or expected to be maintained by any
Lender, LC Issuer, Acceptance Lender, Lending Installation of any Lender, LC
Issuer, or Acceptance Lender, or any corporation controlling any Lender, LC
Issuer, or Acceptance Lender. As used in this Section, “Risk-Based Capital
Guidelines” means (y) the risk-based capital guidelines in effect in the U.S. on
the Closing Date, including transition rules, and (z) the corresponding capital
regulations promulgated by regulatory authorities outside the U.S. implementing
the July 1988 report of the Basle Committee on Banking Regulation and
Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the Closing Date.

 

59



--------------------------------------------------------------------------------

Section 3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Loans are not
available or (b) the interest rate applicable to Eurodollar Loans does not
accurately reflect the cost of making or maintaining Eurodollar Loans, then the
Administrative Agent shall suspend the availability of Eurodollar Loans and
require any affected Eurodollar Loans to be repaid or converted to Floating Rate
Loans, subject to the payment of any funding indemnification amounts required by
Section 3.4.

Section 3.4 Funding Indemnification. If any payment of a Eurodollar Loan occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment, or otherwise, or a Eurodollar Loan is not
made on the date specified by the U.S. Borrowers for any reason other than
default by the Lenders, the applicable Borrower will indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Loan, but in any event excluding loss of
anticipated profit.

Section 3.5 Taxes.

(a) All payments by any Borrower to or for the account of any Lender, any LC
Issuer, any Acceptance Lender, or any Agent hereunder or under any Note,
Facility LC Application, or request for Acceptance shall be made free and clear
of and without deduction for any and all Taxes. If any Borrower shall be
required by law to deduct any Taxes, or any Agent or any Lender shall be
obligated to remit any Taxes, in either case from or in respect of any sum
payable hereunder to any Lender, any LC Issuer, any Acceptance Lender or any
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions or remittances (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, such LC Issuer,
such Acceptance Lender or such Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Borrower shall make such deductions, (iii) the applicable
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law, and (iv) the applicable Borrower shall furnish
to the Administrative Agent the original copy of a receipt evidencing payment
thereof within 30 days after such payment is made.

(b) In addition, each Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement, any Note, or any Facility LC Application (“Other Taxes”).

(c) Each Borrower hereby agrees to indemnify each Agent, each LC Issuer, each
Acceptance Lender, and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by, or assessable against, such Agent, such
LC Issuer, such Acceptance Lender, or such Lender (including any amounts
required to be remitted by

 

60



--------------------------------------------------------------------------------

any of such Persons) as a result of its commitment to make Loans hereunder, any
Loans made by it hereunder, or otherwise in connection with its participation in
this Agreement and any liability (including penalties, interest, and expenses,
including any failure by any Agent or any Lender to make any remittance) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Administrative Agent, the Collateral
Agent, such LC Issuer, such Acceptance Lender, or such Lender makes demand
therefor pursuant to Section 3.6.

(d) Each Lender that is not incorporated under the laws of the U.S. or a state
thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the Closing Date (or the date of assignment by which such
Lender becomes a party to this Agreement), (i) deliver to the Administrative
Agent two duly completed copies of U.S. Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any U.S.
federal income taxes, and (ii) deliver to the Administrative Agent a U.S.
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from U.S. backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrowers and the Administrative
Agent (y) renewals or additional copies of any such form (or any successor form)
on or before the date that such form expires or becomes obsolete and (z) after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Borrowers or the Administrative Agent. All forms or
amendments described in the preceding sentence shall certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any U.S. federal income taxes, unless an event (including,
without limitation, any change in treaty, law, or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrowers and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of U.S. federal
income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (d) preceding (unless such
failure is due to a change in treaty, law, or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the U.S.; provided that,
should a Non-U.S. Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (d) preceding, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrowers
(with a copy to the

 

61



--------------------------------------------------------------------------------

Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
Each Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the U.S. or any other country or any political subdivision thereof asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
Section 3.5(g), together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.

Section 3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrowers to such
Lender under Section 3.1, Section 3.2, and Section 3.5 or to avoid the
unavailability of Eurodollar Loans under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, Section 3.2, Section 3.4, or Section 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive, and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement. The obligations of the Borrowers under
Section 3.1, Section 3.2, Section 3.4, and Section 3.5 shall survive payment of
the Obligations and termination of this Agreement.

Section 3.7 Replacement of a Lender. If the Borrowers are required pursuant to
Section 3.1, Section 3.2, or Section 3.5 to make any additional payment to any
Lender or if any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3 (any Lender so affected an “Affected Lender”), the Borrowers may
elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (a) another bank or other entity which

 

62



--------------------------------------------------------------------------------

is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an Assignment Agreement and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.1 applicable to assignments and (b) the Borrowers
shall pay to such Affected Lender in same day funds on the day of such
replacement (i) all interest, fees, and other amounts then accrued but unpaid to
such Affected Lender by the Borrowers hereunder to and including the date of
termination, including, without limitation, payments due to such Affected Lender
under Section 3.1, Section 3.2, and Section 3.5 and (ii) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1 Initial Credit Extension. The effectiveness of this Agreement on the
Closing Date shall not occur, and the Lenders shall not be required to effect
the transactions provided for in Section 4.3 and to make any other initial
Credit Extension hereunder, unless the Borrowers have satisfied each of the
following conditions in a manner satisfactory to the Administrative Agent and
the Lenders, and with respect to any condition requiring delivery of any
agreement, certificate, document, or instrument, the Borrowers shall have,
furnished to the Administrative Agent sufficient copies of any such agreement,
certificate, document, or instrument for distribution to the Lenders.

(a) The Borrowers shall furnish copies of duly approved Resolutions authorizing
the execution and delivery of the Loan Documents to which such Obligated Party
is a party, and, with respect to the Borrowers, authorizing borrowings and
requests for issuance of Facility LCs hereunder, each certified by the secretary
of such Obligated Party as being true, correct, and complete.

(b) The Borrowers shall furnish an incumbency certificate, executed by the
secretary of each Obligated Party, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of such
Obligated Party authorized to sign the Loan Documents to which such Obligated
Party is a party and authorized to request Credit Extensions on behalf of each
Borrower, upon which certificate the Agents, the LC Issuer, the Acceptance
Lender, and the Lenders shall be entitled to rely until informed of any change
in writing by the Borrowers.

(c) The Borrowers shall furnish a certificate, signed by the chief financial
officer of the Parent on behalf of all of the Borrowers, stating that on the
Closing Date:

(i) no Default or Unmatured Default has occurred and is continuing;

 

63



--------------------------------------------------------------------------------

(ii) specifying the deposit accounts which are the respective Funding Accounts
of the Canadian Borrowers, the U.K. Borrowers, and the U.S. Borrowers; and

(iii) certifying as to such other factual matters as may be reasonably requested
by any Agent or any Lender.

(d) The Borrowers shall deliver each of the other Loan Documents required by the
Administrative Agent and the Lenders in connection with this Agreement.

(e) After giving effect to all Credit Extensions to be continued or made on the
Closing Date, and payment of all fees and expenses due hereunder, and with all
of the Obligated Parties’ indebtedness, liabilities, and obligations current,
the Unused Availability shall not be less than $75,000,000.

(f) The Borrowers shall have paid all of the fees and expenses owing to the
Agents and the Lenders pursuant to Section 2.10, Section 9.6, and Section 10.13.

(g) Since December 31, 2004, there shall not have occurred any event, and no
circumstances shall exist, which could have a Material Adverse Effect.

Execution and delivery of this Agreement to the Administrative Agent by any
party to this Agreement constitutes acceptance by such Person that all of the
conditions specified in this Section 4.1 have been fulfilled to such Person’s
satisfaction and that all of the Loan Documents and any other agreement,
certificate, document, or instrument executed or delivered in connection
herewith on the Closing Date are acceptable to such Person.

Section 4.2 Each Credit Extension. The Lenders shall not (except as otherwise
set forth in Section 2.17 with respect to Revolving Loans for the purpose of
repaying Swingline Loans and Collateral Protection Advances) be required to make
any Credit Extension unless on the applicable Credit Extension Date each of the
following conditions is met.

(a) There exists no Default or Unmatured Default and no Default or Unmatured
Default would result from any such Credit Extension.

(b) The representations and warranties contained in Article 5 are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

(c) No event shall have occurred, and no circumstances shall exist, which could
have a Material Adverse Effect.

Each Borrowing Notice or request for issuance of a Facility LC, as the case may
be, with respect to each such Credit Extension shall constitute a representation
and warranty by the Borrowers that the conditions contained in Section 4.2(a),
Section 4.2(b), and Section 4.2(c) have been satisfied.

 

64



--------------------------------------------------------------------------------

Section 4.3 Consequences to Closing Date. (a) Upon the satisfaction of the
conditions in Section 4.1, on the Closing Date, without further action by any of
the parties thereto, the Existing Credit Agreement will be automatically amended
and restated to read as this Agreement reads, provided that their rights under
Sections 3.1, 3.2, 3.4, 3.5, and 9.6 of the Existing Credit Agreement will
survive. All Revolving Loans under the Existing Credit Agreement (each, a
“Pre-Closing Date Loan”) that are outstanding immediately prior to the Closing
Date shall be deemed to be outstanding after giving effect to the satisfaction
of such conditions and the occurrence of the Closing Date, under this Agreement
(immediately prior to the other amendments effected by this Agreement, but
subject to payment of principal of and accrued interest on the amounts of Loans
assigned by each Assigning Lender (as defined below)), and each Lender under the
Existing Credit Agreement with a decreased Revolving Commitment after giving
effect to such satisfaction and the Closing Date (each, an “Assigning Lender”),
shall be deemed to have assigned to each Lender with an increased Revolving
Commitment after giving effect to the Closing Date, including without limitation
any Lender that was not a Lender under the Existing Credit Agreement (each, an
“Assuming Lender”) (and each Assuming Lender shall be deemed to have assumed and
purchased), in each case ratably, a portion of its Revolving Commitment and
outstanding Revolving Loans, such that after giving effect to all of the
foregoing and additional Loans made and Revolving Commitments undertaken on the
Closing Date, each Lender shall have the Revolving Commitment amount and
outstanding Revolving Loans as agreed (consistent with each Lender’s Commitment
hereunder). As soon as practicable following the Closing Date, the Borrower
shall reimburse each Assigning Lender in accordance with Section 2.12 for any
funding losses incurred in connection with the purchase of any Loans on the
Closing Date as if such Revolving Loans had been prepaid on the Closing Date.
Each party hereto agrees that the transactions contemplated by this Section
comply with Section 12.1 notwithstanding the limitations or assignment amounts
expressed therein, and that the recordation fee referred to in therein is waived
solely with respect to the assignments effected by this Section.

(b) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby are not intended by the parties to be, and
shall not constitute, a novation or an accord and satisfaction of the
Obligations or any other obligations owing to the Lenders under the Existing
Credit Agreement or any other existing Loan Document.

(c) The interest rates determined in accordance with this Agreement shall be
effective on the Closing Date; provided that, the interest rate applicable to
each Eurodollar Loan that, after giving effect to any repayment on such day, is
outstanding on the Closing Date for each day during the then current Interest
Period applicable thereto shall be the rate per annum equal to the sum of the
Applicable Margin (as defined in this Agreement) for such day plus the
Eurodollar Rate applicable to such Loan for such Interest Period (as determined
pursuant to Section 2.5 of the Existing Credit Agreement).

(d) Upon the satisfaction of the conditions in Section 4.1, on and after the
Closing Date, the rights and obligations of the parties hereto shall be governed
by the provisions hereof.

 

65



--------------------------------------------------------------------------------

(e) Each of the parties hereto hereby acknowledges and agrees that the grant of
the security interests in the Facility Collateral pursuant to the Security
Agreements and in any other Loan Document is not intended to, nor shall it be
construed, as constituting a release of any prior security interests granted by
any Obligated Party in favor of the Agent in or to any Facility Collateral or
any other Property of such Obligated Party, but is intended to constitute a
restatement and reconfirmation of the prior security interests granted by the
Obligated Parties in favor of the Agent in and to the Facility Collateral and a
grant of a new security interest in any Facility Collateral that is not included
in the prior security grants by the Obligated Parties and in favor of the
Agents, all other agents parties hereto, and all Lenders to the extent such
grant was not included in the prior security grants.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent (including in
its capacity as the U.K. Security Trustee), the Collateral Agent and the Lenders
as follows.

Section 5.1 Existence and Standing. Except for any Obligated Party which is
dissolved or ceases to exist or subsist as permitted by Section 6.9, each of the
Obligated Parties is a corporation, partnership, limited liability company, or
other business entity duly and properly incorporated, organized, or formed, as
the case may be, validly existing, and (to the extent applicable) in good
standing under the laws of its jurisdiction of incorporation, organization, or
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

Section 5.2 Capitalization and Subsidiaries. Schedule 5.2 sets forth, as of the
Closing Date, (a) a correct and complete list of the name and relationship to
the Parent of each and all of the Parent’s Subsidiaries, (b) the location of the
chief executive office of the Parent and each of its Subsidiaries and each other
location where any of them have maintained their chief executive office in the
past five years, (c) a true and complete listing of each class of each of the
Parent’s Subsidiaries’ authorized Capital Stock, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 5.2, and
(d) the type of entity of the Parent and each of its Subsidiaries. With respect
to each Obligated Party, Schedule 5.2 sets forth, as of the Closing Date, the
employer or taxpayer identification number of each Obligated Party and the
organizational identification number issued by each Obligated Party’s
jurisdiction of organization or a statement that no such number has been issued.

Section 5.3 Authorization and Validity. Each Obligated Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Obligated Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such Obligated Party is a party
constitute legal, valid, and binding obligations of such Obligated Party
enforceable against such Obligated Party in accordance with their terms, except
as enforceability

 

66



--------------------------------------------------------------------------------

may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally.

Section 5.4 Name; Prior Transactions. Except as set forth on Schedule 5.4, as of
the Closing Date, the Obligated Parties have not, during the past five years,
been known by or used any other corporate or fictitious name, or been a party to
any merger or consolidation, or been a party to any Acquisition.

Section 5.5 No Conflict; Government Consent. Neither the execution and delivery
by any Obligated Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree, or award binding on such Obligated Party, (b) such
Obligated Party’s Organization Certificate or Management Agreement, as the case
may be, or (c) the provisions of any material indenture, instrument, or
agreement to which such Obligated Party is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of such Obligated Party pursuant to the terms of any such
indenture, instrument, or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording, or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the applicable Obligated Party, is required to be obtained by any Obligated
Party in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Borrowers of
the Obligations or the legality, validity, binding effect, or enforceability of
any of the Loan Documents.

Section 5.6 Security Interest in Facility Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Facility Collateral in favor of the Collateral Agent or the U.K. Security
Trustee (as applicable), for the benefit of the Agents and the Lenders, and upon
filing of appropriate UCC financing statements and giving effect to the existing
filed UCC financing statements and any requested amendments thereto and the
recordation of the Real Estate Mortgages such Liens constitute perfected and
continuing Liens on the Facility Collateral, to the extent such Liens can be
perfected by filing of financing statements or the recordation of such Real
Estate Mortgages, securing the Obligations, enforceable against the applicable
Obligated Party and all third parties, and having priority over all other Liens
on the Facility Collateral except in the case of (a) Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the Collateral Agent or the U.K. Security Trustee (as applicable) pursuant to
any applicable law or agreement and (b) Liens perfected only by control or
possession (including possession of any certificate of title) to the extent the
Collateral Agent or the U.K. Security Trustee (as applicable) has not obtained
or does not maintain control or possession of such Collateral.

Section 5.7 Financial Statements.

(a) The consolidated financial statements of the Parent and its Subsidiaries for
the Fiscal Years ended December 31, 2002, December 31, 2003 and December 31,
2004 heretofore delivered by the Borrowers to the Lenders were prepared in
accordance with

 

67



--------------------------------------------------------------------------------

GAAP (as in effect on the date such statements were prepared) and fairly present
in all material respects the consolidated financial condition and operations of
the Parent and its Subsidiaries at such date and the consolidated results of
their operations for the period then ended. The consolidated financial
statements of the Parent and its Subsidiaries for the Fiscal Quarter ended
September 30, 2005 heretofore delivered by the Borrowers to the Lenders were
prepared in accordance with GAAP (as in effect on the date such statements were
prepared except for the presentation of footnotes and for applicable normal
year-end audit adjustments) and fairly present in all material respects the
consolidated financial condition and operations of the Parent and its
Subsidiaries at such date and the consolidated results of their operations for
such Fiscal Quarter.

(b) The most recent Projections when delivered to the Administrative Agent and
the Lenders, including Projections delivered pursuant to Section 6.1(d),
represent the Borrowers’ good faith estimate of the future financial performance
of the Borrowers for the period set forth therein. Nothing herein shall be
construed as a representation that the financial results set forth in the
Projections will be achieved. The Administrative Agent and the Lenders
acknowledge that the Projections are forward looking statements and that the
financial results of the Parent and its Subsidiaries could differ materially
from those set forth in the Projections.

Section 5.8 Material Adverse Change. Since December 31, 2004 there has been no
change in the business, Property, prospects, condition (financial or otherwise),
or results of operations of the Parent and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

Section 5.9 Taxes. As of the Closing Date:

(a) each Obligated Party has filed all federal, national, state, provincial,
municipal, and other tax returns and reports, if any, which are required to be
filed (or appropriate extensions have been timely filed) and has paid all taxes
due pursuant to such returns and reports or pursuant to any assessment received
by such Obligated Party, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP and as to which no Lien, other than a Permitted Lien, exists;

(b) the income tax returns of each Obligated Party delivered pursuant to
applicable laws of Canada, England, and the U.S. have been audited by the
Internal Revenue Service or similar governmental authority through the Parent’s
Fiscal Year ended December 31, 1996;

(c) no tax Liens have been filed and no claims are being asserted with respect
to any taxes owed pursuant to any tax return required to be filed by any
Obligated Party; and

(d) the charges, accruals, and reserves on the books of each Obligated Party in
respect of any taxes or other governmental charges are adequate.

 

68



--------------------------------------------------------------------------------

Section 5.10 Litigation and Contingent Obligations. As of the Closing Date,
there is no litigation, arbitration, governmental investigation, proceeding, or
inquiry pending or, to the knowledge of any officer of any Obligated Party,
threatened against any Obligated Party which could reasonably be expected to
have a Material Adverse Effect or which seeks to prevent, enjoin, or delay the
making of any Credit Extension. Other than any liability incident to any
litigation, arbitration, or proceeding which could not reasonably be expected to
have a Material Adverse Effect, no Obligated Party has any Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.7(a).

Section 5.11 ERISA and Foreign Plans.

(a) As of the Closing Date, except as set forth on Schedule 5.11,: (i) there is
no “accumulated funding deficiency” (as defined in Section 4971(c)(1) of the
Code without regard to any funding waivers available under the Code) with
respect to any Plan and the projected minimum funding contributions as required
pursuant to Section 412 of the Code with respect to all Plans for the next three
plan years are not projected to exceed $10,000,000 in any such year;
(ii) neither the Parent nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of $5,000,000 in the aggregate; (iii) each Plan
complies with all applicable requirements of law and regulations except to the
extent non-compliance could not reasonably be expected to result in a Material
Adverse Effect; (iv) no Reportable Event has occurred with respect to any Plan;
and (v) within the last six years, neither the Parent nor any other member of
the Controlled Group has withdrawn from any Plan or initiated steps to do so,
and no steps have been taken to reorganize or terminate any Plan.

(b) As of the Closing Date (i) each Foreign Plan is in compliance with the laws
and regulations applicable to such Foreign Plan and each Obligated Party has
satisfied all contribution obligations in all material respects with respect to
such Foreign Plan (to the extent applicable) except to the extent such
compliance or the failure to satisfy such contribution obligation could not
reasonably be expected to result in a Material Adverse Effect, (ii) each Foreign
Plan and related funding arrangement that is intended to qualify for tax-favored
status has been reviewed and approved for such status by the appropriate
governmental authority (or has been submitted for such review and approval
within the applicable time period), and nothing has occurred and no condition
exists that is likely to cause the loss or denial of such tax-favored status,
(iii) no Foreign Plan has any liabilities in any material respect in excess of
the current value of such Foreign Plan’s assets or reserves (in accordance with
customary practice in the applicable jurisdiction), determined in accordance
with the assumptions used for funding such Foreign Plan pursuant to reasonable
accounting standards in accordance with applicable law, and (iv) no Obligated
Party has incurred or reasonably expects to incur any material liability as a
result of the termination or other insolvency of any Foreign Plan or any
material liability which is not otherwise funded or satisfied with readily
available assets set aside with respect to such Foreign Plan.

Section 5.12 Accuracy of Information. No information, exhibit, or report
furnished by any Obligated Party to the Agents or to any Lender in connection
with the negotiation of, or

 

69



--------------------------------------------------------------------------------

compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

Section 5.13 Regulations Concerning Margin Stock. Margin Stock constitutes less
than 25.0% of the value of those assets of the Obligated Parties which are
subject to any limitation on sale, pledge, or other restriction hereunder. No
Obligated Party is engaged in the business of buying or selling Margin Stock or
extending credit for the purpose of buying or selling Margin Stock.

Section 5.14 Material Agreements. No Obligated Party is a party to any agreement
or instrument or subject to any charter or other restriction which could
reasonably be expected to have a Material Adverse Effect. No Obligated Party is
in default in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in (a) any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (b) any agreement or instrument evidencing or governing
Indebtedness in a principal amount in excess of $10,000,000.

Section 5.15 Compliance With Laws. Each Obligated Party has complied with all
applicable statutes, rules, regulations, orders, and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of its business or the ownership of its Property
except for any failure to comply with any of the foregoing which could not
reasonably be expected to have a Material Adverse Effect.

Section 5.16 Ownership of Properties. On the Closing Date, each Obligated Party
has good title, free of all Liens other than Permitted Liens, to all of the
Property and assets owned by such Obligated Party and reflected in the Parent’s
most recent consolidated financial statements provided to the Lenders.

Section 5.17 Plan Assets; Prohibited Transactions. No Obligated Party is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

Section 5.18 Environmental Matters. In the ordinary course of its business, the
officers of each Obligated Party consider the effect of Environmental Laws on
the business of such Obligated Party, in the course of which such officers
identify and evaluate potential risks and liabilities accruing to such Obligated
Party due to Environmental Laws. On the basis of this consideration, each
Obligated Party has concluded that Environmental Laws cannot reasonably be
expected to have a Material Adverse Effect. No Obligated Party has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal, state, provincial, or municipal investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

Section 5.19 Investment Company Act. No Obligated Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

Section 5.20 Bank Accounts. As of the Closing Date, Schedule 5.20 contains a
complete and accurate list of all bank accounts maintained by each Obligated
Party with any bank or other financial institution.

Section 5.21 Indebtedness. As of the Closing Date and after giving effect to the
making of the Loans to be made on the Closing Date and the issuance of the
Facility LCs to be issued on the Closing Date (if any), (a) the Obligated
Parties have no Indebtedness, except (i) the Obligations and (ii) Indebtedness
described on Schedule 5.21 and (b) no Obligated Party is in default with respect
to any note, indenture, loan agreement, mortgage, or other agreement which
evidences or is related to any Indebtedness set forth on Schedule 5.21.

Section 5.22 Real Estate; Leases. As of the Closing Date, Schedule 5.22 sets
forth a correct and complete list of all real Property owned by each Obligated
Party, all leases and subleases of real Property by each Obligated Party as
lessee or sublessee, and all leases and subleases of real Property by each
Obligated Party as lessor or sublessor. To each Obligated Party’s knowledge,
each of such leases and subleases is valid and enforceable in accordance with
its terms and is in full force and effect, and no default by any party to any
such lease or sublease exists. Each Obligated Party has good and indefeasible
title in fee simple to the real Property identified on Schedule 5.22 as owned by
such Obligated Party, or valid leasehold interests in all real Property
designated therein as “leased” by such Obligated Party.

Section 5.23 Intellectual Property Rights. As of the Closing Date: (a) Schedule
5.23 sets forth a correct and complete list of all material licenses and all
registered Intellectual Property Rights of each Obligated Party; (b) none of the
Intellectual Property Rights listed in Schedule 5.23 is subject to any licensing
agreement or similar arrangement except as set forth in Schedule 5.23; (c) the
Intellectual Property Rights described in Schedule 5.23 constitute all of the
property of such type necessary to the current and anticipated future conduct of
the Obligated Parties’ business; (d) to the best of each Obligated Party’s
knowledge, no slogan or other advertising device, product, process, method,
substance, part, or other material now employed, or now contemplated to be
employed, by any Obligated Party infringes in any material respect upon any
rights held by any other Person; and (e) no claim or litigation regarding any of
the foregoing is pending or, to any Obligated Party’s knowledge, threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard, or code is pending or, to the knowledge of any Obligated
Party, proposed, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

Section 5.24 Accounts Payable. Each of the Obligated Parties’ business practices
regarding payment of accounts payable by such Obligated Party are consistent
with its historical practices.

 

71



--------------------------------------------------------------------------------

Section 5.25 Solvency.

(a) Immediately after the consummation of the transactions to occur on the
Closing Date and immediately following the making of each Credit Extension, if
any, made on the Closing Date and after giving effect to the application of the
proceeds of such Credit Extensions, (i) the fair value of the assets of the
Parent and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent, or otherwise, of the
Parent and its Subsidiaries on a consolidated basis, (ii) the present fair
saleable value of the Property of the Parent and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Parent and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent, or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) the Parent and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent, or otherwise, as such
debts and liabilities become absolute and matured, and (iv) the Parent and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date.

(b) No Obligated Party intends to, or intends to permit any other Obligated
Party to, and does not believe that any Obligated Party will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Obligated Party and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Obligated Party.

Section 5.26 Subordinated Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” which is entitled to the
benefits of the subordination provisions of the Convertible Subordinated
Debentures.

Section 5.27 [Reserved].

Section 5.28 Investment Property.

(a) Schedule 5.28 sets forth a correct and complete list of all Investment
Property (including Capital Stock of Subsidiaries) owned by each Obligated Party
as of the Closing Date. Each Obligated Party is the legal and beneficial owner
of such Investment Property, as so reflected, free and clear of any Lien (other
than Permitted Liens), and has not sold, granted any option with respect to,
assigned or transferred, or otherwise disposed of any of its rights or interest
therein.

(b) To the extent any Obligated Party is the owner of or becomes the issuer of
any Investment Property that is Facility Collateral (each such Person which
issues any such Investment Property being referred to herein as an “Issuer”):
(i) the Issuer’s shareholders that are Obligated Parties and the ownership
interest of each such shareholder are as set forth on Schedule 5.28, and each
such shareholder is the registered owner thereof on the books of the Issuer;
(ii) the Issuer acknowledges the Liens granted in favor of the

 

72



--------------------------------------------------------------------------------

Collateral Agent in connection herewith; (iii) to the extent required to perfect
the Liens of the Collateral Agent therein, such security interest, collateral
assignment, lien, and pledge in favor of the Collateral Agent has been
registered on the books of the Issuer for such purpose as of the date hereof;
and (iv) the Issuer is not aware of any liens, restrictions, or adverse claims
which exist on any such Investment Property other than the Liens of the
Collateral Agent.

Section 5.29 Common Enterprise. The successful operation and condition of each
of the Obligated Parties is dependent on the continued successful performance of
the functions of the group of the Obligated Parties as a whole and the
successful operation of each of the Obligated Parties is dependent on the
successful performance and operation of each other Obligated Party. Each
Obligated Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from successful operations of each of the
other Obligated Parties. Each Obligated Party expects to derive benefit (and the
boards of directors or other governing body of each Obligated Party has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from the credit extended by the Lenders to the Borrowers hereunder,
both in their separate capacities and as members of the group of companies. Each
Obligated Party has determined that execution, delivery, and performance of this
Agreement and any other Loan Documents to be executed by such Obligated Party is
within its purpose, will be of direct and indirect benefit to such Obligated
Party, and is in its best interest.

Section 5.30 Insider Transactions. Except as set forth on Schedule 5.30, as of
the Closing Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Obligated Party and any of the
officers, members, managers, directors, stockholders, parents, other interest
holders, employees, or Affiliates (other than Subsidiaries) of any Obligated
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any
Obligated Party or any Person with which any Obligated Party has a business
relationship or which competes with any Obligated Party.

ARTICLE 6

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing, the Obligated Parties shall keep each of the following
covenants.

Section 6.1 Reporting. Each Obligated Party will maintain, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and will furnish the following items to the Lenders:

(a) within 120 days after the close of each Fiscal Year of the Parent, an
unqualified audit report certified by Ernst & Young or other independent
certified public accountants acceptable to the Lenders, prepared in accordance
with GAAP on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for the Parent and its Subsidiaries,
including balance sheets as of the

 

73



--------------------------------------------------------------------------------

end of such Fiscal Year and related statements of profit and loss, shareholders’
equity, and cash flow, accompanied by a certificate of such accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default occurring under
Section 6.27, or if, in the opinion of such accountants, any such Default shall
exist, stating the nature and status thereof;

(b) within 50 days after the close of each Fiscal Quarter (which is not also the
close of a Fiscal Year) of each Fiscal Year of the Parent, for the Parent and
its Subsidiaries, consolidated and consolidating unaudited balance sheets as at
the close of each such Fiscal Quarter and consolidated and consolidating
statements of profit and loss, shareholders’ equity, and cash flow for the
period from the beginning of the applicable Fiscal Year to the end of such
Fiscal Quarter, all prepared in accordance with GAAP (except for exclusion of
footnotes and subject to normal year-end audit adjustments) and certified by its
chief financial officer;

(c) within 35 days after the close of each calendar month (which is not also the
close of a Fiscal Quarter or Fiscal Year), for the Parent and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such calendar
month and consolidated statements of profit and loss and cash flow for the
period from the beginning of the applicable Fiscal Year to the end of such
calendar month, all prepared in accordance with GAAP (except for exclusion of
footnotes) and subject to past practices of the Parent with respect to normal
adjustments made as of the end of each Fiscal Quarter and Fiscal Year, and a
reconciliation of each Borrower’s accounts receivable aging and perpetual
inventory report to the financial statements being delivered;

(d) as soon as available, but in any event not more than 30 days prior to the
end of each Fiscal Year of the Parent, but not later than February 28 of the
following calendar year, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement, and funds flow
statement) of the Parent for such Fiscal Year in form reasonably satisfactory to
the Administrative Agent;

(e) together with each of the financial statements of the Parent delivered to
the Lenders pursuant to Section 6.1(a) and Section 6.1(c), a certificate in
substantially the form of Exhibit D (a “Compliance Certificate”) signed by the
chief financial officer of the Parent showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;

(f) as soon as possible and in any event within ten days after an Authorized
Officer of any Obligated Party knows that any Reportable Event or a Termination
Event has occurred with respect to any Plan, a statement, signed by the chief
financial officer of the Parent, describing such Reportable Event or Termination
Event and the action which the Parent proposes to take with respect thereto;

(g) as soon as possible and in any event within ten days after receipt by any
Obligated Party, a copy of (i) any notice or claim to the effect that any
Obligated Party or any of its Subsidiaries is or may be liable to any Person as
a result of the release by such

 

74



--------------------------------------------------------------------------------

Obligated Party, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment and (ii) any notice alleging
any violation of any federal, state, or local environmental, health, or safety
law or regulation by such Obligated Party or any of its Subsidiaries;

(h) concurrently with the furnishing thereof to the shareholders of the Parent,
copies of all financial statements, reports, and proxy statements so furnished;

(i) promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly, or other regular reports which any Obligated Party
files with the Securities and Exchange Commission;

(j) as soon as available and in any event within ten days of receipt thereof,
copies of all management reports and management letters received from any
Obligated Party’s independent certified public accountants;

(k) as soon as available and in any event (i) on the twentieth day of each
calendar month as of the end of the preceding calendar month, and at such other
times as the Borrowers determine is necessary to redetermine availability of
Advances hereunder, a Borrowing Base Certificate and supporting information with
respect to the determination of Eligible Accounts (including a report of
Accounts collected and new Accounts created since the date of the previous such
report and Borrowing Base Certificate) and Eligible Inventory and (ii) the
average Unused Availability for the three calendar month period most recently
ended was less than $45,000,000 and any other time if the Administrative Agent
reasonably requests in its sole discretion, within five days of the fifteenth
day and the last day of each calendar month, a Borrowing Base Certificate
accompanied solely by a report of Accounts collected and new Accounts created
since the date of the previous such report and Borrowing Base Certificate;

(l) as soon as available but in any event within twenty days of the end of each
calendar month, as of the calendar month then ended:

(i) a summary aged trial balance of the Accounts of each Obligated Party
including the name and balance due for each Account Debtor and reconciled to the
Borrowing Base Certificate delivered as of such date, and upon request by the
Administrative Agent, a detailed aged trial balance of the Accounts of each
Obligated Party specifying the name, address, and balance due for each Account
Debtor;

(ii) a schedule in form reasonably satisfactory to the Administrative Agent
summarizing each Obligated Party’s Inventory (A) presented with respect to
location, product type, volume on hand, and cost and (B) reconciled to the
Borrowing Base Certificate delivered as of such date, and upon request by the
Administrative Agent such schedule detailing such items for each Obligated
Party;

 

75



--------------------------------------------------------------------------------

(iii) in form reasonably satisfactory to the Administrative Agent, a schedule of
each Obligated Party’s Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement;

(iv) a worksheet of calculations by the Borrowers to determine Eligible Accounts
and Eligible Inventory, such worksheets detailing the Accounts and Inventory
excluded from Eligible Accounts and Eligible Inventory;

(v) upon request by the Administrative Agent, a schedule and aging of each
Obligated Party’s accounts payable; and

(vi) a schedule of all new deposit accounts opened by the Obligated Parties
since the date of the last such schedule;

(m) promptly upon any Agent’s request:

(i) copies of invoices issued by any Obligated Party in connection with any
Accounts and credit memos, shipping and delivery documents, and other
information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Obligated Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the
Obligated Parties; and

(n) such other information (including non-financial information) as any Agent or
any Lender may from time to time reasonably request.

Section 6.2 Use of Proceeds.

(a) The Borrowers will use the proceeds of the Credit Extensions (i) for working
capital and other general corporate purposes (not otherwise prohibited by this
Agreement) and (ii) as required in connection with any Permitted Acquisition.

(b) The Borrowers will not use any of the proceeds of the Credit Extensions,
directly or indirectly, to (i) buy or carry any Margin Stock in violation of
Regulation U, (ii) repay or refinance any Indebtedness of any Person incurred to
buy or carry any Margin Stock, (iii) acquire any security in any transaction
that is subject to Section 13 or Section 14 of the Securities Exchange Act of
1934 (and the regulations promulgated thereunder), or (iv) make any Acquisition
other than Permitted Acquisitions.

Section 6.3 Notices. The Obligated Parties will give prompt notice in writing to
the Agents and the Lenders of:

(a) the occurrence of any Default or Unmatured Default;

 

76



--------------------------------------------------------------------------------

(b) any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect;

(c) the assertion by the holder of any Capital Stock of any Obligated Party or
the holder of any Material Indebtedness that any default exists with respect
thereto or that any Obligated Party is not in compliance therewith;

(d) receipt of any written notice that any Obligated Party is subject to any
investigation by any governmental entity with respect to any potential or
alleged violation of any applicable environmental law or of imposition of any
Lien against any Property of any Obligated Party for any liability with respect
to damages arising from, or costs resulting from, any violation of any
Environmental Laws;

(e) in any event not less than 15 days prior thereto, any change of any
Obligated Party’s name, type of entity, or new location where Facility
Collateral will be maintained; and

(f) commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $5,000,000.

Section 6.4 Conduct of Business. The Obligated Parties will carry on and conduct
their respective business in substantially the same manner and in substantially
the same fields of enterprise as presently conducted and any business activities
that are substantially similar, related, incidental, or complementary thereto.

Section 6.5 Taxes. Each Obligated Party will timely file complete and correct
U.S., and applicable foreign, federal, state, provincial, municipal, and local
tax returns required by law and pay when due all taxes, assessments, and
governmental charges and levies upon it or its income, profits, or Property,
except those which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves have been set
aside in accordance with GAAP. The Obligated Parties will cause the Canadian
Borrowers and the U.K. Borrowers, as applicable, to have the certified public
accountants which prepare the financial statements delivered pursuant to
Section 6.1(a) timely prepare and file with each applicable governmental
authority any filing required with respect to any Taxes which are required to be
withheld, paid, or remitted pursuant to Section 3.5, and such Borrower will make
any payment of such Taxes in accordance with applicable law. The Administrative
Agent may, at the sole expense of the applicable Borrower, have any such filing
reviewed by independent consultants or accountants the Administrative Agent may
select in its sole discretion.

Section 6.6 Payment of Indebtedness and Other Liabilities. The Parent will, and
will cause each of its Subsidiaries to, pay or discharge when due all
Indebtedness owed by such party and all other liabilities and obligations due to
materialmen, mechanics, carriers, warehousemen, and landlords, except those
which are being contested in good faith by appropriate proceedings diligently
pursued and with respect to which adequate reserves have been set aside in
accordance with GAAP.

 

77



--------------------------------------------------------------------------------

Section 6.7 Insurance.

(a) Each Obligated Party shall at all times maintain with financially sound and
reputable carriers having a rating of at least (i) A- by Best Rating Guide (or
otherwise as may be acceptable to the Administrative Agent in its discretion):
(A) workers’ compensation and/or employment insurance and (B) automobile
insurance and (ii) A+ by Best Rating Guide (or otherwise as may be acceptable to
the Administrative Agent in its discretion) insurance against: (A) loss or
damage by fire, theft, burglary, pilferage, loss in transit; (B) theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
(C) business interruption; and (D) such other hazards as is customary in the
business of such Obligated Party (but specifically excluding those hazards set
forth in clause (i) hereof)). All such insurance shall be in amounts and under
policies acceptable to the Administrative Agent in its reasonable credit
judgment. In the event any Facility Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area,” the applicable Obligated Party shall purchase and maintain flood
insurance on such Facility Collateral (including any personal Property which is
located on any real Property leased by such Obligated Party within a “Special
Flood Hazard Area”). The amount of all insurance required by this Section shall
at a minimum comply with applicable law, including the Flood Disaster Protection
Act of 1973. All premiums on such insurance shall be paid when due by the
applicable Obligated Party, and copies of the policies delivered to the
Administrative Agent. If any Obligated Party fails to obtain any insurance as
required by this Section, the Administrative Agent at the direction of the
Required Lenders may obtain such insurance at the Borrowers’ expense. No
Obligated Party will use or permit any Property to be used in violation of
applicable law or in any manner which might render inapplicable any insurance
coverage.

(b) All insurance policies required under Section 6.7(a) (other than business
interruption insurance) shall name the Administrative Agent (for the benefit of
the Agents and the Lenders) as an additional insured, as applicable, and shall
contain loss payable clauses or mortgagee clauses, in form and substance
reasonably satisfactory to the Administrative Agent, naming the Administrative
Agent as loss payee and first mortgagee (as applicable) and providing that:

(i) all proceeds thereunder with respect to any Facility Collateral shall be
payable to the Administrative Agent;

(ii) no such insurance shall be affected by any act or neglect of the insured or
owner of the Property described in such policy; and

(iii) such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least 30 days prior written notice given to the
Administrative Agent.

Section 6.8 Application of Proceeds of Insurance. The Obligated Parties shall
promptly notify the Administrative Agent and the Lenders of any claim in excess
of $2,000,000 under any insurance policy required pursuant to Section 6.7 or of
receipt of any such proceeds pursuant to

 

78



--------------------------------------------------------------------------------

any claim. During the existence of a Default, the Administrative Agent is hereby
authorized to directly collect all insurance proceeds in respect of any Facility
Collateral. All proceeds of any insurance required pursuant to Section 6.7 shall
be delivered to the Administrative Agent and applied to the Obligations in the
manner specified in Section 2.16, after deducting from such proceeds the
reasonable expenses (if any) incurred by the Administrative Agent in the
collection or handling thereof and any amount required to repay Indebtedness
owing to the holder of a Permitted Lien which in accordance with the terms of
this Agreement has a Lien on such Property which has priority over the Lien of
the Collateral Agent.

Section 6.9 Compliance with Laws; Maintenance of Existence and Good Standing.
Each Obligated Party will comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees, or awards to which
such Obligated Party may be subject including, without limitation, all
applicable Environmental Laws and ERISA. Except as permitted by Section 6.17, or
where the failure to preserve its good standing or qualification could not
reasonably be expected to result in a material adverse effect on the business,
Property, condition (financial or otherwise), results of operations, or
prospects of such Obligated Party, the ability of such Obligated Party to
perform its respective obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any of the Loan Documents or the
rights or remedies of any Agent, any LC Issuer, any Acceptance Lender, or the
Lenders thereunder, each Obligated Party will maintain its legal existence,
authority to conduct business, valid subsistence, and good standing and
qualification in each jurisdiction where it is required to be qualified and in
good standing and validly subsisting in order to conduct its business in such
jurisdiction; provided that any Obligated Party, excluding the Parent, the
Canadian Borrowers, and the U.K. Borrowers, may be dissolved, cease to exist, or
cease to subsist if all of its Property is transferred to a Borrower (subject to
Section 6.18(b)).

Section 6.10 Maintenance of Properties and Licenses. Each Obligated Party will
do all things necessary to maintain, preserve, protect, and keep its Property in
good repair, working order, and condition, and make all necessary and proper
repairs, renewals, and replacements so that its business carried on in
connection therewith may be properly conducted at all times. Each Obligated
Party will do all things necessary to obtain and maintain in effect at all times
all material franchises, governmental authorizations, Intellectual Property
Rights, licenses, and permits, which are necessary for it to own its Property or
conduct its business as conducted on the Closing Date.

Section 6.11 Amendment of Organization Certificates and Management Agreements.
No Obligated Party will materially amend or otherwise materially modify its
Organization Certificate or Management Agreement without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld) or in any manner which could reasonably have an adverse effect on the
ability of such Obligated Party to perform any of its duties and obligations
under any of the Loan Documents or pay the Obligations when due.

Section 6.12 Inspection. Each Obligated Party will permit the Administrative
Agent (accompanied by each Lender at its own expense), and its representatives,
agents, and independent contractors to inspect any of the Property, books, and
financial records of such Obligated Party, to examine and make copies of the
books of accounts and other financial records of such Obligated Party, and to
discuss the affairs, finances, and accounts of such

 

79



--------------------------------------------------------------------------------

Obligated Party with, and to be advised as to the same by, their respective
officers, directors, and independent public accountants at any time during the
existence of a Default or an Unmatured Default and at such other reasonable
times and intervals as such Agent may designate. The Obligated Parties
acknowledge that annually, or more frequently in the Administrative Agent’s
discretion if the daily average Unused Availability for any completed three
consecutive calendar month period since the Closing Date has been less than
$45,000,000, the Administrative Agent may prepare and may distribute to the
Lenders certain audit reports (the “Reports”) based on field examinations and
inspections of the Facility Collateral and the Obligated Parties’ operations by
the Administrative Agent for internal use by the Administrative Agent and the
Lenders and from information furnished to it by or on behalf of the Obligated
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.

Section 6.13 Dividends. The Parent will not, nor will it permit any of its
Subsidiaries to, declare or pay any dividends or make any distributions on its
Capital Stock (other than dividends and distributions payable in its own Capital
Stock) or redeem, repurchase, or otherwise acquire or retire any of its Capital
Stock at any time outstanding (each of such dividends, distributions, or other
transactions with respect to such Person’s Capital Stock being referred to in
this Section as a “restricted payment”), except that (a) any Subsidiary of the
Parent may declare and pay dividends or make distributions to the Parent or to a
Wholly-Owned Subsidiary of the Parent and (b) the Parent may make restricted
payments, provided that, in the case of any such restricted payment, as of the
date of such restricted payment, no Default exists or would result therefrom and
Unused Availability (calculated on a pro forma and projected basis to reflect
such restricted payment and the funding thereof) will be equal to or greater
than $50,000,000 for each day during both the period that is 180-days prior to
the payment date of such restricted payment and the period that is 180-days
following the payment date of such restricted payment. The Parent may make
additional restricted payments, even if such restricted payments would not be
permitted by the above sentence, if the total amount of such restricted payments
does not exceed $5,000,000 in the aggregate for any Fiscal Year of the Parent,
and no Default exists or would result therefrom. The Parent will not, nor will
it permit any of its Subsidiaries which are Obligated Parties to make any change
in its capital structure which could have an adverse effect on the ability of
the Obligated Parties to perform any of their respective duties and obligations
under any Loan Document or pay the Obligations when due.

Section 6.14 Indebtedness. The Obligated Parties will not create, incur, or
suffer to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and described in Schedule 5.22;

(c) Indebtedness constituting Net Mark-to-Market Exposure arising under Facility
Rate Management Transactions;

(d) purchase money Indebtedness (including Capital Lease Obligations) incurred
in connection with the acquisition of any Equipment or real Property; provided
that the amount of such Indebtedness shall be limited to an amount not in excess
of the purchase

 

80



--------------------------------------------------------------------------------

price of such Equipment or real Property and the aggregate of all such
Indebtedness incurred in any Fiscal Year shall not exceed $15,000,000;

(e) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clause (b), clause (c), and clause (d),
preceding; provided that (i) the principal amount of such Indebtedness is not
increased, (ii) any Liens securing such Indebtedness are not extended to any
additional Property of any Obligated Party, and (iii) no Obligated Party that is
not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto;

(f) unsecured Indebtedness owing by any Obligated Party to any other Obligated
Party;

(g) other unsecured Indebtedness in an amount not in excess of $150,000,000 in
the aggregate at any one time outstanding; provided that (i) such Indebtedness
shall be on terms satisfactory to the Administrative Agent, such approval not to
be unreasonably delayed, withheld or conditioned, (ii) the Consolidated Debt
Service Coverage Ratio as of the most recently ended Fiscal Quarter of the
Parent prior to the date on which the agreement giving rise to such Indebtedness
is made effective and for which financial statements are available (calculated
on a pro forma basis as at such date as if the total amount of such Indebtedness
had been incurred) shall not be less than 1.10 to 1.00 and (iii) the ratio of
total indebtedness of the Parent and its Subsidiaries, on a pro forma
consolidated basis (as if the total amount of such Indebtedness had been
incurred) as the same would be set forth on a consolidated balance sheet of the
Parent as of the most recently ended Fiscal Quarter prior to the date on which
the agreement giving rise to such Indebtedness is made effective and for which
financial statements are available, to Consolidated EBITDA for the four Fiscal
Quarters then ended, shall not exceed 5.50 to 1.00;

(h) other unsecured Indebtedness in an amount not in excess of $5,000,000;

(i) the 2003 Convertible Notes;

(j) the 2004 Senior Notes;

(k) unsecured Contingent Obligations of the Parent with respect to Indebtedness
of any of its Subsidiaries which is not formed, incorporated, or organized under
the laws of the U.S. in an amount not in excess of $75,000,000 in the aggregate
at any time outstanding; and

(l) guaranties of Indebtedness permitted pursuant to clause (b) through clause
(k) preceding.

Section 6.15 Guaranties. No Obligated Party will become liable under any
Contingent Obligation; provided that (a) the Obligated Parties may enter into
Contingent Obligations with respect to Indebtedness permitted pursuant to
Section 6.14, (b) the Obligated Parties may enter into endorsements of
instruments for deposit or collection in the ordinary course of business,
(c) the Parent may (i) guarantee payment of any Indebtedness and other
obligations of any of its

 

81



--------------------------------------------------------------------------------

Subsidiaries which are not formed, incorporated, or organized in the U.S. as
permitted by Section 6.14(k) and (ii) enter into additional such guarantees
after the Closing Date as permitted under Section 6.19(d), (d) the Parent may
have Facility LCs issued with respect to obligations of its Subsidiaries which
are not Obligated Parties in accordance with Section 2.4, and (e) the Obligated
Parties may incur Contingent Obligations permitted under Section 6.19(h).

Section 6.16 [Reserved].

Section 6.17 Merger. No Obligated Party will merge or consolidate with or into
any other Person, except (a) any Subsidiary of the Parent may merge into the
Parent, (b) any Borrower (other than the Parent) may merge with any other
Borrower, (c) any Obligated Party which is not a Borrower may merge with any
other Obligated Party, and (d) mergers in which the applicable Obligated Party
is the survivor and which constitute Permitted Acquisitions.

Section 6.18 Sale of Assets. The Obligated Parties will not lease, sell, or
otherwise dispose of its Property to any other Person, except:

(a) sales of Inventory in the ordinary course of business;

(b) provided the respective Obligated Party complies with Section 6.32, sales
and transfers of Property to any other Obligated Party; provided further, that
any such sale or transfer of any Facility Collateral is expressly made by the
transferring Obligated Party, and accepted by any such other Obligated Party,
subject to the Liens in favor of the Collateral Agent and after giving effect to
such sale or transfer the Collateral Agent continues to have a perfected Lien
therein;

(c) dispositions of Property as a “trade-in” in connection with any Capital
Expenditures;

(d) sales of obsolete or unusable Equipment and real Property in the ordinary
course of business;

(e) dispositions of cash and Cash Equivalent Investments in the ordinary course
of business;

(f) the licensing on a non-exclusive basis of Intellectual Property Rights in
the ordinary course of business;

(g) the sale of the “Shakespeare” composite light pole business and other
associated composite assets;

(h) sales of Accounts, excluding Eligible Accounts, and notes receivable
received by an Obligated Party with respect to any Account which is not an
Eligible Account in connection with collection of such Accounts and notes
receivable, provided that the aggregate amount of all such Accounts and notes
receivable, prior to giving effect to any discount or write-off thereof, shall
not exceed $5,000,000 in any Fiscal Year of the Parent; and

 

82



--------------------------------------------------------------------------------

(i) dispositions of any other Property of the Parent and its Subsidiaries not
included in clause (a) through clause (h) preceding (including sales or
exclusive licensing agreements with respect to Intellectual Property Rights), so
long as the value of all Property disposed of pursuant to this Section 6.18(i)
in any Fiscal Year does not exceed the greater of (x) 5% of the aggregate gross
book value of all assets of the Parent and its Subsidiaries, on a consolidated
basis, calculated as of the end of the Parent’s prior Fiscal Year and (y) 10% of
Consolidated EBITDA, calculated as of the end of the Parent’s prior Fiscal Year.

The proceeds of any sale permitted pursuant to this Section 6.18, net of any
purchase money Indebtedness required to be repaid in connection with such sale
and expenses of any such sale, shall be delivered to the Administrative Agent or
deposited into deposit accounts subject to Deposit Account Control Agreements,
as contemplated by Section 2.13(b).

Section 6.19 Investments and Acquisitions. No Obligated Party will make or
suffer to exist any Investments (including, without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor
(including Contingent Obligations), or become or remain a partner in any
partnership or joint venture, or make any Acquisition, except:

(a) Cash Equivalent Investments;

(b) existing Investments in Subsidiaries;

(c) additional Investments and commitments therefor (referred to in this clause
(c) as “subject Investments”), provided that at the time of any subject
Investment (i) no Default exists or would result therefrom, and (ii) Unused
Availability (calculated on a pro forma and projected basis to reflect such
subject Investment) will be equal to or greater than $50,000,000 for each day
during both the period that is 180-days prior to the date such subject
Investment is made and the period that is 180-days following the date such
subject Investment is made, provided that if the total consideration to be paid
in connection with a subject Investment exceeds $5,000,000, the Parent shall
certify (and provide the Administrative Agent with a pro forma calculation in
form and substance reasonably satisfactory to the Administrative Agent) to the
Administrative Agent and the Lenders that the Obligated Parties are in
compliance with this clause (ii);

(d) Contingent Obligations permitted by Section 6.15;

(e) Investments by an Obligated Party in another Obligated Party;

(f) Investments in existence on the Closing Date and described in Schedule 5.29;

(g) Permitted Acquisitions;

(h) loans and other extensions of credit made in connection with the Parent’s
employee stock ownership plan; provided that the aggregate amount of such loans
and other extensions of credit made shall not exceed $1,500,000 during any
Fiscal Year of the Parent;

 

83



--------------------------------------------------------------------------------

(i) notes receivable received in connection with any disposition permitted
hereunder; provided that the aggregate amount of such notes receivable received
shall not exceed $2,000,000 in the aggregate during any Fiscal Year of the
Parent;

(j) acquisitions by the Parent of Capital Stock of all or substantially all of
the assets of any of its direct or indirect Subsidiaries, so long as the
acquisition consideration represents no more than the fair market value
therefor; provided that the aggregate amount of such consideration attributable
to the interests of Persons other than the Parent and its Wholly-Owned
Subsidiaries shall not exceed $15,000,000 during any Fiscal Year of the Parent;
and

(k) other Investments and commitments therefor, provided that the total amount
of such other Investments and commitments therefor does not exceed $5,000,000 in
the aggregate during any Fiscal Year of the Parent.

Section 6.20 Liens. No Obligated Party will create, incur, or suffer to exist
any Lien in, of, or on the Property of such Obligated Party, except the
following (collectively, “Permitted Liens”):

(a) Liens for taxes, fees, assessments, or other governmental charges or levies
on the Property of such Obligated Party if with respect to any such Lien (i) the
obligation which gives rise to such Lien is not at the time delinquent or
(ii) such Lien, together with all other such Liens, (A) does not secure
obligations in excess of $10,000,000 in the aggregate, (B) does not have
priority over the Liens of the Collateral Agent in any Facility Collateral,
(C) is being contested in good faith and by appropriate proceedings diligently
pursued and has not been filed for more than 30 days, (D) adequate reserves in
accordance with GAAP have been set aside on the books of such Obligated Party
with respect to such Lien, and (E) a stay of enforcement of such Lien is in
effect;

(b) Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s
Liens and other similar Liens arising in the ordinary course of business which
secure payment of obligations not delinquent or which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been set aside on such Obligated Party’s books;

(c) statutory Liens in favor of landlords of real Property leased by such
Obligated Party; provided that such Obligated Party is current with respect to
payment of all rent and other amounts, except any such other amount which is
being contested in good faith pursuant to appropriate proceedings diligently
pursued, due to such landlord under any lease of such real Property;

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of bids, tenders,
or contracts (other than for the repayment of Indebtedness) or to secure
indemnity, performance, or other similar bonds for the performance of bids,
tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than Liens arising

 

84



--------------------------------------------------------------------------------

under ERISA, the PBA or in respect of any Foreign Plan, or Environmental Laws)
or surety or appeal bonds, or to secure indemnity, performance, or other similar
bonds;

(e) utility easements, building restrictions, and such other encumbrances or
charges against real Property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of such real Property or interfere with the use thereof in the
business of such Obligated Party;

(f) Liens existing on the Closing Date and described in Schedule 6.20 and Liens
resulting from any extension, refinancing, or renewal of the related
Indebtedness as permitted pursuant to Section 6.14(e); provided that the Liens
evidenced thereby are not increased to cover any additional Property not
originally covered thereby;

(g) Liens securing purchase money Indebtedness (including Capital Lease
Obligations) of such Obligated Party permitted pursuant to Section 6.14(d);
provided that such Liens attach only to the Property which was acquired with the
proceeds of such purchase money Indebtedness;

(h) Liens in favor of the Collateral Agent (or the U.K. Security Trustee on
behalf of the Agents) granted pursuant to any Loan Document; and

(i) Liens granted by K2 Licensing pursuant to that certain (i) Product License
Warner Bros. Consumer Products Inc. #14027-SC00 (“Scooby-Doo”) agreement between
Warner Bros. Consumer Products Inc. and K2 Licensing, dated as of April 21,
2003, (ii) Product License Warner Bros. Consumer Products Inc. #14403-SDM2
agreement between Warner Bros. Consumer Products Inc. and K2 Licensing, dated as
of August 14, 2003, and (iii) Product License Agreement by and between DC
Comics, c/o Warner Bros. Consumer Products, Inc. and K2 Licensing, dated as of
December 17, 2002.

Notwithstanding any of the foregoing, (y) none of the Liens permitted pursuant
to this Section 6.20, other than clause (h) preceding, may at any time attach to
any Accounts of any Obligated Party and (z) none of the Liens listed in clause
(a) and clause (d) through clause (g) preceding may attach to any Inventory
owned by any Obligated Party.

Section 6.21 Restrictions on Lien Covenants. Other than as provided in the Loan
Documents or in connection with the creation or incurrence of any Indebtedness
under Section 6.14(d) or restrictions arising by reason of customary
non-assignment or no subletting clauses in leases or other contracts entered
into in the ordinary course of business, no Obligated Party will enter into or
become subject to any negative pledge or other restriction on the right of such
Obligated Party to grant Liens on any of its Property; provided that any such
negative pledge or other restriction entered into in connection with the
creation of Indebtedness under Section 6.14(d) shall be limited to the Property
securing such purchase money Indebtedness.

Section 6.22 Sale and Leaseback Transactions and Other Off-Balance Sheet
Liabilities. No Obligated Party will enter into or suffer to exist any (a) Sale
and Leaseback Transaction or (b) any other transaction pursuant to which it
incurs or has incurred Off-Balance Sheet

 

85



--------------------------------------------------------------------------------

Liabilities, other than Rate Management Transactions which relate to interest
payable on the Obligations.

Section 6.23 Affiliate Transactions. No Obligated Party shall enter into any
transaction with any Affiliate of the Parent, other than on fair and reasonable
terms substantially as favorable to such Obligated Party as would be obtained by
such Obligated Party at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided, that the foregoing restriction shall
not apply to (a) any transaction expressly permitted hereby, (b) reasonable and
customary fees paid to, and customary indemnification of, members of the board
of directors (or similar governing body) of an Obligated Party, (c) compensation
arrangements for officers and other employees of an Obligated Party,
(d) transactions between Obligated Parties and (e) transactions described on
Schedule 6.23.

Section 6.24 Appraisals. The Obligated Parties shall, at their sole expense,
provide the Administrative Agent with appraisals or updates thereof of their
Inventory from an appraiser, and prepared on a basis, satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations and by the
internal policies of the Lenders. Such appraisals or updates shall take place at
least once per calendar year, or more frequently at the request of the
Administrative Agent whenever (i) a Default exists or (ii) if the daily average
Unused Availability for any completed three consecutive calendar month period
since the Closing Date has been less than $45,000,000.

Section 6.25 Reserved.

Section 6.26 Reserved.

Section 6.27 Consolidated Debt Service Coverage Ratio. The Obligated Parties
will not permit the Consolidated Debt Service Coverage Ratio, determined for the
immediately preceding four Fiscal Quarters of the Parent, to be less than 1.10
to 1.00; provided, that this covenant shall only be tested (i) on any day during
the term of this Agreement for which the Unused Availability is less than
$37,500,000 (each such date, a “Trigger Date”), as at the most recently ended
Fiscal Quarter for which financial statements are available, and (ii) as at the
end of any subsequent Fiscal Quarter, if subsequent to any such Trigger Date,
the Unused Availability was never greater than or equal to $50,000,000.

Section 6.28 Fiscal Year. Each Obligated Party (excluding the Parent) shall
cause the last day of its Fiscal Year to be the same as the last day of the
Parent’s Fiscal Year. The Parent shall not change the last day of its Fiscal
Year.

Section 6.29 Reserved.

Section 6.30 Collateral Waiver Agreements; Deposit Control Agreements.

(a) The Obligated Parties will use their best efforts to provide to the
Collateral Agent upon the Administrative Agent’s request, a Collateral Waiver
Agreement duly executed on behalf of each landlord or mortgagee, as the case may
be, of real Property on which any Facility Collateral is located and on behalf
of any bailee (including customs brokers) with possession of any Facility
Collateral. The Administrative Agent may, in its

 

86



--------------------------------------------------------------------------------

discretion establish an Availability Reserve with respect to any Facility
Collateral located on any real Property or in the possession of any bailee
(including customs brokers) for which the Collateral Agent has not received any
such Collateral Waiver Agreement.

(b) The Obligated Parties agree that any Collateral Waiver Agreement with any
customs broker shall include provisions which require the customs broker, after
notice from the Administrative Agent, to deliver all Inventory received by such
customs broker exclusively in accordance with such Agent’s instructions. The
Obligated Parties, the Lenders, and the Administrative Agent agree that the
Administrative Agent shall not and shall not be required to, deliver any such
notice to any customs broker unless a Default has occurred and is continuing.
The Obligated Parties agree that they will not change customs brokers without
providing the Administrative Agent at least 30 days prior written notice and
using their best efforts to obtain a Collateral Waiver Agreement duly executed
by the proposed replacement customs broker.

(c) The Obligated Parties will provide to the Collateral Agent, a Deposit
Account Control Agreement duly executed on behalf of each financial institution
holding a deposit account of any Obligated Party upon the Administrative Agent’s
request therefor, for any other deposit account of any Obligated Party.

Section 6.31 Guaranties of the Obligations.

(a) The Parent shall guarantee payment and performance of the Obligations
(including, without limitation, the Canadian Obligations, the U.K. Obligations,
and the U.S. Obligations) pursuant to the Parent Guaranty Agreement.

(b) Each Canadian Obligated Party (other than K2 Canada), including any Person
which becomes a Canadian Guarantor after the Closing Date pursuant to the terms
of this Agreement, shall guarantee payment and performance of the Canadian
Obligations pursuant to a Canadian Guarantee Agreement.

(c) Each U.K. Obligated Party, including any Person which becomes a U.K.
Guarantor after the Closing Date pursuant to the terms of this Agreement, shall
guarantee payment and performance of the U.K. Obligations by becoming a party to
the U.K. Debenture.

(d) Each U.S. Obligated Party, including any Person which becomes a U.S.
Borrower or a U.S. Subsidiary Guarantor after the Closing Date pursuant to the
terms of this Agreement, shall guarantee payment and performance of the U.S.
Obligations pursuant to a U.S. Subsidiary Guaranty Agreement.

Section 6.32 Additional Collateral; Further Assurances.

(a) Each Obligated Party shall cause each Wholly-Owned Subsidiary owned by such
Obligated Party, within 30 days of such entity becoming a Wholly-Owned
Subsidiary (other than a Subsidiary organized solely to consummate an
Acquisition, in which case such Subsidiary shall become an Obligated Party
within 30 days of the consummation of the subject Acquisition) that is formed
under the laws of Canada (or

 

87



--------------------------------------------------------------------------------

any province thereof), England, or the U.S. (or any state of the U.S.),
excluding Ride Snowboard Company, Ride Manufacturing, Inc., SMP Clothing, Inc.,
Smiley Hats, Inc., Carve, Inc., Preston Binding Company, K2 Funding Inc., K2
Finance Company, K2 Receivables Corporation (collectively referred to in this
Section as the “excluded U.S. Subsidiaries”) and any other such Subsidiary which
is not organized under the laws of Canada (or any province thereof), England, or
the U.S. (or any state of the U.S.), to become a Borrower (subject to
Section 16.4) and/or a Guarantor, as follows:

(i) each Subsidiary of the Parent organized under the laws of Canada (or any
province thereof) shall become a Canadian Guarantor;

(ii) each Subsidiary of the Parent organized under the laws of England shall
become a U.K. Guarantor;

(iii) each Subsidiary of the Parent organized under the laws of the U.S. (or any
state thereof) shall become a U.S. Guarantor, and a U.S. Borrower (subject to
Section 16.4), as applicable;

provided that in the event that any of the excluded U.S. Subsidiaries
(individually or collectively) owns any Property with an aggregate book value or
fair market value in excess of $100,000 or has revenue in any Fiscal Year in
excess of $100,000, the Obligated Parties shall notify the Administrative Agent
in writing thereof and propose to the Administrative Agent that such excluded
Subsidiary (or excluded Subsidiaries) become, and if the Administrative Agent so
requests cause such excluded Subsidiary (or excluded Subsidiaries) to become,
either a U.S. Borrower and a U.S. Subsidiary Guarantor or a U.S. Subsidiary
Guarantor (but not a U.S. Borrower) subject to the terms of this Agreement to
the extent required to cause the aggregate book value or fair market value of
all Property owned by such excluded Subsidiaries to be equal to or less than
$100,000 and to cause the revenue of all such excluded Subsidiaries,
collectively, to be equal to or less than $100,000.

(b) Upon the request of the Administrative Agent, each Obligated Party shall
(x) grant Liens to the Collateral Agent, for the benefit of the Agents and the
Lenders, pursuant to such documents as the Administrative Agent may reasonably
deem necessary and deliver such property, documents, and instruments as the
Agent may request to perfect the Liens of the Collateral Agent in any Property
of such Obligated Party which constitutes Facility Collateral, including any
parcel of real Property located in the U.S. or Canada owned by any Obligated
Party (provided that, with respect to any such real Property, the Obligated
Parties shall only be required to deliver agreements, documents, information,
and instruments of the type referenced in Section 4.1(d)), (y) execute a
Guaranty Agreement as required by Section 6.31, and (z) in connection with the
foregoing requirements, or either of them, deliver to the Administrative Agent
(in its discretion) all items of the type required by Section 4.1 (as
applicable). Notwithstanding any other provision of this Agreement:

(i) Liens on Facility Collateral owned by the Parent shall secure all of the
Obligations;

 

88



--------------------------------------------------------------------------------

(ii) Liens on Facility Collateral owned by the Canadian Obligated Parties shall
secure the Canadian Obligations;

(iii) Liens on Facility Collateral owned by the U.K. Obligated Parties shall
secure the U.K. Obligations; and

(iv) Liens on Facility Collateral owned by the U.S. Obligated Parties (other
than the Parent) shall secure the U.S. Obligations.

Upon execution and delivery of such Loan Documents and other agreements,
certificates, documents, and instruments, each such Person shall automatically
become a Borrower and a Guarantor, or a Guarantor (but not a Borrower), as
applicable, hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.

(c) Without limiting the foregoing, each Obligated Party shall, and shall cause
each of the Parent’s Subsidiaries which is required to become an Obligated Party
pursuant to the terms of this Agreement to, execute and deliver, or cause to be
executed and delivered, to the Agents such documents and agreements, and shall
take or cause to be taken such actions as the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents.

Section 6.33 Amendments to Agreements. No Obligated Party will amend or
terminate (a) the Convertible Subordinated Debentures, (b) the 2003 Convertible
Notes, (c) the Securities Purchase Agreement entered into in connection with the
Convertible Subordinated Debentures, (d) the 2004 Senior Notes or (e) any
agreement, certificate, document, or instrument entered into or delivered in
connection with any of the agreements referenced in clause (a) and clause
(d) preceding.

Section 6.34 Prepayment of Indebtedness. No Obligated Party will directly or
indirectly voluntarily prepay, defease, or in substance defease, purchase,
redeem, retire prior to its stated maturity the 2004 Senior Notes, the
Convertible Subordinated Debentures, the 2003 Convertible Notes or any other
Subordinated Indebtedness, or otherwise acquire, any Subordinated Indebtedness.
No Obligated Party will make any payment (including any principal, interest, or
fees) with respect to any Subordinated Indebtedness except in accordance with
the subordination provisions governing any such Subordinated Indebtedness.
Notwithstanding the foregoing, the Parent may prepay, purchase, or redeem the
2004 Senior Notes, the Convertible Subordinated Debentures, the 2003 Convertible
Notes and any Subordinated Indebtedness, provided that, as of the date of such
prepayment, purchase or redemption, no Default exists or would result therefrom
and Unused Availability (calculated on a pro forma and projected basis to
reflect such prepayment, purchase or redemption) will be equal to or greater
than $50,000,000 for each day during both the period that is 180-days prior to
the date of such prepayment, purchase or redemption and the period that is
180-days following the date of such prepayment, purchase or redemption. The
Parent may further prepay, purchase, or redeem the 2004 Senior Notes, the
Convertible Subordinated Debentures, the 2003 Convertible Notes and any
Subordinated Indebtedness, even if not permitted by the above sentence, if the
total amount of such

 

89



--------------------------------------------------------------------------------

prepayments, purchases or redemptions does not exceed $5,000,000 in the
aggregate for any Fiscal Year of the Parent, and no Default exists or would
result therefrom.

Section 6.35 Cash Management. At all times during the term of this Agreement,
each Obligated Party shall have established and shall maintain a depository bank
as such Obligated Party’s principal depository bank(s) (subject, at all times
during the term of this Agreement, to the approval of the Administrative Agent
in its sole discretion), including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

ARTICLE 7

DEFAULTS

Section 7.1 Events of Default. The occurrence of any one or more of the
following events shall constitute a Default:

(a) any representation or warranty made or deemed made by or on behalf of the
Obligated Parties to any Agent (or the U.K. Security Trustee on behalf of the
Agents and the Lenders) or any Lender under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;

(b) nonpayment when due of any principal, interest, commitment fee, LC Fee,
Reimbursement Obligation, Acceptance Reimbursement Obligation or any other
amount owing under any Loan Document and, with respect to any such payment
obligation (other than a payment obligation in respect of the payment of the
principal on any Loan or under any Reimbursement Obligation or Acceptance
Reimbursement Obligation) such non-payment continues for five Business Days;

(c) breach by any Obligated Party of any of the terms or provisions of
Section 6.1, Section 6.2, Section 6.3, Section 6.8, Section 6.11 through
Section 6.29, and Section 6.31 through Section 6.35;

(d) breach by any Obligated Party (other than a breach which constitutes a
Default under another clause of this Article 7) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within fifteen days after written notice to the Parent from the Administrative
Agent;

(e) any event of default shall occur with respect to any Material Indebtedness
of the Parent or any of its Subsidiaries (beyond the applicable grace period
with respect thereto, if any), or any other default or event shall occur or
condition exist, the effect of which default, event, or condition is to cause,
or to permit the holder(s) of any Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any such
agreement to be terminated prior to its stated expiration date, or any Material
Indebtedness of any of the Parent or any of its Subsidiaries shall be declared
to

 

90



--------------------------------------------------------------------------------

be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof;

(f) the Parent, any Obligated Party or any Material Subsidiary shall (i) have an
order for relief or any other order or decree of court entered with respect to
it under the Bankruptcy Code, the BIA, the Companies Creditors Arrangement Act
(Canada), the Insolvency Act, or any similar laws of any applicable
jurisdiction, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator, monitor, administrator, or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding (including by petition, proposal, notice of intent to file a
proposal, or similar action) seeking an order for relief under the Bankruptcy
Code, the BIA, the Companies Creditors Arrangement Act (Canada), the Insolvency
Act, or any similar laws of any applicable jurisdiction, or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, consolidation, adjustment, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any action to authorize or effect any of the foregoing actions set
forth in this clause (f), (vi) not pay, or admit in writing its inability to
pay, its debts generally as they become due, or (vii) fail to contest in good
faith any appointment or proceeding described in clause (g) following;

(g) a receiver, trustee, examiner, liquidator, monitor, administrator, or
similar official shall be appointed for the Parent, any Obligated Party, any
Material Subsidiary or any Substantial Portion of their respective Property
(excluding any such appointment specified in Section 7.1(f)(iv)) and such
appointment continues undischarged for a period of 60 consecutive days, or a
warrant of attachment or execution, writ of seizure or seizure and sale, or
similar process shall be issued against any Substantial Portion of its Property;

(h) a proceeding described in Section 7.1(f)(iv) shall be instituted by any
third party against the Parent, any Obligated Party or any Material Subsidiary
and such proceeding continues undismissed or unstayed for a period of 60
consecutive days;

(i) any court, government, or governmental agency shall seize or otherwise
appropriate, or take custody or control of, all or any portion of the Property
of any of the Parent, an Obligated Party or a Material Subsidiary which, when
taken together with all other Property of the Parent and its Subsidiaries so
seized, appropriated, or taken custody or control of, during the twelve month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion;

(j) the Parent or any of its Subsidiaries shall fail within 30 days to pay,
bond, or otherwise discharge one or more (i) judgments or orders for the payment
of money which is $10,000,000 or more (or the equivalent thereof in currencies
other than U.S. dollars) in excess of the amount of insurance coverage therefor
or (ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments,
in any such case, are not stayed on appeal or

 

91



--------------------------------------------------------------------------------

otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(k) (i) the occurrence of any Reportable Event which is reasonably expected to
cause the Parent or any member of the Controlled Group to incur any liability,
indebtedness, or obligations in excess of $5,000,000, or (ii) the occurrence of
any Termination Event;

(l) any Change in Control shall occur;

(m) the Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Parent or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $5,000,000;

(n) the Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Parent and the other members of the Controlled Group (taken
as a whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years of each such Multiemployer
Plan immediately preceding the plan year in which the reorganization or
termination occurs by an amount exceeding $5,000,000;

(o) any Obligated Party shall (i) be the subject of any proceeding or
investigation pertaining to the release by such Obligated Party or any other
Person of any toxic or hazardous waste or substance into the environment or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) preceding, could reasonably be expected to have a
Material Adverse Effect;

(p) any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty Agreement, any Guarantor shall fail to comply
with any of the terms or provisions of any Guaranty Agreement to which it is a
party, any Guarantor shall deny that it has any further liability under any
Guaranty Agreement to which it is a party or shall give notice to such effect,
any Security Agreement or Real Estate Mortgage shall for any reason fail to
create a valid and perfected first priority (other than Permitted Liens which
are specifically permitted to have priority over the Liens of the Collateral
Agent pursuant to this Agreement) Lien in any Facility Collateral purported to
be covered thereby, or any Loan Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Loan Document;

 

92



--------------------------------------------------------------------------------

(q) (i) there shall occur any “Mandatory Redemption Event” under the Convertible
Subordinated Debentures or the Securities Purchase Agreement entered into in
connection therewith, (ii) the Parent makes or the holders of the Convertible
Subordinated Debentures receive without immediately paying over to the
Administrative Agent, for the benefit of the Lenders, any payment in respect of
the Convertible Subordinated Debentures prohibited by the subordination
provisions thereof or any such holder commences an “Enforcement Action”
prohibited by the Convertible Subordinated Debentures or (iii) there shall be a
“Change in Control” under the 2004 Senior Notes; or

(r) the representation and warranty set forth in Section 5.15 shall at any time
not be true and correct.

ARTICLE 8

REMEDIES; WAIVERS AND AMENDMENTS

Section 8.1 Remedies; Acceleration; Facility LC/Acceptance Collateral Account.

(a) If any Default occurs hereunder, the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) may (i) reduce the Aggregate
Commitment or the Accounts Advance Rate or the Inventory Advance Amount,
(ii) terminate or suspend the obligations of the Lenders to make Loans
hereunder, the obligation of the LC Issuer to issue Facility LCs, and the
obligation of the Acceptance Lender to accept Acceptances, (iii) declare the
Obligations to be due and payable, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest, or notice of
any kind, all of which the Borrowers hereby expressly waive, (iv) terminate the
Aggregate Commitment, (v) upon notice to the Parent and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Parent to pay, and the Parent will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent an
amount in immediately available funds, which funds shall be held in the Facility
LC/Acceptance Collateral Account, equal to 110% of the difference of (y) the sum
of the amount of LC Obligations, plus the amount of Acceptance Obligations at
such time, less (z) the amount on deposit in the Facility LC/Acceptance
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”), which funds shall be deposited
in the Facility LC/Acceptance Collateral Account, and (vi) pursue their other
rights and remedies under the Loan Documents and applicable law.

(b) Upon the occurrence of any Default described in Section 7.1(f) or
Section 7.1(g), the Aggregate Commitment shall automatically and immediately
terminate, the obligations of the Lenders to make Loans hereunder, the
obligation of the LC Issuer to issue Facility LCs, and the obligation of the
Acceptance Lender to accept Acceptances shall automatically and immediately
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the Collateral
Agent, the LC Issuer, the Acceptance Lender, or any Lender, and the Parent will
be and become thereby unconditionally obligated, without any further

 

93



--------------------------------------------------------------------------------

notice, act, or demand, to pay to the Administrative Agent the Collateral
Shortfall Amount.

(c) During the existence of any Default: (i) the Collateral Agent, and to the
extent appropriate, the Administrative Agent, shall have, for the benefit of the
Agents and the Lenders, in addition to all other rights of the Agents and the
Lenders, the rights and remedies of a secured party under the Loan Documents and
the UCC; (ii) the Collateral Agent may, at any time, take possession of the
Facility Collateral and keep it on any Obligated Party’s premises, at no cost to
any Agent or any Lender, or remove any part of it to such other place or places
as the Collateral Agent may desire, or any Obligated Party shall, upon the
Collateral Agent’s demand, at such Obligated Party’s cost, assemble the Facility
Collateral and make it available to the Collateral Agent at a place reasonably
convenient to the Collateral Agent; and (iii) the Collateral Agent may sell and
deliver any Facility Collateral at public or private sales, for cash, upon
credit, or otherwise, at such prices and upon such terms as the Collateral Agent
deems advisable, in its sole discretion, and may, if the Collateral Agent deems
it reasonable, postpone or adjourn any sale of the Facility Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Without in any way requiring notice to
be given in the following manner, each Obligated Party agrees that any notice by
the Collateral Agent of sale, disposition, or other intended action hereunder or
in connection herewith, whether required by the UCC or otherwise, shall
constitute reasonable notice to the Obligated Parties if such notice is mailed
by registered or certified mail, return receipt requested, postage prepaid, or
is delivered personally against receipt, at least ten days prior to such action
to the Obligated Parties’ address specified pursuant to Section 13.1. If any
Facility Collateral is sold on terms other than payment in full at the time of
sale, no credit shall be given against the Obligations until the Agents or the
Lenders receive payment, and if the buyer defaults in payment, the Collateral
Agent may resell the Facility Collateral without further notice to any Obligated
Party. In the event the Collateral Agent seeks to take possession of all or any
portion of the Facility Collateral by judicial process, each Obligated Party
irrevocably waives: (A) the posting of any bond, surety, or security with
respect thereto which might otherwise be required; (B) any demand for possession
prior to the commencement of any suit or action to recover the Facility
Collateral; and (C) any requirement that the Collateral Agent retain possession
and not dispose of any Facility Collateral until after trial or final judgment.
Each Obligated Party agrees that the Collateral Agent has no obligation to
preserve rights to the Facility Collateral or marshal any Facility Collateral
for the benefit of any Person. The Collateral Agent is hereby granted a license
or other right to use, without charge, each Obligated Party’s labels, patents,
copyrights, name, trade secrets, trade names, trademarks, and advertising
matter, or any similar property, in completing production of, advertising, or
selling any Facility Collateral, and each Obligated Party’s rights under all
licenses and all franchise agreements shall inure to the Collateral Agent’s
benefit for such purpose. The proceeds of sale shall be applied first to all
expenses of sale, including reasonable attorneys fees, and then to the
Obligations. The Collateral Agent will return any excess to the Obligated
Parties and the Obligated Parties shall remain liable for any deficiency.

 

94



--------------------------------------------------------------------------------

(d) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Parent to pay, and the
Parent will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC/Acceptance Collateral Account. The Parent
hereby pledges, assigns, and grants to the Collateral Agent, on behalf of and
for the benefit of the Agents, the Lenders, the LC Issuer, and the Acceptance
Lender, a security interest in all of the Parent’s right, title, and interest in
and to all funds which may from time to time be on deposit in the Facility
LC/Acceptance Collateral Account to secure the prompt and complete payment and
performance of the Obligations. Nothing in this Section 8.1(d) shall either
obligate the Administrative Agent to require the Parent to deposit any funds in
the Facility LC/Acceptance Collateral Account or limit the right of the
Collateral Agent to release any funds held in the Facility LC/Acceptance
Collateral Account other than as required by this Section 8.1.

(e) The Collateral Agent may at any time or from time to time after funds are
deposited in the Facility LC/Acceptance Collateral Account, apply such funds to
the payment of the Obligations and any other amounts as shall from time to time
have become due and payable by the Borrowers to the Agents, the Lenders, the LC
Issuer, or the Acceptance Lender under the Loan Documents.

(f) At any time while any Default is continuing, neither the Parent nor any
Person claiming on behalf of or through the Parent shall have any right to
withdraw any of the funds held in the Facility LC/Acceptance Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility
LC/Acceptance Collateral Account shall be returned by the Agents to the Parent
or paid to whomever may be legally entitled thereto at such time.

(g) If a Default occurs and is continuing, each Obligated Party hereby waives
all rights to notice and hearing prior to the exercise by the Agents or the U.K.
Security Trustee of their respective rights to repossess the Facility Collateral
without judicial process or to replevy, attach, or levy upon the Facility
Collateral without notice or hearing.

Section 8.2 Amendments.

(a) Except as specified in clause (b) following, subject to the provisions of
this Section 8.2, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Obligated Parties may enter
into agreements supplemental hereto (including amendments of this Agreement and
waivers of any provision of this Agreement or any Default) for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Obligated Parties hereunder or waiving
any Default hereunder.

 

95



--------------------------------------------------------------------------------

(b) No supplemental agreement entered into pursuant to clause (a) preceding
shall, without the consent of all of the Lenders:

(i) extend the final maturity of any Loan, extend the expiry date of any
Facility LC to a date after the Facility Termination Date, forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or forgive all or any portion of the principal amount of any Acceptance
or any Acceptance Reimbursement Obligation related thereto;

(ii) reduce the rate (except as provided in Section 2.5(b)) or change the time
of payment of principal, interest, fees, or other amounts payable to the Lenders
pursuant to any Loan Document;

(iii) extend the Facility Termination Date;

(iv) increase the amount contained in clause (a) of the definition of Canadian
Borrowing Base and U.K. Borrowing Base, increase the amount of the Aggregate
Commitment (other than pursuant to Section 2.1(b)), increase the maximum amount
of Swingline Loans in Section 2.1(h), or increase the maximum amount of
Collateral Protection Advances in Section 2.1(i);

(v) amend the definition of Required Lenders;

(vi) amend Section 2.16;

(vii) increase the Accounts Advance Rate or the Inventory Advance Amount;

(viii) permit any Obligated Party to assign its rights under this Agreement;

(ix) amend this Section 8.2 or any provision of any Loan Document requiring
consent or approval of all of the Lenders;

(x) release any Borrower or Guarantor, other than in connection with any
permitted merger or consolidation under Section 6.17; or

(xi) release all or substantially all the Facility Collateral or, other than as
provided in Section 10.16, any Facility Collateral.

No amendment of any provision of this Agreement relating to the Agents or the
Swingline Lender shall be effective without the written consent of the Agents or
the Swingline Lender, as the case may be. No increase of a Lender’s Commitment
may be effected without the consent of the affected Lender. No reduction of the
amount of principal, interest, or fees due to any Lender may be effected without
the consent of such Lender. No amendment of any provision of this Agreement
relating to the Swingline Loans shall be effective without the written consent
of JPMorgan Chase Bank, N.A. No amendment of any provision relating to the LC
Issuer shall be effective without the

 

96



--------------------------------------------------------------------------------

written consent of the LC Issuer. No amendment of any provision relating to the
Acceptance Lender shall be effective without the written consent of the
Acceptance Lender. The Administrative Agent may (i) waive payment of the fee
required under Section 12.1(b) and (ii) amend the amount of the Commitments
specified on the signature pages of each Lender hereto to reflect increases in
the Commitment of any Lender pursuant to Section 2.1(b) and assignments entered
into pursuant to Section 12.1, each without obtaining the consent of any other
party to this Agreement. Notwithstanding the foregoing, the Administrative Agent
may, in its sole discretion request that JPMorgan Chase Bank, N.A. make
Swingline Loans in accordance with Section 2.1(h) and make Collateral Protection
Advances in accordance with Section 2.1(i).

(c) If any fees are paid to the Lenders as consideration for amendments,
waivers, or consents with respect to this Agreement, at the Administrative
Agent’s election, such fees may be paid only to those Lenders that agree to such
amendments, waivers, or consents within the time specified for submission
thereof.

Section 8.3 Preservation of Rights. No delay or omission of the Agents, the U.K.
Security Trustee, the Lenders, the LC Issuer, or the Acceptance Lender to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrowers to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment, or other variation
of the terms, conditions, or provisions of the Loan Documents whatsoever shall
be valid unless in writing signed by the Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agents, the U.K. Security Trustee,
the Lenders, the LC Issuer, and the Acceptance Lender until the Obligations have
been paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.1 Survival of Representations. All representations and warranties of
the Obligated Parties contained in this Agreement and the other Loan Documents
shall survive execution, delivery, and acceptance of the Loan Documents and the
making of the Credit Extensions herein contemplated.

Section 9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer, the Acceptance Lender, nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
limitation or prohibition provided by any applicable statute or regulation.

Section 9.3 Headings. Section headings in the Loan Documents are for convenience
of reference only and shall not govern the interpretation of any of the
provisions of the Loan Documents.

 

97



--------------------------------------------------------------------------------

Section 9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Obligated Parties, the Agents, the U.K. Security
Trustee, the LC Issuer, the Acceptance Lender, and the Lenders and supersede all
prior agreements and understandings among the Borrowers, the Agents, the LC
Issuer, the Acceptance Lender, and the Lenders relating to the subject matter
thereof other than those contained in the letter agreement described in
Section 10.13 which shall survive and remain in full force and effect during the
term of this Agreement.

Section 9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner, co-venturer, or agent of any other Lender (except to the
extent to which the Administrative Agent is authorized to act as administrative
agent for the Lenders hereunder). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Section 9.6, Section 9.10, and Section 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

Section 9.6 Expenses; Indemnification.

(a) The Borrowers shall reimburse the Agents and the Arranger for any costs,
internal charges, and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agents, which attorneys may be
employees of the Agents) paid or incurred by the Agents or the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification, and administration of the Loan Documents. The Borrowers
also agree to reimburse the Agents, the Arranger, the LC Issuer, and the
Acceptance Lender for any costs, internal charges, and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agents, the Arranger, the LC Issuer, and the Acceptance Lender, which attorneys
may be employees of the Agents, the Arranger, the LC Issuer, or the Acceptance
Lender) paid or incurred by the Agents, the Arranger, the LC Issuer, or the
Acceptance Lender in connection with the collection and enforcement of the Loan
Documents. Expenses being reimbursed by the Borrowers pursuant to this Section
include, without limitation, (i) the cost and expense of obtaining appraisals of
receivables and inventory, provided that, if no Default is in existence or the
daily average Unused Availability for any completed three consecutive calendar
month period since the Closing Date has not been less than $45,000,000, the
Borrowers’ obligation to reimburse the Administrative Agent for the cost of any
such appraisal shall be limited to one such appraisal in any Fiscal Year,
(ii) costs and expenses (including reasonable attorney fees and expenses of the
Agents) for any amendment, supplement, waiver, consent, or subsequent closing in
connection with the Loan Documents and the transactions contemplated thereby,
(iii) reasonable costs and expenses of lien and title searches, title insurance,
and environmental audits, (iv) taxes, fees, and other charges for recording each
Real Estate Mortgage, filing financing statements and continuations, and other
actions to perfect, protect, and continue the Liens

 

98



--------------------------------------------------------------------------------

in favor of the Collateral Agent created under the Loan Documents (including
costs and expenses paid or incurred by the Agents in connection with the
consummation of this Agreement), (v) sums paid or incurred by the Agents to pay
any amount or take any action required of any Obligated Party under the Loan
Documents that such Obligated Party fails to pay or take; (vi) costs of
inspections and verifications of the Facility Collateral, including travel,
lodging, and meals for field examinations and inspections of the Facility
Collateral and the Obligated Parties’ operations by the Administrative Agent,
plus the Administrative Agent’s then customary charge for field examinations and
audits and the preparation of reports thereof (such charge is currently $750 per
day (or portion thereof) for each Person retained or employed by the
Administrative Agent with respect to each field examination or audit) to the
extent incurred (A) at any time during the existence of any Default or Unmatured
Default, (B) at any time if the daily average Unused Availability for any
completed three consecutive calendar month period since the Closing Date has
been less than $45,000,000, (C) at any time to permit assets acquired in
connection with a Permitted Acquisition to be included in the determination of
the Borrowing Base, or (D) at any other time up to one time during any calendar
year, and (vii) costs and expenses of forwarding loan proceeds, collecting
checks and other items of payment, and establishing and maintaining deposit
accounts and lockboxes required under the Loan Documents, and costs and expenses
of preserving and protecting the Facility Collateral.

(b) The Borrowers hereby further agree to indemnify the Agents, the Arranger,
the LC Issuer, the Acceptance Lender, each Lender, their respective Affiliates,
and each of their directors, officers, agents, and employees against all losses,
claims, damages, penalties, judgments, liabilities, and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Agents, the Arranger, the LC Issuer, the Acceptance Lender, any
Lender or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby, or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.

The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement.

Section 9.7 Numbers of Documents. All statements, notices, closing documents,
and requests hereunder required to be provided to the Agents shall be provided
to the Agents with sufficient counterparts so that the Agents may deliver one to
each of the Lenders.

Section 9.8 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP, except that any
calculation or determination which is to be made on a consolidated basis shall
be made for the Parent and all its Subsidiaries, including those Subsidiaries,
if any, which are unconsolidated on the Parent’s audited financial statements.

 

99



--------------------------------------------------------------------------------

Section 9.9 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

Section 9.10 Nonliability of the Lenders. The relationship between each
Obligated Party on the one hand and the Lenders, the LC Issuer, the Acceptance
Lender, the Arranger, the Administrative Agent, the Collateral Agent, and the
U.K. Security Trustee on the other hand shall be solely that of debtor and
creditor. Neither the Administrative Agent, the Collateral Agent, the Arranger,
the U.K. Security Trustee, the LC Issuer, the Acceptance Lender, nor any Lender
shall have any fiduciary responsibilities to any Obligated Party. Neither the
Administrative Agent, the Collateral Agent, the Arranger, the U.K. Security
Trustee, the LC Issuer, the Acceptance Lender, nor any Lender undertakes any
responsibility to any Obligated Party to review or inform such Obligated Party
of any matter in connection with any phase of the other Obligated Parties’
business or operations. Each Obligated Party agrees that neither the
Administrative Agent, the Collateral Agent, the Arranger, the U.K. Security
Trustee, the LC Issuer, the Acceptance Lender, nor any Lender shall have
liability to such Obligated Party (whether sounding in tort, contract, or
otherwise) for losses suffered by such Obligated Party in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission, or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, the Collateral Agent, the
Arranger, the U.K. Security Trustee, the LC Issuer, the Acceptance Lender, nor
any Lender shall have any liability with respect to, and each Obligated Party
hereby waives, releases, and agrees not to sue for, any special, indirect,
consequential, or punitive damages suffered by such Obligated Party in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

Section 9.11 Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Obligated Parties pursuant to this
Agreement in confidence, except for disclosure (a) to such Lender’s Affiliates
and to other Lenders and their respective Affiliates, (b) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(c) to regulatory officials, (d) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (e) to any Person in connection
with any legal proceeding to which such Lender is a party, (f) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants, and other professional advisors to such counterparties,
and (g) permitted by Section 12.1.

Section 9.12 Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.

Section 9.13 Disclosure. Each Obligated Party and each Lender hereby
acknowledges and agrees that JPMorgan Chase Bank, N.A. and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Obligated Parties and their respective Affiliates.

 

100



--------------------------------------------------------------------------------

Section 9.14 Designated Senior Debt. The Obligations under this Agreement and
the other Loan Documents, and all rights, remedies, powers, and privileges of
the Agents and each of the Lenders hereunder and thereunder, constitute
“Designated Senior Debt” for all purposes of the Convertible Subordinated
Debentures.

Section 9.15 USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

ARTICLE 10

THE AGENTS

Section 10.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as a contractual representative (herein
referred to as the “Administrative Agent”) and JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as a contractual representative (herein
referred to as the “Collateral Agent”; the Administrative Agent and the
Collateral Agent each an “Agent” and, collectively, the “Agents”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Agents to act as the contractual representatives of such Lender with the
rights and duties expressly set forth herein and in the other Loan Documents.
Each Agents agrees to act as such contractual representative upon the express
conditions contained in this Article 10. Notwithstanding the use of the term
“agent,” it is expressly understood and agreed that neither of the Agents shall
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Agents are merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In their capacity as the
Lenders’ contractual representatives, each of the Agents (a) does not hereby
assume any fiduciary duties to any of the Lenders, (b) is a “representative” of
the Lenders within the meaning of the term “secured party” as defined in the
UCC, and (iii) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents. Each of the Lenders hereby agrees to assert no claim against
either of the Agents on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

Section 10.2 Powers. Each of the Agents shall have and may exercise such powers
under the Loan Documents as are specifically delegated to such Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto. Each of the Agents shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by one of the Agents.

Section 10.3 General Immunity. No Agent-Related Party shall be liable to any
Obligated Party or any Lender for any action taken or omitted to be taken by an
Agent-Related Party hereunder or under any other Loan Document or in connection
herewith or therewith except to

 

101



--------------------------------------------------------------------------------

the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Agent-Related Party.

Section 10.4 No Responsibility for Loans, Recitals, etc. No Agent-Related Party
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty, or representation made in connection with any Loan
Document or any borrowing hereunder, (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender, (c) the satisfaction of any condition specified in Article 4,
(d) the existence or possible existence of any Default or Unmatured Default,
(e) the validity, enforceability, effectiveness, sufficiency, or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith, (f) the value, sufficiency, creation, perfection, or priority of any
Lien in any Facility Collateral, or (g) the financial condition of the Obligated
Parties or of any Affiliate of any Obligated Party. The Agents shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Obligated Parties to the Agents at such time, but is voluntarily
furnished by the Obligated Parties to the Agents (either in its capacity as an
Agent or in its individual capacity).

Section 10.5 Action on Instructions of the Lenders. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or if so specified by this Agreement, all Lenders), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders. The Lenders hereby acknowledge that each Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. Each
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost,
and expense that it may incur by reason of taking or continuing to take any such
action.

Section 10.6 Employment of Agents and Counsel. The Agents may execute any of
their duties as Agent hereunder and under any other Loan Document by or through
their respective employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by an Agent
or their respective authorized agents, for the default or misconduct of any such
agents or attorneys-in-fact selected by such Agent with reasonable care. Each
Agent shall be entitled to advice of counsel concerning the contractual
arrangement between such Agent and the Lenders and all matters pertaining to
such Agent’s duties hereunder and under any other Loan Document.

Section 10.7 Reliance on Documents; Counsel. Each Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper, or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by such Agent, which counsel
may be employees of such Agent.

 

102



--------------------------------------------------------------------------------

Section 10.8 The Agents’ Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify each Agent ratably in proportion to their respective
Commitment (or, if the Commitments have been terminated, in proportion to their
Commitment immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrowers for which such Agent is entitled to reimbursement by
the Borrowers under the Loan Documents, (b) for any other expenses incurred by
such Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration, and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by such Agent in
connection with any dispute between such Agent and any Lender or between two or
more of the Lenders, but excluding any such expenses arising as a result of such
Agent’s gross negligence or willful misconduct), and (c) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against such Agent in
connection with any dispute between such Agent and any Lender or between two or
more of the Lenders, but excluding any such expenses arising as a result of such
Agent’s gross negligence or willful misconduct), or the enforcement of any of
the terms of the Loan Documents or of any such other documents, provided that
(y) no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Agent and (z) any indemnification required pursuant to Section 3.5(g)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

Section 10.9 Notice of Default. Each Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder unless
such Agent has received written notice from a Lender (excluding JPMorgan Chase
Bank, N.A.) or the Borrowers referring to this Agreement describing such Default
or Unmatured Default and stating that such notice is a “notice of default” and
such Agent shall have had a reasonable opportunity to confirm the existence of
any such described Default or Unmatured Default. In the event that an Agent
receives such a notice, such Agent shall give prompt notice thereof to the
Lenders. Subject to Section 8.2(b), the Agents shall take such action with
respect to such Default or Unmatured Default as may be requested by the Required
Lenders; provided, however, that unless and until the Agents have received any
such request, the Agents may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Unmatured
Default as they shall deem advisable.

Section 10.10 Rights as a Lender. In its capacity as a Lender, each Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not an Agent, and the term “Lender” or “Lenders” shall, at any
time when an Agent is a Lender, unless the context otherwise indicates, include
each Agent in its individual capacity. The Agents and their respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity, or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Obligated
Party or any of its Affiliates.

 

103



--------------------------------------------------------------------------------

Section 10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Agent, the Arranger, or any other
Lender and based on the financial statements prepared by the Obligated Parties
and such other documents and information as such Lender has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent, the Arranger, or any other Lender and
based on such documents and information as such Lender shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

Section 10.12 Successor Agents. An Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, 45 days after the retiring Agent gives notice of its
intention to resign. Either Agent may be removed at any time with or without
cause by written notice received by such Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrowers and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders within 30
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, an Agent may at any time
without the consent of the Borrowers or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If an
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of such Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as an Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of an Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article 10 shall continue in effect for the
benefit of such resigning or removed Agent in respect of any actions taken or
omitted to be taken by it while it was acting as an Agent hereunder and under
the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 10.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate, or
other analogous rate of the new Administrative Agent.

Section 10.13 Agents Fees. The U.S. Borrowers agree to pay to the Agents, for
their respective accounts, the fees payable in the amounts and at the times
separately agreed upon between the U.S. Borrowers and the Agents from time to
time, including fees of 0.05% multiplied by each Lender’s Commitment, paid to
the Administrative Agent, for the account of each Lender, on or prior to the
Closing Date.

 

104



--------------------------------------------------------------------------------

Section 10.14 Delegation to Affiliates. The Borrowers and the Lenders agree that
any Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents, and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agents are entitled under Article 9 and
Article 10.

Section 10.15 Execution of Loan Documents.

(a) The Lenders hereby empower and authorize each Agent, on behalf of the Agents
and the Lenders, to execute and deliver to the Obligated Parties the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents.
Each Lender agrees that any action taken by the Agents or the Required Lenders
in accordance with the terms of this Agreement or the other Loan Documents, and
the exercise by the Agents or the Required Lenders of their respective powers
set forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders. The Lenders
acknowledge that all of the Obligations hereunder constitute one debt, secured
pari passu by all of the Facility Collateral.

(b) Without limiting the generality of clause (a) preceding, for the purposes of
creating a solidarite active in accordance with Article 1541 of the Civil Code
of Québec, between each Lender, taken individually, on the one hand, and the
Agents, on the other hand, each Obligated Party, each such Lender, and such
Agent acknowledge and agree that such Lender and the Agents are hereby conferred
the legal status of solidary creditors of each Obligated Party in respect of all
Obligations, present and future, owed by each Obligated Party to each such
Lender and the Agents (collectively, the “Solidary Claim”). Each Obligated Party
which is not a signatory of this Agreement but is or may become a signatory to
any other Loan Documents shall be deemed to have accepted the provisions
contained in this clause (b) by its execution of such other Loan Documents.
Accordingly, but subject (for the avoidance of doubt) to Article 1542 of the
Civil Code of Québec, the Obligated Parties are irrevocably bound towards the
Agents and each Lender in respect of the entire Solidary Claim of the Agents and
such Lender. As a result of the foregoing, the parties hereto acknowledge that
the Agents and each Lender shall at all times have a valid and effective right
of action for the entire Solidary Claim of the Agents and such Lender and the
right to give full acquittances for it. Accordingly, without limiting the
generality of the foregoing, the Agents, as solidary creditors with each Lender,
shall at all times have a valid and effective right of action in respect of all
Obligations, present and future, owed by each Obligated Party to the Agents and
Lenders or any of them and the right to give a full acquittance for same. The
parties further agree and acknowledge that the Liens created by the Security
Agreements and any other Loan Document on the Facility Collateral shall be
granted to the Collateral Agent, for its own benefit and for the benefit of the
Administrative Agent and the Lenders.

 

105



--------------------------------------------------------------------------------

Section 10.16 Facility Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its sole discretion, to release or subordinate (as applicable) any Liens
granted to the Collateral Agent by the Obligated Parties on any Facility
Collateral (i) upon the termination of the Aggregate Commitment and payment and
satisfaction in full of all Obligations, (ii) constituting Property being sold
or disposed of if the Obligated Party disposing of such Property certifies to
the Collateral Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting Property in which
no Obligated Party has at any time during the term of this Agreement owned any
interest, (iv) constituting property leased to an Obligated Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, (v) owned by or leased to an Obligated Party which is subject to a
purchase money security interest or which is the subject of a Capitalized Lease,
or (vi) as required to effect any sale or other disposition of such Facility
Collateral in connection with any exercise of remedies of the Agents and the
Lenders pursuant to Section 8.1. Upon request by the Agents or the Obligated
Parties at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release any Liens upon particular types or items of Facility
Collateral pursuant to this Section 10.16. Except as provided in the preceding
sentence, the Collateral Agent will not release any Liens on Facility Collateral
without the prior written authorization of the Required Lenders; provided that
the Collateral Agent may, in its discretion, during any calendar year without
the prior authorization of the Required Lenders, release its Liens on Facility
Collateral valued in the aggregate not in excess of $5,000,000. Upon request by
the Agents or the Obligated Parties at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release its Liens upon particular
types or items of Facility Collateral pursuant to this Section 10.16.

(b) Upon receipt by the Collateral Agent of any authorization required pursuant
to Section 10.16(a) from the Required Lenders of the Collateral Agent’s
authority to release any Liens upon particular types or items of Facility
Collateral, and upon at least five Business Days prior written request by the
Obligated Parties, the Collateral Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of its Liens upon such Facility Collateral; provided that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in the Collateral Agent’s opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Obligated Parties in respect of) all interests retained by the Obligated
Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(c) The Agents shall have no obligation whatsoever to any of the Lenders to
assure that the Facility Collateral exists or is owned by the Obligated Parties
or is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Collateral Agent therein have been properly or sufficiently or
lawfully created, perfected,

 

106



--------------------------------------------------------------------------------

protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agents pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Facility Collateral, or any act, omission, or event related thereto, each Agent
may act in any manner it may deem appropriate, in its sole discretion given such
Agent’s own interest in the Facility Collateral in its capacity as one of the
Lenders and that such Agent shall have no other duty or liability whatsoever to
any Lender as to any of the foregoing.

Section 10.17 Agency for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the
UCC, the PPSA, the Civil Code, or any other applicable law can be perfected only
by possession. Should any Lender (other than the Collateral Agent) obtain
possession of any such Facility Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Facility Collateral to the Collateral Agent or
otherwise deal with such Facility Collateral in accordance with the Collateral
Agent’s instructions.

Section 10.18 Reports. Each Lender hereby agrees as follows: (a) such Lender is
deemed to have requested that each Agent furnish such Lender, promptly after it
becomes available, a copy of each Report prepared by or on behalf of such Agent;
(b) such Lender expressly agrees and acknowledges that neither JPMorgan Chase
Bank, N.A. nor any Agent (i) makes any representation or warranty as to the
accuracy of any Report or (ii) shall be liable for any information contained in
any Report; (c) such Lender expressly agrees and acknowledges that the Reports
are not comprehensive audits or examinations, that each Agent, JPMorgan Chase
Bank, N.A., or any other party performing any audit or examination will inspect
only specific information regarding the Obligated Parties and will rely
significantly upon the Obligated Parties’ books and records, as well as on
representations of the Obligated Parties’ personnel; (d) such Lender agrees to
keep all Reports confidential and strictly for its internal use, and not to
distribute any Report other than as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, such Lender agrees (i) to hold each Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Obligated Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, any Obligations and (ii) to pay and protect, and indemnify, defend, and hold
each Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by such Agent and any such
other Person preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

Section 10.19 Co-Agents. None of the Co-agents shall have any right, power,
obligation, liability, responsibility, or duty under any Loan Document other
than those applicable to all Lenders. Without limiting the foregoing, none of
the Co-agents shall have or be deemed to have a fiduciary relationship with any
other Lender. Each Lender hereby makes the same

 

107



--------------------------------------------------------------------------------

acknowledgments with respect to each of the Co-agents as it makes with respect
to the Agents in Section 10.11.

Section 10.20 Administrative Agent as U.K. Security Trustee.

(a) In this Agreement, any rights and remedies exercisable by, any documents to
be delivered to, or any other indemnities or obligations in favor of the Agents
shall be, as the case may be, exercisable by, delivered to, or be indemnities or
other obligations in favor of the Administrative Agent (or any other Person
acting in such capacity) in its capacity as U.K. Security Trustee to the extent
that the rights, remedies, deliveries, indemnities, or other obligations relate
to the U.K. Security Documents or the security thereby created. Any obligations
of the Agents in this Agreement shall be obligations of the Administrative Agent
(or any other Person acting in such capacity) in its capacity as U.K. Security
Trustee to the extent that the obligations relate to the U.K. Security Documents
or the security thereby created. Additionally, in its capacity as U.K. Security
Trustee, the Administrative Agent (or any other Person acting in such capacity)
shall have (i) all the rights, remedies, and benefits in favor of the Agents
contained in the provisions of this Article 10, (ii) all the powers of an
absolute owner of the security constituted by the U.K. Security Documents, and
(iii) all the rights, remedies, and powers granted to it and be subject to all
the obligations and duties owed by it under the U.K. Security Documents.

(b) Each Lender and each Agent hereby appoint the U.K. Security Trustee to act
as its trustee under and in relation to the U.K. Security Documents to which the
U.K. Security Trustee is a party pursuant to this Agreement and to hold the
Trust Property as trustee for the Agents and the Lenders on the trust and other
terms contained in the U.K. Security Documents to which the U.K. Security
Trustee is a party and each Agent and each Lender hereby irrevocably authorize
the U.K. Security Trustee to exercise such rights, remedies, powers, and
discretions as are specifically delegated to the U.K. Security Trustee by the
terms of the U.K. Security Documents to which the U.K. Security Trustee is party
together with all such rights, remedies, powers, and discretions as are
reasonably incidental thereto.

(c) Any reference in this Agreement to Liens stated to be in favor of the
Collateral Agent (either expressed in those words or as “Agent’s Liens” or
otherwise) shall be construed so as to include a reference to Liens granted in
favor of the U.K. Security Trustee.

(d) The Lenders agree that at any time that the U.K. Security Trustee shall be a
Person other than the Administrative Agent, such other Person shall have the
rights, remedies, benefits, and powers granted to the Administrative Agent in
its capacity as U.K. Security Trustee in this Agreement.

 

108



--------------------------------------------------------------------------------

ARTICLE 11

SETOFF; RATABLE PAYMENTS

Section 11.1 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Obligated Party becomes insolvent,
however evidenced, or during the existence of any Default, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of any
Obligated Party may be setoff and applied toward the payment of the respective
Obligations of such Obligated Party owing to such Lender (subject to the
provisions of Section 11.2), whether or not the Obligations, or any part
thereof, shall then be due. Each Lender agrees promptly to notify the Obligated
Parties and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application. NOTWITHSTANDING THE FOREGOING, NO
LENDER SHALL EXERCISE ANY RIGHT OF SETOFF, BANKER’S LIEN, OR THE LIKE AGAINST
ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY OBLIGATED PARTY HELD OR MAINTAINED BY
SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

Section 11.2 Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, Section 3.2, Section 3.4, or Section 3.5) in a
greater proportion than that received by any other Lender, the Lender receiving
such payment agrees, promptly upon demand, to purchase in cash a portion of the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure, subject to the limitation set forth in the proviso in the
preceding sentence. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuer that issues any Letter of Credit), except that (i) the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer

 

109



--------------------------------------------------------------------------------

upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the LC Issuer that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the LC Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the LC Issuer.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrowers and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an assignment substantially in the form of Exhibit F or in
such other form as may be agreed to by the parties thereto (an “Assignment
Agreement”), together with a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

110



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
Agreement the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.1,
Section 3.2, Section 3.4, Section 3.5 and Section 9.6. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.1 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the LC Issuer and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the LC Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment Agreement and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the LC Issuer or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the LC Issuer
and the other Lenders shall continue to deal solely

 

111



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second paragraph of Section 8.2(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 3.1,
Section 3.2, Section 3.4, and Section 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, Section 3.2, or Section 3.5 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. A Participant that is not
incorporated under the laws of the U.S. or any state thereof shall not be
entitled to the benefits of Section 3.5 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.5 as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 12.2 Dissemination of Information. The Obligated Parties authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Obligated Parties, including, without
limitation, any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11.

Section 12.3 Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the U.S. or any
state thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d).

 

112



--------------------------------------------------------------------------------

ARTICLE 13

NOTICES

Section 13.1 Notices. Except as otherwise permitted by Section 2.7 with respect
to borrowing notices, all notices, requests, and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission, or similar writing) and shall be given to such party:
(a) in the case of each Obligated Party, at the address or facsimile number of
the Parent set forth on its signature page hereto, (b) in the case of the
Administrative Agent and the U.K. Security Trustee, at its address or facsimile
number set forth on its signature page hereto, (c) in the case of the Collateral
Agent, at its address or facsimile number set forth on its signature page
hereto, (d) in the case of any Lender, at its address or facsimile number set
forth below its signature hereto or in any Assignment Agreement delivered in
connection with a Purchaser becoming a Lender hereunder, (e) in the case of the
Swingline Lender, at the address or facsimile number of the Swingline Lender set
forth on its signature page hereto, or (f) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Obligated Parties in
accordance with the provisions of this Section 13.1. Each such notice, request,
or other communication shall be effective (x) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (y) if given by mail, 72 hours after
such communication is deposited in the U.S. mail with first class postage
prepaid, addressed as aforesaid, or (z) if given by any other means, when
delivered (or, in the case of electronic transmission, received) at the address
specified in this Section; provided that notices to the Administrative Agent
under Article 2 shall not be effective until received.

Section 13.2 Change of Address. Any Obligated Party, any Agent, and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE 14

COUNTERPARTS

Section 14.1 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart and a telecopy of any such executed signature page shall be valid as
an original. This Agreement shall be effective when it has been executed by the
Obligated Parties, the Agents and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.1 Choice of Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

113



--------------------------------------------------------------------------------

Section 15.2 Consent to Jurisdiction. (a) Each Obligated Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the LC Issuer or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Obligated Parties or their properties in the courts of any
jurisdiction.

(b) Each Obligated Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Article 13. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 15.3 Waiver of Jury Trial. EACH OBLIGATED PARTY, EACH AGENT, THE LC
ISSUER, THE ACCEPTANCE LENDER, THE SWINGLINE LENDER AND EACH LENDER HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT, OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE 16

RELATIONSHIP OF THE OBLIGATED PARTIES

Section 16.1 Joint and Several Liability.

(a) All Loans to the U.K. Borrowers, upon funding, shall be deemed to be jointly
funded to and received by the U.K. Borrowers. Each U.K. Borrower jointly and
severally agrees to pay, and shall be jointly and severally liable under this
Agreement for, all U.K. Obligations, regardless of the manner or amount in which
proceeds of any Loans are used, allocated, shared, or disbursed by or among the
U.K. Borrowers themselves, or the manner in which any Agent and/or any Lender
accounts for such Loans or other

 

114



--------------------------------------------------------------------------------

extensions of credit on its books and records. Each U.K. Borrower shall be
liable for all amounts due to any Agent or any Lender under this Agreement which
constitute U.K. Obligations, regardless of which U.K. Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans and
extensions of credit received or the manner in which such Agent or such Lender
accounts for such Loans or other extensions of credit on its books and records.
Each U.K. Borrower’s obligations with respect to Loans and other extensions of
credit made to it, and such U.K. Borrower’s obligations arising as a result of
the joint and several liability of such U.K. Borrower hereunder, with respect to
Loans made to the other U.K. Borrowers hereunder, shall be separate and distinct
obligations, but all such U.K. Obligations shall be primary obligations of such
U.K. Borrower. The U.K. Borrowers acknowledge and expressly agree with each
Agent and each Lender that the joint and several liability of each U.K. Borrower
is required solely as a condition to, and is given solely as inducement for and
in consideration of, credit or accommodations extended or to be extended under
the Loan Documents to any or all of the other U.K. Borrowers and is not required
or given as a condition of extensions of credit to such U.K. Borrower. Each U.K.
Borrower’s obligations under this Agreement and as an obligor under a U.K.
Guaranty Agreement shall be separate and distinct obligations. Each U.K.
Borrower’s obligations under this Agreement shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the U.K. Obligations of any other
U.K. Borrower or of any promissory note or other document evidencing all or any
part of the U.K. Obligations of any other U.K. Borrower, (ii) the absence of any
attempt to collect the U.K. Obligations from any other U.K. Borrower, any U.K.
Guarantor, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by any Agent or any Lender with respect to any provision of
any instrument evidencing the U.K. Obligations of any other U.K. Borrower or
U.K. Guarantor, or any part thereof, or any other agreement now or hereafter
executed by any other U.K. Borrower or U.K. Guarantor and delivered to any Agent
or any Lender, (iv) the failure by any Agent or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the U.K. Obligations of any other U.K. Borrower or
U.K. Guarantor, (v) the disallowance of all or any portion of any Agent’s or any
Lender’s claim(s) for the repayment of the U.K. Obligations of any other U.K.
Borrower under any provision of applicable law, or (vi) any other circumstances
which might constitute a legal or equitable discharge or defense of a U.K.
Guarantor or of any other U.K. Borrower. With respect to any U.K. Borrower’s
Obligations arising as a result of the joint and several liability of the U.K.
Borrowers hereunder with respect to Loans or other extensions of credit made to
any of the other U.K. Borrowers hereunder, such U.K. Borrower waives, until the
U.K. Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which
any Agent or any Lender now has or may hereafter have against any other U.K.
Borrower, any endorser or any U.K. Guarantor of all or any part of the U.K.
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to any Agent or any Lender to secure payment of the U.K.
Obligations or any other liability of any U.K. Borrower to any Agent or any
Lender. Upon the occurrence of any Default, the Agents may proceed directly and
at once, without notice, against any U.K.

 

115



--------------------------------------------------------------------------------

Borrower to collect and recover the full amount, or any portion of the U.K.
Obligations, without first proceeding against any other U.K. Borrower or any
other Person, or against any security or collateral for the U.K. Obligations.
Each U.K. Borrower consents and agrees that the Agents shall be under no
obligation to marshal any assets in favor of any U.K. Borrower or against or in
payment of any or all of the U.K. Obligations.

(b) All Loans to the U.S. Borrowers, upon funding, shall be deemed to be jointly
funded to and received by the U.S. Borrowers. Each U.S. Borrower jointly and
severally agrees to pay, and shall be jointly and severally liable under this
Agreement for, all U.S. Obligations, regardless of the manner or amount in which
proceeds of any Loans are used, allocated, shared, or disbursed by or among the
U.S. Borrowers themselves, or the manner in which any Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
Each U.S. Borrower shall be liable for all amounts due to any Agent or any
Lender under this Agreement which constitute U.S. Obligations, regardless of
which U.S. Borrower actually receives Loans or other extensions of credit
hereunder or the amount of such Loans and extensions of credit received or the
manner in which such Agent or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each U.S. Borrower’s obligations
with respect to Loans and other extensions of credit made to it, and such U.S.
Borrower’s obligations arising as a result of the joint and several liability of
such U.S. Borrower hereunder, with respect to Loans made to the other U.S.
Borrowers hereunder, shall be separate and distinct obligations, but all such
U.S. Obligations shall be primary obligations of such U.S. Borrower. The U.S.
Borrowers acknowledge and expressly agree with each Agent and each Lender that
the joint and several liability of each U.S. Borrower is required solely as a
condition to, and is given solely as inducement for and in consideration of,
credit or accommodations extended or to be extended under the Loan Documents to
any or all of the other U.S. Borrowers and is not required or given as a
condition of extensions of credit to such U.S. Borrower. Each U.S. Borrower’s
obligations under this Agreement and as an obligor under a U.S. Guaranty
Agreement shall be separate and distinct obligations. Each U.S. Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the U.S. Obligations of any other U.S. Borrower or of any
promissory note or other document evidencing all or any part of the U.S.
Obligations of any other U.S. Borrower, (ii) the absence of any attempt to
collect the U.S. Obligations from any other U.S. Borrower, any U.S. Guarantor,
or any other security therefor, or the absence of any other action to enforce
the same, (iii) the waiver, consent, extension, forbearance, or granting of any
indulgence by any Agent or any Lender with respect to any provision of any
instrument evidencing the U.S. Obligations of any other U.S. Borrower or U.S.
Guarantor, or any part thereof, or any other agreement now or hereafter executed
by any other U.S. Borrower or U.S. Guarantor and delivered to any Agent or any
Lender, (iv) the failure by any Agent or any Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for the U.S. Obligations of any other U.S. Borrower or
U.S. Guarantor, (v) any Agent’s or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by
any other U.S. Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the disallowance of

 

116



--------------------------------------------------------------------------------

all or any portion of any Agent’s or any Lender’s claim(s) for the repayment of
the U.S. Obligations of any other U.S. Borrower under Section 502 of the
Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a U.S. Guarantor or of any other U.S.
Borrower. With respect to any U.S. Borrower’s Obligations arising as a result of
the joint and several liability of the U.S. Borrowers hereunder with respect to
Loans or other extensions of credit made to any of the other U.S. Borrowers
hereunder, such U.S. Borrower waives, until the U.S. Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which any Agent or any Lender now has or
may hereafter have against any other U.S. Borrower, any endorser or any U.S.
Guarantor of all or any part of the U.S. Obligations, and any benefit of, and
any right to participate in, any security or collateral given to any Agent or
any Lender to secure payment of the U.S. Obligations or any other liability of
any U.S. Borrower to any Agent or any Lender. Upon the occurrence of any
Default, the Agents may proceed directly and at once, without notice, against
any U.S. Borrower to collect and recover the full amount, or any portion of the
U.S. Obligations, without first proceeding against any other U.S. Borrower or
any other Person, or against any security or collateral for the U.S.
Obligations. Each U.S. Borrower consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any U.S. Borrower or
against or in payment of any or all of the U.S. Obligations.

(c) Notwithstanding any other provision of this Agreement:

(i) the Canadian Obligated Parties shall not be required to make any payment
with respect to, or provide any Facility Collateral as security for, the U.K.
Obligations or the U.S. Obligations; and

(ii) the U.K. Obligated Parties shall not be required to make any payment with
respect to, or provide any Facility Collateral as security for, the Canadian
Obligations or the U.S. Obligations.

Section 16.2 Contribution and Indemnification Among the U.S. Borrowers. Each
U.S. Borrower is obligated to repay the U.S. Obligations as joint and several
obligors under this Agreement. To the extent that any U.S. Borrower shall, under
this Agreement as a joint and several obligor, repay (directly or by application
of proceeds of Facility Collateral provided by such U.S. Borrower) any of the
U.S. Obligations constituting Loans made to another U.S. Borrower hereunder or
other U.S. Obligations incurred directly and primarily by any other U.S.
Borrower (an “Accommodation Payment”), then the U.S. Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other U.S. Borrowers in an amount, for
each of such other U.S. Borrowers, equal to its pro rata share of such
Accommodation Payment. For the purposes of this Section 16.2, each non-paying
U.S. Borrower’s “pro rata share” with respect to any Accommodation Payment shall
be determined as of the date on which such Accommodation Payment was made by
reference to the ratio of (a) such non-paying U.S. Borrower’s Maximum Liability
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder) or, if such non-paying U.S. Borrower’s Maximum
Liability has not been determined, the aggregate amount of all monies received
(and not repaid or returned) by such

 

117



--------------------------------------------------------------------------------

non-paying U.S. Borrower from any Lenders or any other U.S. Borrower after the
date hereof (whether by loan, capital infusion, or by other means) to (b) the
aggregate Maximum Liability of all U.S. Borrowers (including such paying U.S.
Borrower) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any U.S. Borrower, the aggregate amount of
all monies received (and not repaid or returned) by such U.S. Borrowers from any
Lenders or any other U.S. Borrower after the date hereof (whether by loan,
capital infusion, or by other means). Nothing in this Section 16.2 shall affect
any U.S. Borrower’s joint and several liability for the entire amount of the
U.S. Obligations (up to such U. S. Borrower’s Maximum Liability). As used
herein, a U.S. Borrowers’ “Maximum Liability” is the highest amount payable as
provided in this Section 16.2 that is valid and enforceable as is or would be
determined in any action or proceeding involving any state corporate law, or any
state, federal, or foreign bankruptcy, insolvency, reorganization, or other law
effecting the rights of creditors generally, up to but not equaling any amount
that would otherwise be held or determined to be avoidable, invalid, or
unenforceable on the account of the amount of such U.S. Borrowers’ liability
under this Section 16.2. The provisions of this Section 16.2 are for the benefit
of the Agents, the Lenders, and the U.S. Borrowers and may be enforced by any
one, or more, or all of them in accordance with the terms hereof. All rights and
claims of contribution, indemnification, and reimbursement under this Section
shall be subordinate in right of payment to the prior payment in full of the
U.S. Obligations. The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

Section 16.3 Agency of the Parent for Each Other Obligated Party. Each of the
other Obligated Parties irrevocably appoints the Parent as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein (including, without limitation, execution and delivery to
the Administrative Agent of Borrowing Base Certificates and Borrowing Notices)
and all modifications hereto. Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Obligated Parties or acting singly, shall
be valid and effective if given or taken only by the Parent, whether or not any
of the other Obligated Parties joins therein, and the Agents and the Lenders
shall have no duty or obligation to make further inquiry with respect to the
authority of the Parent under this Section 16.3, provided that nothing in this
Section 16.3 shall limit the effectiveness of, or the right of the Agents and
the Lenders to rely upon, any notice (including, without limitation, any
Borrowing Notice), document, instrument, certificate, acknowledgment, consent,
direction, certification, or other action delivered by any Obligated Party
pursuant to this Agreement.

Section 16.4 Additional Borrowers. Addition of any Person as a Borrower to this
Agreement is subject to reasonable approval of the Administrative Agent for any
Subsidiary acquired or created in connection with a Permitted Acquisition and,
in any case, may be conditioned upon such requirements as the Administrative
Agent may determine in its reasonable discretion, including, without limitation,
(x) the furnishing of such financial and other information as any the
Administrative Agent may request and (y) execution and delivery by the Obligated
Parties and such Person of such agreements and other documentation (including,
without limitation, an amendment to this Agreement or any other Loan Document),
and the

 

118



--------------------------------------------------------------------------------

furnishing by such Person or any of the Obligated Parties of such certificates,
opinions, and other documentation, as the Administrative Agent may reasonably
request.

Section 16.5 Express Waivers By the Obligated Parties In Respect of Cross
Guaranties and Cross Collateralization. Each Obligated Party agrees as follows:

(a) Each Obligated Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loan or Advance, the issuance of any
Facility LC, or any other financial accommodations made or extended under the
Loan Documents or the creation or existence of any Obligations; (iii) notice of
the amount of the Obligations, subject, however, to such Obligated Party’s right
to make inquiry of the Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Obligated Party or of any other fact that might
increase such Obligated Party’s risk with respect to such other Obligated Party
under the Loan Documents; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Loan Documents; and (vii) all other notices (except if such notice is
specifically required to be given to such Obligated Party hereunder or under any
of the other Loan Documents to which such Obligated Party is a party) and
demands to which such Obligated Party might otherwise be entitled.

(b) Each Obligated Party hereby waives the right by statute or otherwise to
require any Agent or any Lender to institute suit against any other Obligated
Party or to exhaust any rights and remedies which any Agent or any Lender has or
may have against any other Obligated Party. Each Obligated Party further waives
any defense arising by reason of any disability or other defense of any other
Obligated Party (other than the defense that the Obligations shall have been
fully and finally performed and indefeasibly paid) or by reason of the cessation
from any cause whatsoever of the liability of any such Obligated Party in
respect thereof.

(c) Each Obligated Party hereby waives and agrees not to assert against any
Agent, any Lender, the LC Issuer or the Acceptance Lender: (i) any defense
(legal or equitable), setoff, counterclaim, or claim which such Obligated Party
may now or at any time hereafter have against any other Obligated Party or any
other party liable under the Loan Documents; (ii) any defense, setoff,
counterclaim, or claim of any kind or nature available to any other Obligated
Party against any Agent, any Lender, the LC Issuer or the Acceptance Lender,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Agent, any Lender, the LC Issuer or
the Acceptance Lender under any applicable law; (iv) the benefit of any statute
of limitations affecting any other Obligated Party’s liability hereunder.

(d) Each Obligated Party consents and agrees that, without notice to or by such
Obligated Party and without affecting or impairing the obligations of such
Obligated Party hereunder, the Administrative Agent may (subject to any
requirement for consent of any of the Lenders to the extent required by this
Agreement), by action or inaction: (i)

 

119



--------------------------------------------------------------------------------

compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Obligated Party in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the Loan Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations or any guaranty of the Obligations.

(e) Each of the terms and provisions of Section 6.1 of each of the Parent
Guaranty Agreement and the U.S. Subsidiary Guaranty Agreement are expressly
incorporated herein by this reference, mutatis mutandis, and are hereby made
applicable to each Obligated Party under this Agreement with the same force and
effect as if fully set forth herein.

Each Obligated Party represents and warrants to the Agents and the Lenders that
such Obligated Party is currently informed of the financial condition of all
other Obligated Parties and all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Obligated Party further represents and warrants that such Obligated Party has
read and understands the terms and conditions of the Loan Documents. Each
Obligated Party agrees that neither any Agent, any Lender, the LC Issuer nor the
Acceptance Lender has any responsibility to inform any Obligated Party of the
financial condition of any other Obligated Party or of any other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligated Parties, the Lenders, the LC Issuer, the
Acceptance Lender, the Collateral Agent and the Administrative Agent have
executed this Agreement as of the date first above written.

 

OBLIGATED PARTIES:

K2 INC.

By:  

/s/ Dudley W. Mendenhall

  Dudley W. Mendenhall   Senior Vice President and Chief Financial Officer

Address for Notices to the Obligated Parties:

5818 El Camino Real

Carlsbad, California 92008

Attn: Dudley W. Mendenhall

Telecopy: (760) 494-1099

 



--------------------------------------------------------------------------------

BRASS EAGLE, LLC

EX OFFICIO LLC

K2 EYEWEAR, LLC

WGP, LLC

HILTON CORPORATE CASUALS, LLC

SHAKESPEARE COMPANY, LLC

SHAKESPEARE CONDUCTIVE FIBERS, LLC

EARTH PRODUCTS, INC.

K2 BIKE, INC.

K-2 CORPORATION

K-2 INTERNATIONAL, INC.

K2 LICENSED PRODUCTS, INC.

K2 MERCHANDISING, INC.

K2 SNOWSHOES, INC.

KATIN, INC.

MORROW SNOWBOARDS, INC.

RAWLINGS SPORTING GOODS COMPANY

RIDE, INC.

RIDE SNOWBOARD COMPANY

SHAKESPEARE INDUSTRIES, INC.

SITCA CORPORATION

SMCA, INC.

STEARNS INC.

JT PROTECTIVE GEAR LLC

JT USA LLC

SATV, LLC

SHAKESPEARE ALL STAR ACQUISITION LLC

K2 CORPORATION OF CANADA

RAWLINGS CANADA INCORPORATED

SHAKESPEARE COMPANY (UK) LIMITED

SHAKESPEARE INTERNATIONAL LIMITED

SHAKESPEARE MONOFILAMENT UK LIMITED

SOSPENDERS, LLC

MARKER VOLKL USA INC.

SPORTS RECREATION COMPANY LTD.

EX OFFICIO INTERNET COMPANY, LLC

MARMOT MOUNTAIN LLC

MIKEN SPORTS, LLC

K-2 INTERNET COMPANY, LLC

By:

 

/s/ Dudley W. Mendenhall

 

Dudley W. Mendenhall

 

Authorized Signatory

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.

By:   /s/ Kevin Padgett

Name:

 

Kevin Padgett

Title:

 

Vice President

Address for Notices:

2200 Ross Avenue, 6th Floor

Dallas, TX 75201

Attention: Kevin Padgett

 